Situation in Iraq
The next item is the Council and Commission statements on the situation in Iraq.
The Council has arrived in Strasbourg and the minister is on his way. I would suggest to the House that we should in any event commence our debate, reversing the normal pattern by beginning with the Commission statement, if this is acceptable to the Commissioner. Given the pressure on our agenda it is important that we try to proceed on time. The minister should be here in a few minutes.
Mr President, I wish to begin by giving an account of my visit to Baghdad a week ago. I travelled there with the overall objective of signalling our continuing humanitarian support and solidarity with the Iraqi people. As a reminder, ECHO has since 1992 and before the current conflict allocated EUR 157 million in humanitarian aid, mainly for health and sanitation. This programme was complementary to the oil-for-food programme and, in fact, made ECHO the largest humanitarian donor in the country. Following the outbreak of the conflict, EUR 100 million was secured overall for humanitarian needs, of which an amount of EUR 22.5 million has now been committed and is being implemented, mainly for activities concerning health and water.
I wanted to get a first-hand impression of the humanitarian situation in the country through discussions with our partners - the UN, Red Cross and NGOs, the US-led Office for Reconstruction and Humanitarian Aid (ORHA) - and Member States, and through project visits. To that effect, I met with ICRC President Kellenberger, Ambassador Ward, who is heading the humanitarian aid pillar of ORHA, the UN Humanitarian Coordinator Mr Lopes da Silva, a large number of NGOs and the Member States present in Baghdad. I visited the Abu Nawas raw water pumping station and the big Al Yarmouk hospital.
Another objective was to evaluate possibilities for the opening of an ECHO office in Baghdad. Premises have now been identified and following the administrative procedures the office should open by the end of May. ECHO staff have been present in Baghdad for some time.
My assessment of the humanitarian situation in Iraq is that it cannot be characterised as a humanitarian catastrophe. The direct humanitarian impact of the war has fortunately been smaller than was expected by most humanitarian agencies. No massive population movements have occurred and direct casualties as a result of the conflict have also, fortunately, been far less numerous than some of the initial estimations had predicted.
Nevertheless, there are very real humanitarian needs and the situation remains very fragile, notably in the main urban centres - there are more than two or three cities of importance in this respect - where the problem is still very much the availability of safe water and similar problems. There could easily be a humanitarian disaster if the occupying powers fail to enforce law and order and institutions are not reactivated and put back in charge.
Safety is still a very real problem for people trying to go to work or return to work in Iraq.
According to the Geneva Conventions, it is the obligation of the occupying powers not only to restore and maintain law and order in all places under their control, but also to ensure that people have full and secure access to vital goods and services, and to make it possible for people to return to their work.
In spite of this, the international community, as such, has a duty to assist the victims of the situation, and the Commission has up to now approved humanitarian aid operations, as I have already mentioned, amounting to EUR 22.5 million. These include emergency relief, emergency supplies of drugs and medical equipment, water supply and basic, very immediate rehabilitation of health, water and sanitation infrastructures. ECHO is also supporting OCHA - the UN coordinator - and is making it possible for it to work efficiently.
The remaining EUR 77.5 million of the 100 million secured will be programmed, and decisions made, as further needs are assessed and identified. The current priorities for ECHO are to support the rapid restoration of social services, especially health care, including the resumption of vaccination campaigns, the effective coordination of humanitarian assistance, mine awareness and de-mining activities. It also envisages support for the World Food Programme to help cover the gaps in the food distribution programme. I hope this will be a transitional challenge. Under the oil-for-food programme the system was well organised: 44 000 local outlets running year-in-year-out provided 60% of the population's food requirements. This was a huge operation, with the Iraqi authorities themselves responsible for the two southern parts of the country, and the UN for the north. We must ensure the whole thing works, because leaving it to some miracle of the market economy to solve all this from one week to another is a recipe for turmoil and disaster. This is quite well understood by all the different players involved in the situation. However, it is a complicated operation.
Concerning the wider political framework, the discussion at the UN Security Council of a draft UN Security Council resolution constitutes a positive step in bringing the debate over Iraq's future back to the United Nations.
We make a very clear distinction - for many good reasons - between the immediate response to humanitarian needs and the whole discussion concerning reconstruction. They are very different. Everything relating to reconstruction brings us immediately into the centre of political discussions about the structure and structuring of power in the new Iraq. In the case of humanitarian aid, however, the immediate response can and should be handled as a much more focused activity.
This Security Council draft resolution has been tabled, as everybody knows, by the US and the UK to clarify how the occupying powers would like things to be organised. The Iraqi Assistance Fund is the cornerstone for handling all the decisions and financial management of the country and its resources. The decisions concerning this Iraqi Assistance Fund and also covering decisions on licensing in the oil industry are to be taken by the occupying powers, and the Iraqi side and the UN are given a consultative role in those decisions on the basis of the draft resolution. The draft resolution would also provide for immunity for those making these decisions, and the remaining money - the unspent balance from the oil-for-food programme - should also be put into this fund and administered like the rest of it. It is supposed to run for 12 months, but then to continue unchanged - with all the provisions unchanged - if no new decisions are made to that effect by the Security Council, of which these two main occupying powers are permanent members.
The Commission's involvement in the reconstruction phase will naturally depend on the outcome of these discussions in the Security Council - this is self-evident.
At the informal ministerial meeting in Rhodes, the Council invited the Commission to undertake some concrete steps to start identifying possibilities for EU involvement in the reconstruction in Iraq. We have therefore increased our working contacts with the relevant international organisations (World Bank, IMF and UN) with a view to taking forward jointly our analysis of the situation in Iraq.
The Commission has developed specific expertise in various aspects of reconstruction and rehabilitation from other crisis situations, such as Kosovo, East Timor, Afghanistan and Ivory Coast. But, in any case, concrete decisions will need to be taken on the basis of an appropriate political framework and a solid needs assessment, and through a participatory process with the international community and the Iraqis themselves.
A final comment on the regional dimension: the Union is very well placed to offer a regional approach to stabilisation, which will be extremely important in the case of Iraq. Our ties with the region are already very important. The Barcelona process, the comprehensive dialogue, the human rights and on-going political and cooperation negotiations with Iran, the on-going negotiations for a free trade area with the Gulf Cooperation Council, the ministerial meetings and our very tight political links with Turkey - all these constitute a solid basis on which to build an active and constructive EU policy in the wake of the Iraqi conflict. We need to continually assess how best to reinforce our political dialogue and role in the region.
In addition to making a statement on Iraq as planned, Minister Yiannitsis will also comment on the terrorist attack in Saudi Arabia.
Mr President, ladies and gentlemen, two days ago there was another terrorist attack in Riad with a significant number of victims, deaths and injuries. Again a few days ago, a similar terrorist attack in Chechnya gave rise to a significant number of victims. The presence of violence is strong everywhere. In my capacity as President-in-Office of the European Union, I should like to roundly condemn these disgusting actions, to express my profound sorrow for the victims and their families, to express the wish for ways to be found to break this tragic form of political intervention and dispense justice and to emphasise the urgent need for us to achieve conditions of stability, security and confidence; for us to impose the policy against blind violence and fanaticism.
Allow me now to move on to the item on the agenda relating to Iraq. Today, we face a new situation in Iraq. From a military point of view, the operations have essentially been completed. From a political point of view, a series of questions is being raised to which I shall refer in a moment. From a practical point of view, the predominant issues are humanitarian aid and the safeguarding of security, order and the restoration of normalcy in the area. Although the overall situation appears to be improving, the rate of progress is slow and it is obvious that considerable difficulties and problems need to be resolved. At the present stage, the allied forces are responsible for consolidating security and providing humanitarian aid with the presence of Member States of the European Union; however, the assistance and support of the international community as a whole are needed for there to be a fast, efficient and operational return to normalcy.
The first priority, of course, is the channelling of humanitarian aid and the full restoration of order and security. Significant sums have been amassed within the framework of the United Nations - approximately USD 1.7 billion - without, however, there being a clear picture of the record of damage and the reconstruction requirements of the country. The European Commission and, from what I heard, Commissioner Nielson obviously referred to this, has already earmarked EUR 100 million, part of which has already been channelled to the area and an important contribution is being made at bilateral level by the European countries. There are plans on the part of the European Union for a grant of EUR 250 million for 2003. I would point out that, as long as the sanctions regime continues to apply, the United Nations oil for food programme, which was recently extended to 3 June 2003, continues to operate.
I should like to add at this point that, in order to deal with the humanitarian crisis, cooperation between all the agencies involved is particularly important, so as to safeguard access to the country, as is independent and impartial action on all sides. There is no need for me to stress that, in addition to the provision of humanitarian aid, the need to protect the cultural heritage of Iraq from a repeat of incidents such as those that took place recently is extremely important.
I should like to express my disgust at the looting and destruction of archaeological treasures, museums and monuments and stress that our immediate objective must be to find the priceless exhibits that have disappeared and seize and return them to the country as and when they appear. We expect the planning and the administrative work of the military forces occupying Iraq to have tangible results in this sector shortly and we also see coordinated action on the part of the international community on this matter as a top priority.
Mr President, Commissioner, ladies and gentlemen, the European Union, on the basis of its previous experience with regard to the reconstruction of states and areas - I refer to Kosovo, Afghanistan and East Timor - must and can contribute efficiently to the reconstruction of Iraq. Its active participation can focus on numerous sectors, not just on the humanitarian aid I referred to, but also on replacing infrastructures, on support and the provision of know-how with the democratisation and restructuring of institutions, so-called institutional building, on cooperation within the framework of international financial organisations in order to find a solution to the question of Iraq's debt and, of course, on the political reconstruction of the country. It is precisely the joint objective of contributing to the more general reconstruction of the country which is yet another point of convergence and reason for putting the differences which recently split the Member States on the question of Iraq behind us.
At the European summit in Athens on 16 and 17 April, the European Union confirmed its commitment to playing an important role in this direction and asked the High Representative and the Commission to examine this question. I would point out that this question was also discussed during the course of the informal Council of Ministers for Foreign Affairs in Greece two weeks ago and we are examining how and what we can contribute. In fact, important questions still remain open, such as, in particular, how oil revenues are to be controlled, what the future of the oil for food programme will be, what will happen to the contracts signed by the previous regime, how the weapons of mass destruction will be located, what will happen when UNMOVIC returns and others.
The basic principles governing our action to manage the situation in Iraq, however, remain unchanged. The territorial integrity and sovereignty of the country, the vital role of the United Nations and the right of the Iraqi people to determine their future. Equally important, of course, is the establishment of a government which is representative of the entire population and the use of the natural wealth of the country for its own benefit. We believe that the United Nations, and the Security Council in particular, with its special institutional and organisational infrastructure and its political experience from similar situations, have a fundamental role. The appointment by the Secretary-General of the United Nations of a special representative to Iraq is a positive step in this direction.
A smooth transition to a democratic and stable situation will also contribute towards regional peace and stability. Within this framework, we have repeatedly pointed out to neighbouring countries the need to demonstrate sangfroid and self-control and to contribute to the reconstruction of Iraq and to combating the humanitarian problem, with the objective of stability in the region. Both Turkey and Iran are taking a positive approach to the overall question. Similarly today, attention has also been turned to the question of the road map for peace in the Middle East. It is clear, as has been said many times, that the promotion of the peace process in the Middle East will have highly positive repercussions overall. The meeting of the Quartet at ministerial level on 21 May is particularly important within this framework, given that the establishment of positive prospects take precedence and we urgently need to restore a climate of trust with the Arab world. Regional stability and security will also help substantially to combat the problems linked with Iraq, and will also facilitate the reintegration of the country into the international community after 12 years of sanctions and essential isolation.
The issue of disarming the country must be settled definitively in accordance with the resolutions of the Security Council of the United Nations and must be linked to the adoption at broader regional level of an overall and efficient policy for preventing the proliferation of weapons of mass destruction.
Mr President, Commissioner, ladies and gentlemen, it is often easy to agree on general principles, but it is proving to be particularly difficult to agree on specific solutions and decisions, especially when questions are raised of institutions, of international legitimacy, of arrangements which emerge after a war, of situations which have arisen objectively and need to be dealt with. This naturally has repercussions both on the extent to which and the method by which questions are dealt with.
From the Presidency's point of view, however, I believe that we can summarise the priorities as follows: first we need to develop a pragmatic, global, cohesive European policy for post-war Iraq, taking account of the long-term aspects of developments in the Middle East as a whole; to clarify how we, the European Union, see the role of the United Nations in post-war Iraq; to help Iraq get over the problems it has been through and to set up conditions of peace, security, acceptance, dignity and prosperity for the Iraqi people; to implement the principles we accepted in our joint decisions at recent Councils; and to promote regional stability and cooperation by supporting the peace process in the Middle East.
These priorities do not mean that we do not face problems and dangers. I shall refer specifically to just some of these dangers. One such danger is that discussions on Iraq will turn from being fruitful dialogue on dealing with the central problems affecting the country to secondary conflicts. A second issue is the difficulty in agreeing on subsequent measures and subsequent decisions by the Security Council. A third issue relates to developments in trans-Atlantic relations. Fourthly, the differences between the European states, although I believe that, on the issues of the post-war phase, these phenomena will be far less acute. Fifthly, the inability to determine the role we wish to play in Iraq and, finally, any obstacles that might lead us into inertia. I think that we must bear these dangers in mind so that we deal with them efficiently, so that we arrive at an approach and action which will enable us to deal with the Iraqi question and its repercussions.
In the final analysis, it is the stability, security, normalcy and economic development not only of the country but also of the wider area which are put into doubt or which are linked to these developments. The whole issue is also connected to the credibility of everyone involved in the Iraqi crisis and, consequently, of Europe also.
In closing, however, I should like to confirm that the Council, as I mentioned, is demonstrating a constructive approach to the formulation of joint answers to the issues of Iraq. There is close contact between all sides without exception, which is helping us, on the one hand, to prevent splits in contacts between the Member States and, on the other hand - and these intentions are indicative - to reach agreements despite any differences, to have open lines, to see as a matter of priority where there are bridges and how we can make use of them. It is this constructive stance that also appeared in our discussions in Gimnich and which, I believe, can make us more optimistic about the ability of the European Union to finally play a positive and active role at this stage in Iraq.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, on Tuesday night some 90 people died in a brutal terrorist attack in Riyadh, the capital of Saudi Arabia. The victims included both Saudis and Europeans - as far as we know, French, British, German, one Swiss - and Australians. This shows once again that the challenges posed by terrorism do not just affect the Americans, they affect us all, and the lesson we should learn from this appalling terrorist attack in Riyadh should be that we need to join together to fight terrorism resolutely throughout the world.
The President-in-Office was right to refer to Chechnya. The European Parliament - well my group at least, but I think this also applies to the other groups - will be considering very carefully what further progress can be made towards a peaceful solution in Chechnya.
Following the Iraq war, we Europeans need to decide what lessons we can learn from experiences which have been painful for Europe as well, and we must make it clear that there is no cause for defeatism. During this unhappy period of lack of European unity I have often heard it said this makes nonsense of the Common Foreign and Security Policy. No, we must treat this crisis as an opportunity to be seized and make sure that in future we do better than with the Iraq crisis and the Iraq war. Above all, we need to make sure that before one Member State or a number of Member States adopt a national position and then go public, we should discuss our respective standpoints within the European Union so that we can arrive at a common position.
This demand is also aimed at the two European members of the United Nations Security Council. The Maastricht Treaty already stipulates that before Member States who are members of the Security Council vote, they should first consult with their partners in the European Union, and that is the lesson we should learn from the past few weeks.
I would also like to add - and this concerns our relations with the United States - that those people who think that a united Europe should be created in opposition to the United States are on shaky ground, because if we build up Europe in opposition to the United States, then at least half, if not more, of all Europeans would turn their back on a united Europe, so there is in fact no alternative to creating a Europe that does not oppose the United States, but is an equal partner of the USA.
Let me add a further point. One voice in America suggested that Europe could be divided into New Europe and Old Europe. On a recent visit to Warsaw I realised that they are not happy with that suggestion there. Warsaw - Poland - is part of the Old Europe and shares our roots, and we should not allow anyone to divide Europe into two halves. No, it is up to us to act in unison.
Now let me turn to Iraq. We are bound to have a strong interest in civil order being swiftly re-established, and when we are talking about the relationship between the European Union and the Arab Islamic states we often say that there cannot and must not be any clash of civilisation, and the same of course applies to order in Iraq. Iraq's population includes Shiites, Sunnis and Christians, Arabs and Kurds, and I believe that one area where we really may be able to help - and if we can help, then we should - is to ensure that peace and order prevail in Iraq, and that there is no conflict between the various religious or ethnic groups.
I believe that the European Union has an important role to play here, and on behalf of my group I welcome the fact that you have been to Iraq, Commissioner Nielson. It is of course very difficult to say at this point here in the European Parliament whether the United Nations is to be given an exclusive role, and what role we as the European Union and others are to play - NATO perhaps, and the United States and the United Kingdom as the two powers that intervened there. That is hard to say, but what we can say is that we call on everyone involved there - and particularly the Europeans, including our Polish partners and friends - for we Europeans to take whatever action we take in concert, once we have agreed on a common position. There are enormous humanitarian challenges in Iraq, and I believe that we can make a contribution to security there, to the establishment of a police force, to water supply, to healthcare and to a new political order in general.
In conclusion, let me say this: we do of course have questions for our American friends and partners. So far, no weapons of mass destruction have been found. I recommend that the search for them should be continued, as that was the basis for intervention, and its political credibility is dependent on that, which is why we need to take that question very seriously indeed.
(Applause)
What we need to achieve now is a peaceful solution in the Middle East between Israel and Palestine, and that was indeed our great hope following the Kuwait crisis in 1991, when I was very much in favour of the liberation of Kuwait and the firm action against Saddam Hussein that it involved. We must seize this opportunity now. The credibility of our policy will also depend on our success in achieving a peaceful solution there, and I call on all of us to make a united and decisive contribution as Europeans.
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to begin by joining - on behalf of the Socialist Group - in the condemnation of the massive attacks in Saudi Arabia and Chechnya, and Parliament should also send its condolences to the families of all the victims of this war, particularly the civil population, and stress that we profoundly regret the fact that 14 journalists have died during the conflict, two have disappeared and American troops have bombed media organisations such as Al-Jazeera and also the Palestine hotel, which was occupied by journalists.
Having heard Mr Poettering, I would like to say, on behalf of my group, that we regret even more than you that it has not been considered appropriate to produce a resolution, because we could have agreed on many points and because it is important that the European Parliament's voice is heard. We are giving the impression that we are indifferent to what is happening and we have a shared responsibility with the other institutions of the Union.
Firstly, with regard to the emergency situation, I would like to welcome the efforts the Commission is making - the Commissioner has been in Baghdad. EUR 100 million is being provided, and I would ask you please to include women in the peace negotiations and in aid, because this is a very important element if peace is to be achieved in Iraq. Furthermore, I believe we must support the restoration of basic services.
The Commissioner has raised a point which I believe to be important: we must not confuse humanitarian aid with reconstruction and, above all, humanitarian aid must not be a political bargaining chip. You have the support of the Socialist Group in this regard.
With regard to the reconstruction process and the debate under way in the Security Council, I would like firstly to point out that, according to international law, we are in a de facto situation, in which there is a coalition which is acting as an occupying power in occupied territory. In accordance with the Geneva Convention and the Hague Regulations, the coalition has clear responsibilities and limits to its authority, and this must be incorporated into the current framework, because otherwise everything will depend on the power games in Washington. I remind you that the first team of American governors in Iraq has already come to an end. The confusion is increasing all the time and it is therefore important to reaffirm the role of the United Nations Security Council.
We Europeans have responsibilities here. It is the case that, according to Articles 11, 12 and 13 of the Treaty, we are obliged to coordinate our positions. But it is odd that we are able to coordinate them amongst Europeans and with others, in the Middle East Quartet and even with the Arab League, but the same principle is not applied in the Security Council. Public opinion cannot understand this and furthermore Europe has serious responsibilities here.
It is therefore very important that the agreement reached in Athens on 16 April is now applied, but within the framework of international law. Why? In order to establish a government belonging to the Iraqi people, which respects territorial integrity and also provides the Iraqi people with an opportunity, having finally been liberated from a despotic tyranny. We are beginning to see the disappearance of political and religious repression and the Iraqi people are being allowed to express themselves. This is an absolutely essential issue.
The lifting of the embargo - as expressed in several United Nations Resolutions - must be carried out under the authority of those Resolutions. The inspectors must also return, because paradoxically the only people who have found any traces of weapons of mass destruction have been the teams of Mr Blix and Mr ElBaradei rather than the American inspectors, who are acting illegally, and it is therefore also important to intervene in this regard.
I would like to reiterate, on behalf of my group, that Iraqi oil and its exploitation belongs to the Iraqi people. Oil - as we have seen too often - is a poisoned gift and there must be genuine respect for its use and the right to access to resources for the Iraqi people.
Finally, Mr President, please allow me to refer to the situation in the Middle East. We cannot say that action had to be taken because 12 years had passed during which the regime of Saddam Hussein had not respected the United Nations resolutions when we have been waiting three decades for Resolution 242 to be complied with. We must support the roadmap, Mr Sharon cannot cold-shoulder the Union's High Representative for Foreign Policy, Mr Solana, because he has met President Arafat. We must show goodwill, and above all we must defuse the most dangerous time bomb in the Middle East. And all this requires that we Europeans re-establish our unity and act together.
Mr President, although many of us opposed the basis for the recent war with Iraq, we can unite in rejoicing at the fall of the brutal dictator Saddam Hussein. The Iraqi people can now rebuild their country as a free democracy, at peace with its neighbours and using its immense natural resources to raise the standard of living.
The question for Europe today is how to unite in rebuilding Iraq so that we can overcome our previous division. We must project Europe's voice with the unity of a choir singing from the same hymn sheet, rather than the dissonance of an unruly cacophony.
The informal meeting of foreign ministers leaves me cautiously optimistic. I welcome the proposals from the Commission and the Greek Presidency to guide our action in post-war Iraq. While we may not yet have the capacity to wage war in defence of our values, we have long experience at winning the peace. My group favours an active role for Europe in rebuilding Iraq, but for that we need the legitimacy which can come only from another UN resolution.
We were promised a 'vital' role for the UN by President Bush. Our foreign ministers have demanded a 'central' role for the United Nations. Yet the draft resolution of the US, the UK and Spain falls far short of either. You cannot give a vital role to the UN simply by proclaiming it in a recital to a Security Council resolution.
A vital role means that rebuilding Iraq would not be not possible without the UN; it entails not endorsing for a 12-month period the authority of the self-declared occupying powers, with the right to direct the disbursement of funds from Iraqi oil revenues.
A vital role for the UN means its involvement in setting up, as soon as possible, a legitimate and representative government of Iraqis, in lifting sanctions and in providing urgent humanitarian aid. Why have running water and electricity not yet been restored? How many must die before we get medical supplies into hospitals and clean up the unexploded ordnance? Where are the police that the UN could send to help restore law and order? We need to give the people of Iraq a better life or their hardship will become anger towards the occupying powers.
A vital or central role for the UN also means readmitting Hans Blix and his weapons inspectors to verify what has happened to the weapons of mass destruction which remain unaccounted for. Their existence and the claim that they could be used within 45 minutes were central to the case for war. The weapons inspectors have the international legitimacy and credibility to complete the job they were asked to do, in cooperation with American and British forces on the ground.
The tragic events of Monday night in Saudi Arabia remind us of the continuing instability in the region. That is why my group welcomes the visit of Colin Powell, marking the re-engagement of the United States in the peace process. For lasting peace in the region and a successful rebuilding of Iraq, we must simultaneously take forward the Quartet's roadmap for peace in Israel and Palestine.
Mr President, the last time we took a stance on Iraq was before the war, when Parliament expressed its full support for the United Nations inspectors. At that time, we stated that none of the reasons put forward at that time justified a war and that 'any further steps must be taken by the Security Council after a full assessment of the situation'.
Have we nothing to say about the extremely serious events that have taken place since then, which have been in total conflict with this line? That is what seems to be indicated by the majority decision of this House not to conclude this debate with the adoption of a resolution. This petty decision would be rather trivial if it did not reflect a much deeper, serious defect of the European Union, namely its inability to define its identity and defend it with vigour. This failure to take political responsibility has been spectacular since George Bush first implemented his new strategic doctrine.
To those who, like my group, feel that it is essential to react, in particular by looking towards what the New York Times calls 'the other superpower', in other words the general public who are actively opposed to the idea of war, I propose three closely linked priorities. The first is to refuse to accept a fait accompli in Iraq. The Iraqi people have been both freed from a dictatorship and plunged into chaos. Having spoken to long-time opponents of Saddam Hussein, I can tell you that, on 9 April 2003, many hearts and minds experienced a mixture of joy and suffering, relief and humiliation. As the days passed, exasperation took over as a result of the blood spilt, the extent of the damage, vandalism and looting, the military occupation and the US civil proconsul. All this, while the supposed motive for the war - the accumulation of weapons of mass destruction, of which George Bush, Tony Blair and José Maria Aznar all have irrefutable proof, of course - is running out of credibility.
Our second priority must therefore be to make an active commitment to ensuring the effective implementation of the Middle East roadmap. The Union is co-initiator of this roadmap and therefore cannot rest on its laurels in the fact of the daily attempts by Sharon's Government to destroy this slim chance of peace, in the belief that the current host in the White House will always understand its reasons. Finally, we must all help to determine where the mad venture of pre-emptive war will lead us if Europe does not manage to muster the political will to do all in its power to nip it in the bud. The fight against terrorism and against the proliferation of weapons of mass destruction is vital. This dangerous imperial shift, however, is a completely different matter.
I reiterate today, Mr President, for the third time, the request by my group for Parliament's first major, in-depth debate on the new strategic doctrine published by George Bush on 20 September. This cynical homage to the law of the most powerful seeks solely to debase all of the principles of the United Nations Charter, as demonstrated once again even now by the US draft resolution to the Security Council. It is time for Europe to raise the alarm and to take up its responsibilities. That is what the majority of our citizens, from Strasbourg to Warsaw, expect of us. Our own roadmap could consist of seeking to meet this expectation. In any event, my group is ready.
Mr President, there is nothing more unpleasant for a politician than to be right but not to win the argument. What is even worse is to be wrong and to see ever more clearly how wrong you were. Very specifically, we all know that the so-called existence of large quantities of weapons of mass destruction was the main official reason for starting this war. We all recall the presentations by Tony Blair and Colin Powell in the United Nations, where they produced hard evidence of the existence of these weapons of mass destruction. Now, after weeks of searching by hundreds of American and British soldiers, it seems this evidence does not exist.
Might this perhaps be the reason why the authorities, for which read the Americans and the British, are refusing to let Hans Blix and his UN inspection team in? The UN weapons inspectors are the only ones who can demonstrate that Iraq is free of weapons of mass destruction, but they are also the only ones who will very probably demonstrate that Bush and Blair were wrong when they started this war because there were supposed to be weapons of mass destruction.
This refusal is part of a much broader pattern, one of keeping the United Nations at arm's length. It is not right and nor is it smart. Let me give two examples of where the role of the United Nations is crucial. UNEP, the United Nations environmental organisation, has, rightly in my view, pressed for an investigation as soon as possible into the environmental effects, the environmental consequences of the use of cluster bombs and depleted uranium for example. The establishment of a tribunal, sorely needed for processing the criminal past, is only possible with the help of the United Nations. But let us also be clear: the European Union itself can only function at full power whether we are talking of humanitarian aid or of reconstruction within a framework that has been legitimised by the United Nations and as an equal partner of the US and not as a subcontractor.
My fear is that Europe, without that UN mandate, will nonetheless, half-heartedly and probably even grudgingly, assist with the reconstruction of Iraq. The EU from a sense of duty, some Member States because they have no wish for a second conflict with the United States and because they want their share. That is not the Common Foreign Policy that my group has in mind. The road to a European Union common foreign policy runs via New York, via the United Nations. Only with a UN mandate will the EU be able to put its - not insignificant - capabilities to use in building up Iraq and returning the government to the Iraqi people. That is also in the interest of the United States and the United Kingdom.
I should therefore like to call on the British, the Spanish, but also the Polish governments and our colleagues in the government parties in those countries to break with the logic of war according to which the winner takes all. The winner does not take all; it must not want to, nor must it be able to. Look at what is happening in Iraq at the moment. It is a chaos in which one military governor succeeds another because the Americans and the British do not really know exactly what to do. Iraq has no need of triumphalist victors who do not know what to do. The war has been won by the few, but the peace can only be won by the many.
Mr President, I would like to express my thanks and appreciation to the Greek Presidency and Commissioner Nielson for the very fine statements that they made here this morning, and to my Parliamentary colleagues for the very enlightening statements they have made as well.
The US Government has avowed its intention to hand over the sovereignty of Iraq to a representative Iraqi Government at a very early date. Two meetings of Iraqi political leaders have now taken place. The most recent, in Baghdad on 25 April, ended with an agreement to work to put together a transitional administration by 3 June 2003. This administration will then work to promulgate a new constitution for the people of Iraq and deal with other long-term government issues.
I very much welcome the fact that a draft resolution has been tabled at the United Nations on the subject of how to deal with the post-conflict situation in Iraq. I believe that there are a number of guiding yardsticks which must be adhered to in the context of addressing the future role of the United Nations in Iraq. The United Nations must play a central role in the reconstruction of Iraq. This must begin from a clear understanding that it is not the purpose of any United Nations involvement to legitimise the recent military conflict. The United Nations must be an equal partner, and not have a subordinate position limited to acquiescing to decisions made by the coalition in Iraq. It would be very unfair to the civilian population of Iraq to allow questions of principle to prevent effective United Nations engagement with immediate needs.
We should recall the comments of the Secretary-General of the United Nations when he said that we must find: 'unity of purpose in the post-war phase in Iraq'. The overriding aim must be to set aside past divisions and focus on what must and can be done to help the Iraqi people at this time.
From the perspective of the European Union we must set out exactly the likely future role for the European Union in Iraq. There was some general agreement at the last meeting of EU foreign ministers, held in Rhodes on 3 May, that the EU must play a stronger role in the post-conflict situation in Iraq.
The European Commission has already dispatched a needs-assessment mission to Iraq. There is also agreement that the Chargés d'Affaires could return to Iraq from the Member States of the Union.
There has been no agreement to date on whether or not the European Union should appoint a special representative for Iraq. This latter issue is one very important matter which must be given urgent political consideration. The European Union should engage in the reconstruction of Iraq and in a situation where the United Nations is at the centre of this effort. EU resources would then be made available to fund key reconstruction activities, such as the rebuilding of basic social infrastructure, including health, education, water and sanitation services.
It is only right and proper that sanctions against Iraq be lifted. They serve no purpose whatsoever at this juncture, as they were originally designed to target a regime which now no longer exists. UNMOVIC and the International Atomic Energy Agency should return to Iraq at the earliest opportunity and complete their mission. The use of Iraq's oil revenues must also play a key part in the actual reconstruction of Iraq, but any use of such monies must be undertaken in the best interests of the Iraqi people, who must play a role in any such decisions as fully and as early as possible.
A central role for the United Nations would confer real legitimacy on whatever interim arrangements are put in place in Iraq. It would also contribute to lessening political tensions in the Middle East region and to reducing the political instability that is so sadly but evidently there at this particular time.
Mr President, the lesson of the Iraq war is not that we should copy the United States and devise our own foreign policy, involving our own superstate army and military-industrial complex. If we had had qualified majority voting on the Iraq issue, neither the British nor the French policy would have obtained majority support. The solution is not to create a superstate, but for us to stick together in Europe in order to strengthen the UN.
If the UN decides that a dictator is to be disarmed, it must also have the power to implement the decision. The UN should have its own rapid reaction force, and the EU's rapid reaction force should be made available to the UN. The right of veto in the UN Security Council must be limited so that the UN can also take action, even if a small minority is opposed to its doing so. Otherwise, superpowers will act independently and so create justifications for anyone being able to act off their own bat using military assaults and terror tactics. War criminals should be tracked down and brought before the International Criminal Court. Pressure should be exerted on all countries to accept the International Criminal Court and the UN Pact.
The lesson is that we must uphold the international rule of law if we do not wish to end up as victims of the laws of the jungle and of the strongest and ourselves become targets for new generations of terrorists. Only through the rule of law can terrorism and dictatorship be brought effectively to an end.
Mr President, ladies and gentlemen, I do not know whether this is the tenth, fifteenth or twenty-fifth debate on the situation in Iraq in this House, in this institution. My fear is that, like all the others, this debate will reveal once again the irrelevance of our institutions; indeed, they proved to be irrelevant in the period leading up to military action and they are in danger of being so during the construction or reconstruction phase too.
Frankly, ladies and gentlemen, I do not know whether Europe will ever decide to match its words with actions and adopt a common policy, because it is simply not moving in that direction at all. It is not moving in that direction in that it was impossible to infer from Council's statements what Europe as such intends to do. Did you hear anything in that line? I did not. With the exception of a few expressed hopes, which one would expect anyway, I could glean nothing else, and, quite frankly, I feel it is right that we admit it.
The Commissioner did say one important thing, however, with which I fully agree. It must be understood once and for all that there is a great need for humanitarian aid in Iraq, as there was before, but that we are not faced with a humanitarian disaster. We must realise this if nothing else, for there are other problems in Iraq which are much more difficult to resolve than a humanitarian emergency which the Commission is quite capable of managing. In this connection, if Europe ever finds the will to express a view and to adopt a policy, I agree with what Mr Barón Crespo said.
It is intolerable that there are no women present at any of the debates, conferences or meetings even on Iraq - just as they were absent from discussions on Afghanistan, Kosovo and East Timor - not even to serve coffee or interpret. This is not an Islamic country, it is not a question of tradition; it is a secular country where women, for better or worse - 'Mrs Anthrax' being a prime example - used to play leading roles. I do not know whether Europe will ever be called upon to give an opinion, but if, by chance, after the great debates, it should wish to say something, I would like it to remember this, so that we Radicals are not forced, as we were in the case of Afghanistan, to launch a worldwide campaign just to bring about the appointment of one or two women ministers, while everyone else completely ignored the issue.
Mr President, 172 troops - 34 British and 138 American - gave their lives for the cause of Iraq's freedom during the war. Today certainly, my colleagues and I salute what they and all the coalition forces did to ensure that Iraq could be free.
Throughout the debates that we have had on the Iraq crisis, I have made it clear that for us war was always a last resort. If only the nations of the world had united in a determined way, then Saddam, in my view, could have been dealt with without the need for war.
Now that the conflict is over, the emphasis is rightly on the stabilisation of Iraq, on the building of civil society, on creating the conditions for a democratic state that can live in peace with its neighbours and also on restoring the Iraqi economy in the interests of the Iraqi people. Of course there are great hurdles to overcome. That is not in dispute. However we should be in no doubt that only the removal of Saddam Hussein has made any of these things possible.
The second great task that can now be taken forward is progress towards a durable settlement between Israel and the Palestinians. The road map to peace sponsored by the Quartet offers a solid basis for a resolution of this most difficult of issues in the Middle East: the parties in the wider region, the blueprint for a lasting peace, a secure Israel whose right to exist is recognised by the Arab world, and a Palestinian state living side by side with Israel in harmony and peace.
There is much work to be done on both of these projects, but the opportunity is there now for a real and lasting peace to be forged in this vitally important region of the world. As for the wider world, the crisis has created real questions about the United Nations and its ability to implement its own declared intentions. NATO has suffered internal divisions of a kind never before experienced. The European Union has demonstrated that it is incapable of speaking with a single voice, whilst some Member States have shown more interest in creating a counterweight to the United States, than in building a genuine transatlantic partnership based on common values.
It is time for some straight talking. The actions of the gang of four at the Brussels summit last month clearly show the strategic error they are making in trying to divide the transatlantic alliance. Whatever soft words they say, this summit was a calculated attempt to foment division between Europe and the USA, and if we have learned anything from the events of recent months it is surely that Europe and America must stand together to deal with threats to our collective security. New structures and new military headquarters in competition with the United States would fracture an alliance that has served us well in Europe. I am glad that the majority of European nations understand this and have had the courage to say so.
Finally, if Europe is serious about defence and security, it needs to provide the financial resources. New and divisive structures are not needed. What we need is increased capability. I hope that Europe has learned a lesson from this crisis. NATO and the transatlantic alliance must remain the bedrock of European defence.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, it is only a few weeks since the USA unilaterally decided to attack Iraq. Acting without a UN mandate, the United States began a war of aggression in a flagrant breach of international law. To be precise, it was not the USA alone that initiated the war: a whole string of allies, some of whom acted openly, but others secretly, also joined together in the 'coalition of the willing', or perhaps we should say 'coalition of the compliant'. In addition to the self-appointed occupying powers - the United States, United Kingdom and Poland - the ranks of the coalition of the willing also included such major military powers as Palau, the Marshall Islands, Micronesia and the Kingdom of Tonga.
The aim of this war of aggression was, acting in accordance with the relevant United Nations Security Council resolutions, to remove weapons of mass destruction from Iraq. There is no legal basis in international law for the attacking forces' additional objective of overthrowing the regime of the dictator Saddam Hussein, nor is there any such provision in the Charter of the United Nations. Nor do I believe that it should be the role of the international community to remove dictators throughout the world by means of warfare. It also leaves a rather unpleasant aftertaste to consider that Britain's Foreign Secretary Jack Straw was willing to send umpteen thousand British soldiers into Iraq to hunt down one dictator, while the same Jack Straw, when he was Britain's Home Secretary, decided to release another dictator, Augusto Pinochet, and thereby thus allow him to escape from the clutches of British justice.
The USA's unilateral war against Iraq achieved its objective of removing Saddam Hussein's regime. However, the war also resulted in appalling collateral damage: the first immediate victim was the United Nations Organisation and international law, the second was the unity of the European Union and the Common Foreign and Security Policy, and the third was NATO, which also received its share of ideological cluster bombs. The new doctrine of preventive war, launched by the chief ideologist, Richard Perle, the Lord of Darkness, has also shaken the foundations of NATO.
Among the questions that remain to be answered, Mr President and Mr President-in-Office of the Council, are when this war will end and when the end of the war will be declared. So, firstly, what is the European Union doing to ensure that end to the war is declared? Secondly, where are the weapons of mass destruction on account of which the war was declared? If the Americans are not prepared to tell us what the position on weapons of mass destruction is, then we in Europe should at least tackle them and demand a statement.
(Applause)
Mr President, I visited Iraq 12 days ago. I spent 8 days in the south, reviewing the public health situation in my capacity as the World Health Organisation's Special Envoy. I listened to the people. I met with 50 tribal leaders, upwards of 20 000 Marsh Arabs, and I reviewed and inspected extensively hospitals and primary health clinics in Basra, Al-Amara and other smaller towns and villages. I re-opened the World Health Organisation Office and I set up a clinic now dealing with 15 000 medical consultations a month.
The people are relishing their freedom. Their joyfulness is tempered only by the continuation of the bitter legacy of Saddam. Their lives were malignly regulated down to the smallest detail. Saddam modelled his total control on Stalin, whom he emulated. The ordinary Iraqi family's purchase, even of one bar of soap, was politically directed and controlled. When sentenced to ear amputation, the prisoner had to seek out and pay the surgeon to perform the mutilation. The more money the prisoner was able to offer, the more ear the surgeon permitted to remain intact. A trade in human flesh, a cruel bargain with Saddam Hussein - for Saddam owned the Iraqi people's every movement from tear-sodden cradle to early and unquiet grave. These systems are still intact and throttling the Iraqi people.
It is early days. The coalition forces are doing fine work, particularly in the south and in delivering public health to the people of Iraq. The United Nations - especially the World Health Organisation - is now fully engaged and is using its specialist skills to excellent effect. However, the UN can only do so much in such a complex and difficult political situation. Patience is needed, as is the continuing security provided by the coalition forces, to give the Iraqi people the time and space they need to unravel the evil web Saddam wove so skilfully around them.
The task now is to help the people to enjoy their freedom and to entrench it constitutionally and politically for future generations.
Mr President, we cannot shirk our responsibilities. The war against Iraq, based on the falsehood that weapons of mass destruction were present in the country, US militarisation and the principle of pre-emptive, indefinite war, has endangered the whole human race, forcing us to live in fear of terrorist crimes and the suffering they cause.
We cannot fail to mention - it is our duty - that the USA's imperalist policy is destroying not just life, land, history and culture but the entire system of world relations, the United Nations Pact and international law. We cannot just turn the page and pretend that nothing has happened. We must build and rebuild our relations with the USA, with the countries of the world, with due respect for human and civil rights, pursuing justice and rejecting double standards, as in the case of the Israeli occupation of Palestine.
Saddam Hussein has vanished into thin air, and, I, together with the Iraqis, can only rejoice, but the situation is unstable and the occupying forces must be replaced by an Iraqi government which includes women and is coordinated by the United Nations. The European Union must do its part, promoting reconstruction and economic aid, the reestablishment of democracy and the access for Iraq to its own resources.
France, Germany, Belgium, the Pope and the crowds of pacifists have given the European Union and Europe credibility in that part of the world. Let us therefore continue to pursue a path leading, as I said, to respect for rights and not oppression and occupation.
Mr President, we all knew that there was going to be a humanitarian disaster and that it was going to affect women and children especially, who make up the majority of the Iraqi population. We MEPs who were in Baghdad and Basra witnessed this in particular. The inspectors there told us - as did Mr Blix in the United Nations - that there were no weapons of mass destruction. I do not know what we are surprised about. But we were not aware of the immense irresponsibility of the occupiers. Chaos and the law of the jungle reign in Iraq and the citizens lack protection. And I would draw attention to the fact that the majority of the future occupiers are members of the European Union: the United Kingdom, Poland, Italy, the Spanish State, while the European Union is absent.
In this regard, Mr President, it seems to me ludicrous that Mr Poettering is still saying that we cannot create a European Union in opposition to the United States. Quite the contrary: the United States - the extreme right governing there - is working against the European Union as a body with a presence in the world. We are witnessing an unacceptable situation which this Parliament must condemn on behalf of the citizens of Europe who demonstrated against it.
Mr President, we must call for the full restoration of United Nations law and we must point out once again that the 'oil for food' programme and the inspections are the sole responsibility of the United Nations. Otherwise, the established law will be broken, even with resolutions which the occupiers originally approved.
In any event, I would like to say in particular today that I reject the position of the Spanish Prime Minister, Mr Aznar, who has become a servant of the extreme right currently governing the United States. He wants to turn the Spanish State into a new Puerto Rico. Particularly in view of the fact that this goes against the views of the majority of the Spanish people.
Mr President, Commissioner, Mr President-in-Office of the Council, all possible humanitarian assistance must be provided, of course; but above all, if this assistance is to be effective, the political presence of the European Union and the United Nations is needed.
Mr President, on behalf of the citizens of Iraq, we thank God that Saddam's reign of terror has been brought to an end. It is to be hoped that we will not have too long to wait for the fallen absolute ruler of Mesopotamia and his two sons to be arrested, if they are still alive. Precisely because of this Iraqi opposition circles are finally expecting clarification about the country's arsenal of weapons of mass destruction.
With these same newcomers to the Iraqi political stage we are seriously concerned about the continuing lack of public safety in the capital Baghdad. Saddam's hand in this - his amnesty for almost 100 000 criminals just before the start of the military intervention by the Americans and the British - does not discharge the Americans in particular of their responsibility to provide for law and order in the administrative centre of the country. In this they can also count on the expertise and assistance of Iraq's burgeoning democratic forces.
The huge task of reconstructing Iraq makes a substantial humanitarian contribution from the European Union equally welcome. The food stocks of Iraqi families are totally exhausted. A willingness to make sacrifices on our part will strengthen the transatlantic partnership. It will at the same time cultivate goodwill amongst the Iraqi civilian population.
Washington's diplomatic efforts to contain religious radicalism in the region likewise deserve European backing. In this way Iraq's territorial integrity under democratic administration can also be safeguarded externally.
Mr President, in the wake of the dreadful attack in Riyadh and the triumphant return of Ayatollah Al Akim to Iraq, it is important to realise that the way in which the UK-US coalition has dealt with the issue of Iraq has considerably clouded perspectives.
Following 11 September, a relentless war was launched against Islamic terrorism by a coalition that consisted of almost the entire international community. Close cooperation, in particular between the United States and the countries of Europe, where the 11 September attack had been planned, began to produce results, with significant blows to the Al Qaeda network.
The United States replaced this clear and virtually uncontested strategic approach with a much more hazardous project by borrowing the old domino theory, popular in the communist world in the 1970s, and applying it to the export of the democratic model to the Arab-Muslim arena based on a new Iraq democratised by the US. As far as democracy is concerned, what we are currently seeing with the anarchy that has followed the dictatorship is that there are more and more calls for the establishment of Sharia law in Iraq.
If there were to be prolonged occupation, together with an ongoing general situation of insecurity, we would be facing a two-fold risk. Firstly, the ongoing military occupation of a country where the Shiite holy sites are located would give considerable fresh impetus to Islamic terrorism and, at a local level, the restoration of order would inevitably have to involve the network of Shiite mosques. Prolonging the current situation is therefore especially dangerous. It could compromise the vital resumption of a firm, global strategy to combat the multinationals of Islamic terrorism. The triple suicide bombing in Riyadh demonstrates that it is just as prevalent as always in spite of the military action in Iraq.
In order to gather the international community together again around the urgent need to combat a form of terrorism that threatens us all, our immediate aim must not be to decide who to punish and who to reward, it is to prevent the situation in Iraq from deteriorating and ensuring that the military occupation is replaced as soon as possible with new Iraqi authorities who draw their legitimacy from the recognition accorded to them by the international community.
Mr President, in my contribution, I will rise above the coarse insults directed at Prime Minster Aznar by a Member of this House. As regards the current situation in Iraq, I think we need to distinguish between what can and cannot wait. Re-establishing food supplies for people who have suffered under a long and cruel dictatorship and 12 years of embargo, Mr President, certainly cannot wait.
Concerning the provision of humanitarian aid, the European Commission and many Member States deserve to be thanked for their efforts. Notwithstanding the efforts of the international community in general, and the European Union in particular, I feel it is important to put things into perspective. I will therefore take the liberty of quoting some figures regarding this aid.
The United States is the principal donor of humanitarian aid to Iraq. Its contribution totals EUR 964 million. Great Britain is in second place with EUR 336 million and Japan is in third place with EUR 192 million. The figure for ECHO is EUR 100 million. Then there are the figures for other countries. Spain has donated EUR 60 million for humanitarian purposes, Australia, EUR 55 million, Canada and Germany EUR 50 million. I am sorry that Mr Wurtz is not present in the House as his country is contributing EUR 10 million in humanitarian aid, according to the figures of 13 May 2003.
Mr President, there is clearly a need to re-establish supplies of drinking water and electricity in Iraq, along with health services. It is also clear that given the situation on the ground, the second priority has to be the formation of an interim Iraqi authority. Such an authority must be formed in a democratic manner and Iraqis must play a key role in the process. In my opinion, the authority also needs to be federal in nature. There is one great issue currently hanging in the balance. This is, or should be, the establishment of a multi-ethnic, multi-religious state, based on the principles of inclusion, representation and responsibility. This issue has come to the fore because the media has played up the religious reawakening in Iran.
The latest debates at the United Nations show that past disagreements have been overcome and that there is now space for everyone to adopt constructive attitudes. Mr President, I believe this is the line the European Union should take. We have to help promote stability in the region. We must act and we must use our ability to engage in dialogues with the countries of the region to the full. Lebanon now has an Association Agreement with the European Union. Syria is part of the Euro-Mediterranean Association. We are currently engaged in a critical dialogue with Iran and we should also pursue the objectives of the so-called road-map.
The United States, Mr President, has proposed an ambitious free trade agreement with the countries of the region. The European Union must use its ability to engage in dialogue to the full. We must work to ensure that the region is stable, peaceful, prosperous and democratic. Minister, the next informal meeting due to be held in Crete on 26 and 27 May should serve as a unique opportunity to develop the role the European Union must play in this difficult situation.
Mr President, I have to say that I am surprised at how little has been said in this debate about the fact that a people has been liberated, that freedom reigns where terror once did and that Shia clerics are now able to return to Iraq in an atmosphere of religious toleration where once they were murdered. In the last few days we have seen a reminder of the nature of Saddam's regime with the discovery of yet another mass grave.
Too much of the debate has been about apportioning blame for what has happened in the past and too little of it has been about looking forward. Ensuring that Iraq is run by Iraqis for Iraqis should be an absolute priority. The wishes and needs of the Iraqi people should be paramount. It is for that reason that I welcome the draft UN Resolution, which addresses the immediate needs of the Iraqi people. It lifts sanctions: how many people in this Chamber have been calling for that over the last few years? It envisages a political process to put the country back into the hands of the Iraqis with the involvement of a UN special coordinator. It sets up a process to wind up the 'Oil for Food' programme while ensuring that oil can only be sold for the benefit of the Iraqi people and it creates a new fund for the reconstruction and humanitarian needs of Iraq which involves the IMF and the World Bank.
There are of course many problems to be dealt with. We cannot run reconstruction from the top down as if it were a military campaign. We cannot impose systems and procedures dreamed up in Washington and expect them to work. We have to have a bottom-up approach which involves the Iraqi people first and foremost. In order for that to happen, the establishment of security, effective policing and the rule of law should be given absolute priority. My concern is that American troops, unlike British troops, are not equipped for policing action and our priority therefore should be to get police into northern Iraq. We have already seen security established largely in southern Iraq.
My final concern is that there has been no proper discussion on debt reconstruction in Iraq, nor even on who the debt belongs to. Until we resolve these issues there will be no long-term solution for Iraq.
Mr President, after all the misery they have endured, the liberated Iraqi people are now falling victim as we debate who is allowed to help them. Does the reconstruction have to remain in the hands of the Americans with a supporting role for the UN or will it be a truly international enterprise? Bush and Blair of course are disinclined to give the members of the anti-war coalition a leading role and to allow them to benefit from juicy reconstruction contracts. But only the UN can end the sanctions and in particular open the door to substantial international contributions and judge with authority whether the new Iraqi Government is truly representative. It is very important that the oil revenues should benefit the Iraqi people rather than ending up in the pockets of the President's Texan friends. Commissioner Nielson appears to share my fear in this regard.
Can he explain his statement that America is well on the way to becoming a member of OPEC? The European Union can and must make a humanitarian contribution, a very important one in fact: special attention to women and children, but also to the construction of a democratic constitutional state. If we keep arguing about the role of the EU and the UN, in the end there will only be one victim and that is the Iraqi people.
Mr President, the chairman of our group has already covered what I wanted to say. I would point out: first, disgust and condemnation for what happened yesterday in Saudi Arabia - yes, but let us not forget that Commissioner Patten closed his speech when the war started by saying that the situation and developments in Iraq would exacerbate the problem of terrorism - and now we are reaping the fruit of the deeds of the United States and Great Britain, and of this tacit stance on the part of the European Union. Secondly, I feel sorry for the European Parliament. We are living through one of the darkest days of the European Parliament. What shall we say to our citizens during the European elections in a year's time? What did we do doing the war? We did not pass a single decision, a single resolution. What did we do after the war? When we have cholera, when we have dozens dead, when we have the looting of Baghdad museum, when we have the looting of nuclear facilities, we do not pass a decision, we do not pass a resolution, because those who back the war do not want the European Parliament to pass a resolution and stand before European public opinion. Thirdly, a call to the president-in-office: not allied forces, Mr President-in-Office, not allied forces! They are occupying forces. That is what we should call them, because the European Union should not back faits accomplis.
As many people have already said, the justification for the invasion and occupation of Iraq was about the existence of weapons of mass destruction but, as we all know, it was more about regime change. As Mr Sakellariou said, there is no justification in international law for the invasion and occupation of a country to change the regime in that country. It sets a very dangerous precedent.
However, in relation to weapons of mass destruction, none have been found. That is clear. This was the justification, despite what some people were saying all along about the situation. It is essential that the weapons inspectors return to Iraq, for Hans Blix to be allowed back in. Let them verify whether or not weapons of mass destruction were there. As we all know, that is highly unlikely. It also means that the US, the UK and the others who supported them are pursuing a shoot-to-kill policy - i.e. we believe or suspect the Iraqis have weapons of mass destruction, therefore we go in, we shoot and kill the people and then afterwards we find out there was no justification for this action. This is a war crime in my eyes. I do not believe that there was any justification for what happened in Iraq. It is essential that the weapons inspectors be allowed back in.
In relation to the proposal mentioned by several speakers, this UK-, US- and Spanish-backed proposal for a UN resolution would put the administration of Iraq, including decisions on its oil reserves, into the hands of the invaders and occupying forces. This is blatant, modern-day colonialism and we should not allow it.
In relation to Iraq itself, Iraq was one of the countries in the region with the most advanced education system, with education for all - male and female alike. Now that education system has been completely decimated. Some people today have mentioned women's rights within Iraq. One of the ways to ensure that women are liberated, have rights and know their rights, is through a proper education system. What will happen in relation to the education system in Iraq and how will it be reinstated?
So, Mr President, ladies and gentlemen representing the Member States, the opponents of the war were right. The destabilisation, the aggression and the invasion of Iraq caused by the US-UK union - the only union which is at this minute still standing - no more sought to topple the Baath socialist regime than to destroy phantom weapons of mass destruction. Very simply, the aim was the wholesale destruction of Iraq in order to realise the ideological and industrial designs of the small gang of theorists with a portfolio who reign in Washington.
They really could not care less about peace in the Middle East or the Iraqi people, who they are deliberately - and I mean deliberately - plunging into anarchy, with its terrible trail of unspeakable violence and suffering. They play with people as one plays with marbles, and that is the way of empires, particularly this US empire. Europe has allowed its creation out of cowardice, by eradicating its only roots, its nations, in particular France, which is the only country to implement an independent global policy, and not because Europe is old but simply because, deprived of national vigour, it is politically dead.
It will therefore only be further hypocrisy to speak today in this ludicrous forum of rebuilding Iraq, when what is really on the agenda is destroying Iraq until not a stone remains standing, except, of course, for the derricks. The question is not how to rebuild, but to what extent we will destroy Iraq, humiliate the Arab people and heighten their anger to play into the hands of the ideologists who want at all costs to provoke a general war between civilisations, which will be a war against civilisations, beginning with what is left of our own.
Mr President, the situation in Iraq now presents us with the extremely difficult task of determining how the transition process will be legitimised and guided after the end of the war towards the free, democratic system founded on political, religious and ethnic diversity that we all wish to see.
The motion for a resolution submitted by the United States to the UN on Friday appears to reduce the Security Council's involvement to a minor role, regulates the use of the oil reserves rigorously according to a preconceived order and, lastly, fails to set a term to the duration of the US and UK administration, which means it will probably remain in place for quite some time. Lastly, it is said that the interim administration will be managed by the occupying powers, together with the Iraqi people and a UN coordinator. The formula is generic and seems to confine the role of the UN chiefly to the coordination of humanitarian aid or not much more.
Europe is sending a specific request for much greater involvement in the immediate term. Since the European Union is the closest entity in geopolitical terms, it would be truly absurd for it not to be involved in a process which is so important for the future of the region. Moreover, we cannot endorse the US strategy to create a link with the talks with Iran, intended to avert the danger of the large Shiite population having a destabilising effect. This ethno-religious situation must be evaluated with extreme care, but Europe cannot now stand by and do nothing in the face of the terrifying scenes heralded by the Al Qaeda's resumption of its strategy of terror.
The stabilisation of Iraq, with measures to ensure religious peace between the different ethic elements, is clearly necessary in a region such as the Gulf where the insidious web of Islamic terrorism is so desperately strong and has penetrated so very deep. This attack, which is reminiscent of the attack in Chechnya, makes the challenge posed to the West by the international web of Islamic fanaticism a matter of great relevance once again. Therefore, over and above its differences with the United States over Iraq, Europe must shoulder all its responsibilities and combat organised terrorism, which, as has now been extensively proven, is finding a home even in the Member States of the European Union, in many mosques and Islamic centres, often funded by Saudi Arabia.
Mr President, Commissioner, Mr President-in-Office, first let me say how much I welcome this debate on Iraq. It is a sign that we Europeans wish to shoulder responsibility for the post-war situation in Iraq and look forwards. That is why I think it is a good thing that we have avoided a resolution on the post-war situation in Iraq, because that would have meant us getting embroiled in a debate about guilt and expiation within the European Union, about our inconsistent positions towards the United States and the different roles we envisage for the United Nations. No one would benefit from that, least of all the Iraqis themselves.
I would like to say at this point, however, that we do support a central role for the United Nations, for one simple reason: if you are administering a foreign country, you need to have legitimacy under international law. Iraq's chief administrator should therefore have a UN mandate. We must ensure that the money from the Oil-for-Food Programme is used for the benefit of the people of Iraq. All the economic and financial sanctions imposed against Iraq in 1990 should be lifted immediately. Now that Saddam Hussein's regime has been toppled, there can be no further reason to maintain those sanctions.
I regard the debate about exactly what is meant by a central United Nations role in the reconstruction of Iraq as being a somewhat artificial one. In a country where civil order has broken down, and where the basic structures of a functioning administration still need to be set up, where the regime has left behind an appalling legacy of hardship and violence and the most basic things are lacking, it is essential to focus on humanitarian assistance and its coordination. This is an area where the European Union has a greater part to play, and I support the ECHO programme already under way.
It is in any case time that we avoided giving the impression that the United States alone is acting while the 15 Member States of the European Union are still talking, so that once the dust has settled after the Iraq war the European Union should primarily set itself the task of sorting out its relations with the United States. We will soon be welcoming Mr Kwasniewski, the President of Poland, who represents a state that acted alongside the USA in Iraq, but who will nevertheless be telling us that he is interested in a common foreign and security policy. Before we start casting doubt on these countries' European ideals - and those of Member States of the EU - it would be better if we considered viewing all those countries that were the United States' allies in military action as potential bridges between ourselves and Washington. Just as with the 'Quartet' in the Middle East, it is only credible for the EU to act in partnership with the US, not in opposition to it.
Mr President, I am not a particular friend of the Bush government, but I would take this opportunity to congratulate and thank the Americans and the coalition for the military action in Iraq. It was swift and effective and succeeded in its purpose of removing of an evil regime. The terrible consequences for the whole of the Middle East foreseen by some in this plenary did not arise.
Having thanked the Americans, it is time to tell them that we do not expect them to stay in Iraq for one hour longer than is necessary. I am confident that they share this view, and it is my hope that the United Nations will play the dominant role in post-war Iraq.
The European Union too has a role to play in Iraq in the months to come - the role of supporting democratic development in order to stabilise the whole region. We can draw on the experiences of the Union's efforts in Afghanistan and I look forward to seeing a united Europe behind this new, big challenge in Iraq, starting with the lifting of sanctions.
Mr President, in my one minute, I should like briefly to emphasise the following: it is a disgrace that there will be no resolution today, obviously because the majority does not want the unprovoked illegal attack by the United States and Great Britain to be condemned. That was also clear from most of the speeches today. Neither the Commissioner nor the Presidency, while condemning the terrorist attack in Riad, had so much as a word, even of disapproval, for the predatory, terrorist, criminal attack by the United States and Great Britain. It is a disgrace! On the contrary, even today they essentially wanted to legalise the crime by unashamedly acknowledging the responsibility of the occupying forces for keeping order and for reconstruction, obviously hoping that the European Union will be given a slice of the pie. It is a disgrace! Neither one nor the other stood up against the position of the United States on a preventive strike, leaving the way clear for the crime to be repeated. Besides, they all, including the European Union, agreed in Prague on the preventive strike. Once again, it is a disgrace, Mr President.
It is up to us to roundly condemn the crime. To call for the immediate withdrawal of the occupying forces from Iraq and for the invaders to pay the cost of restoring the damage they caused. For the invaders and their Iraqi associates to be convicted as war criminals. The UN must decide even at this late stage on strict sanctions against the invaders and must supervise payment of the compensation. And finally, for the Iraqi people to be left free to take its fate in its own hands without conquerors. Consequently, the Iraqi people must organise and develop their national resistance. Only the defeat of the conquerors will bring peace and order. We owe them our solidarity.
Mr President, I regret the fact that this debate is not to be followed by a resolution, as it is vital for Parliament to send a political signal to the general public regarding this serious international crisis triggered off by the United States' warmongering diplomacy. That has demonstrated to a ridiculous extent what virtually the entire international community condemned as the real driving force behind this unilateral aggression, as my colleagues in the Verts/ALE Group had already pointed out.
These measures, however, cannot be reduced to mere verbal condemnation. In the fact of this global hegemonic power, the credibility, and even the future, of the UN has received a dangerous blow and we cannot remain indifferent to this. It has had a knock-on effect on the political goals of our Community project too, on its attempt to unite the voices of Europe in both a spirit of consensus and international legitimacy. Twenty-four million souls are abandoned to their sorry fate, without even a guarantee that their daily needs will be met. This is indeed a very, very serious hour and a European initiative is urgently required. We cannot content ourselves with becoming a reconstruction agency, although that task is absolutely necessary and urgent. The jeopardising of a potential historic turning point in the international situation has now become more than just a slick, journalistic phrase. The threat is very real and seems to be being overlooked in this Chamber.
It is therefore up to this enlarged Parliament, including the observers from the new Member countries, to realise that the European Union must propose a more mature, more long-term alternative in light of the United States' opportunistic and mercenary calculations. It is up to us to consider, for instance, the legalist voices, such as France, Germany and Belgium, and establish a common, united position. Finally, ladies and gentlemen, the UN must be restored to its place at the centre of the international negotiating mechanism.
Mr President, Mr President-in-Office of the Council, today I want to talk about the lessons the Union must learn from its impotence throughout this entire Iraqi crisis, something that you yourselves have quite rightly lamented.
On 10 April, by a majority of three-quarters, Parliament adopted a resolution on the new European security and defence architecture, desirable at the end of this war. This very broad consensus does not come as a surprise as even the latest Eurobarometer polls indicate that 71% of EU citizens are currently in favour of the development of a common policy in this area. Moreover, this request is also coming from outside the Union, from the many parties who wish the European Union to play its part in managing the affairs of a world whose future must no longer rest solely on the shoulders of the President of the United States of America.
It must be said that this long-awaited Europe does not yet exist, and it will not exist until the institutional reforms which are vital for its operation have been implemented. That is the inspiration behind Parliament's proposals, although we are well aware of the limits to their scope. We are quite aware that it will ultimately be up to the Convention to recommend whether they be adopted.
If three quarters of the Members of Parliament were prepared to take up such a clear and, in certain cases, courageous stance on this issue in a roll-call vote last month, Mr President-in-Office of the Council, it is because, thanks to the Iraqi crisis, they understood that it was essential to give their unreserved support to our colleagues currently working in the working groups on defence, chaired by Commissioner Barnier, and on foreign policy, chaired by Mr Dehaene.
Having learned the lessons of the Iraqi crisis and appalled by the cacophony that prevailed within the Union during the crisis, all those in favour of building a common house agree that tomorrow's Europe of 25 members will take its rightful place in the international arena, which it has been unable to retain as a Europe of Fifteen. The main goal must be to enable Europe to speak with a single voice at last. If the Convention succeeds in this, it will be because it has been able to learn from the recent divisions, which I, like you, Mr President-in-Office of the Council, am convinced are more illusory than real.
Mr President, there are no bounds to my joy at the toppling of Saddam Hussein and of his regime, but that does not mean that I do not believe as strongly as ever that this war was wrong. It was in contravention of international law and there was an alternative; I am surprised that so few Members remember that in May 2002 we agreed on an alternative course. It seems that many of us have a very short memory. However, let me peer into the future: the conscience of the world, and that includes the conscience and the views of the Polish Pope, has been assuaged by promises that the United Nations would be involved after the war and that the international community would come into its own then. The draft Security Council resolution is a farce and the British minister Clare Short has acted consistently by resigning.
Now let me look a little further into the future, and consider the Middle East peace process. In this case too we were told that the Iraq war would make it possible to set the peace process in train, but that nothing had yet been decided. So how do things look now? On the Palestinian side an important step has, thank goodness, been taken in response to pressure from the US and principally from Europe, with the appointment for the first time of a prime minister, Abu Mazen. We wish to give him our full support so that he can do what he has promised and what in my view he would really like to do - to fight violence and terrorism. But the reaction on the Israeli side, or to be precise on the part of Mr Sharon's Israeli government, is not exactly positive. If Mr Sharon refuses to welcome Mr Solana, then that is something the entire European Union should be protesting against. Just as Mr Sharon cannot claim, thank goodness, to speak for the whole of Israel, nor can Abu Mazen - unfortunately - claim at present to represent the whole of Palestine. Arafat is also a force in Palestine that we need to win over to this peace process, and that is why discussions with him are also both necessary and justified.
I have to say, however, that I have heard relatively little from those people who claimed before the war that we would be on the 'peace front' after the war, working to achieve peace. I have in mind in particular Spain's Prime Minister Aznar. I am pleased to say that Mr Papandreou, on the other hand, is very active. I also hear a lot from Mr Solana, and I hope that everyone in this House and in Europe will now at least attempt to achieve progress in the peace process in Israel and Palestine, and to implement the road map, even if it leaves a lot to be desired. For there can no longer be any excuse nor the least justification for this war, if we cannot even get the peace process going.
Mr President, we are glad the dictatorship in Iraq has come to an end. It should be borne in mind however that the war was not fought simply to end the dictatorship of Saddam Hussein. The United States tolerates other dictatorships around the world. Wars are not fought about those. We Spaniards lived for over 20 years under a dictatorship directly supported by the United States.
The stated aim of the war was the elimination of weapons of mass destruction. No such weapons have been found, however.
I would like to point out that a conference was held in the Azores prior to the war in Iraq. It was attended by the United States, the United Kingdom and the Prime Minister of Spain. The last group photograph before the attack on Iraq was taken there. Now the war is over, however, control of Iraq has not been divided between those who attended the Azores conference. It has been divided instead between the United States, the United Kingdom and Poland. Spain has been sidelined. Its involvement does not seem to be consistent with its government's support for the war.
Much more than the Archaeological Museum has been destroyed in Iraq. There is a great deal of reconstruction work to be done. Let us hope too that the United Nations will once again become the guarantor of world order.
It is perhaps not generally known that the small country I come from is among those countries that have given the United States an unconditional endorsement. In this quite surrealistic debate, I should like, moreover, to draw attention to a most outstanding contribution by my fellow countryman and fellow MEP, Mr Andreasen from the Group of the European Liberal, Democrat and Reform Party, who is closely associated with the Danish Prime Minister. Normally, he speaks in Danish, which is a good idea. As a symbolic act, he gave his speech in English, however, and that of course brilliantly reflects his close relationship with the Danish Prime Minister, who belongs to the same political party as himself and is a close colleague of his. The Danish Prime Minister spent five days in Washington, and the press - the Danish world press, with which my fellow MEPs are probably unfamiliar - described how, during the concluding session, as the Prime Minister paid tribute to President Bush for his honourable conduct, the strains of Mendelsohn's Wedding March from the famous play were suddenly heard. I should like, moreover, to emphasise - for my fellow MEPs may well not be aware of this - that Mr Andreasen, who gave the Prime Minister his unconditional endorsement, is certainly no slouch when it comes to irony.
The rhetoric on which the Danish Government's endorsement of the United States is based is so absurd that only a major ironist could expose it, as my fellow MEP did so brilliantly, it being understood that what is so surreal about this debate is that the EU has no common foreign policy and that this Parliament would in any case have no influence over such a policy.
Mr President, I wish firstly to thank Commissioner Nielson and Mr Yiannitsis from the Greek Presidency for their contributions. Commissioner Nielson deserves special recognition for his visit to Baghdad to ensure that the EU's humanitarian activity was getting under way quickly.
In the debate here today, I agree with Mr Titley that we have a tendency to ignore the fact that the population of Iraq has in actual fact been liberated from a tyrant. Baroness Nicholson, who has just returned from Iraq, testified to the joy felt by large portions of the population at having been liberated following decades of terror. I was among those who were opposed to the war, but I cannot refrain from expressing deep satisfaction at the fact that a people that has lived under oppression for so long is now being given the opportunity to build its own future. Everything depends of course upon how the reconstruction is organised.
The United States went into Iraq on the basis of arguments concerning Iraq's alleged possession of weapons of mass destruction and links with Al Qaeda. It was emphasised very often that economic interests had nothing to do with the matter. Nonetheless, an organisation for reconstruction is now emerging that is under the total control of the Americans. The Bush administration has already distributed multi-billion dollar contracts for the reconstruction of Iraq to American companies. As I am well aware, having worked for the UN, tender procedures of this type normally go via the UN or the World Bank, and that is of course what should happen in this case too. Otherwise, there are no guarantees against arbitrariness in the tender procedure itself and in the way in which the income from Iraqi oil is used. Only a UN mandate can give legitimacy to the reconstruction of Iraq. That should of course be obvious, especially to us Europeans. The basis on which we ourselves are entitled to make agreements has been established precisely in order to create stability and predictability in relations between our states.
I appreciate that it is difficult precisely to define the EU's role in the reconstruction until UN decisions have made matters clear. The difficulties also have to do, of course, with the division between the Member States before and during the war. I agree with what Mr Poettering said, namely that that there is more that unites our Member States than divides them. I am therefore disappointed that the EU has not succeeded in uniting around a proactive plan for how best to make use of our special experience of reconstruction. I read in Scandinavian newspapers that individual Member States, such as Denmark, are preparing to contribute to the long-term reconstruction. That is naturally commendable, but what would of course be more significant is for the EU, under the leadership of the Commission, to draw up such a plan. Time will not now permit me to define which tasks we are concerned with here, but, clearly, we are talking, above all, about efforts in the legal area and in the areas of education and of medical treatment and health care etc. I would therefore call upon both the Presidency and the Commission immediately to devise such a proposal so that the EU can regain a portion of its reputation and, above all, play that central role in international politics and in this region that the situation demands.
Mr President, the highly predictable military victory of the US and UK forces in Iraq has generated among some people a sort of ad hoc opportunism: let us forget all about past quarrels and let us build a democratic Iraq under the expert leadership of the US.
This vision, although legally tenable, is unlikely to get European foreign policy off to a good start again. We will not pick up the pieces and re-establish European unity as a future project by drawing a veil over the causes of the unilateral military operation and the manner in which it was planned and decided.
We must first expose the falsehood, which I would call the falsehood of the century, the claim that Iraq possesses weapons of mass destruction that could threaten global security. Not a single prohibited weapon has been found. It becomes clearer every day that the people of the world as well as the United Nations have been fooled by those who have wanted for a long time to find a pretext for war at all costs.
We must also condemn a second falsehood, which claims that the United Nations has failed and that, as a result, the reconstruction of Iraq and its oil - which some call the spoils of war - should be a matter for the victors. The United Nations has not failed. It has been brutally swept aside by those who did not succeed in achieving the qualified majority required by the Security Council. Although international law has been violated, there is now a chance to reestablish it. As far as the European Union is concerned, this means reestablishing the United Nations' responsibility for crisis management in full. I therefore call on the Council and the Commission to reject the United States' requests and to remain firm in their desire to entrust the UN, and the UN alone, with a central role in post-war Iraq.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, however strange it may sound, I do not feel there is any point in taking advantage of and squandering the 3 minutes at my disposal to make you suffer by repeating everything that has been said to saturation point in this Chamber on the tragedy in Iraq over the last few months. That is why I shall also confine myself to one question which, in my opinion, needs to be asked as a matter of priority now by the European Parliament, the elected representative body of the peoples of Europe, to whom we have to answer for our judgments and decisions and who are interested and ultimately entitled to have at least one answer as regards the pretexts which the leadership of the war coalition used primarily in order to justify its actions and persuade or deceive international and, in particular, European public opinion.
What, in other words, was the specific outcome of the attack on Iraq and the triumphant military victory over the regime of Saddam Hussein, as regards the location and neutralisation of the banned Iraqi weapons of mass destruction, the establishment of a democratic and representative Iraqi government and the elimination of international terrorism and, in particular Al Qaeda?
Mr President, today's interesting debate has allowed us to look at certain interesting things. The first interesting element - a positive element for me - is the revision of the views expressed by the chairman of the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Poettering. The second interesting element is that certain people created a climate in favour of our thanking Mr Rumsfeld, who overturned Saddam, his old friend, because it looks like it means a pure revision of opinions. The third element is the effort and the positions to protect the cultural heritage of Iraq; this too is positive and I hope there will not be some people, in a few years' time, who maintain that the stolen exhibits are in various museums, just as the Acropolis marbles are in the British Museum, and that these antiquities or cultural monuments are better protected than they were in the countries in which they originated. In all events, today we face political premises. The only body that can resolve the problem and restore international relations where they need to be restored is the United Nations Organization. So, under these circumstances, the European Union and its members which are also members of the Security Council must make a contribution in this direction and the fact that the new resolution which is being discussed was again submitted jointly by certain members of the European Union and members of the Security Council is not a positive factor.
I hope that the experience and problems will lead us to more positive thoughts, will lead the leadership of Europe to more positive prospects. However, there have to be certain principles. What are they? The Middle East, the wider area, for a number of years recently, if we want to take a brief look at history, has been absolutely tormented by various regimes, one after the other, in a bad era, a colonial era. If certain powers continue to endeavour to give answers to the area with similar variations, be they sultans or maharajas or emirs or puppet political prime ministers, Europe must not allow it. We 25 came here with an understanding of democracy, freedom and rights. We did not come with the intention of reproducing nineteenth century premises with new forms and new compromises.
Mr President, the success of the US operation in Iraq and the speed with which the objective of liberating the country from the dictatorship of Saddam Hussein was achieved, with a relatively low toll of victims, are confirmation of what many had thought, namely that the war was going to be the least difficult part of this operation.
The attack in Riyadh - which is already giving some people, not least in this House, a perverse, ill-concealed sense of satisfaction because they now feel justified in saying 'We knew there was no point in attacking Iraq' - is proof that the real war against terrorism is only just starting.
Now starts the phase of reconstructing the country, which has been destroyed and laid waste, and of mending the alliances compromised by the war. With the help of the 10 countries which we have just welcomed into our midst, the European Union must show that is capable of genuine unity.
Of course, it is exciting to see that, after this war which some people still persist in describing as unnecessary, pamphlets, books and newspapers are being sold on the streets of Baghdad which would have led to a prison sentence and torture under Saddam Hussein - or, elsewhere, under Communism.
We will soon be listening to the President of Poland, Mr Kwasniewski, speaking in this House. He and I belong to different political wings, but he has shown himself to be a courageous leader, giving his country's support for the intervention in Iraq, and this has earned him the criticism of those Heads of State and Government which made the wrong political decision and now find it hard to admit their error.
In his meeting with Mr Chirac and Mr Schröder last week, President Kwasniewski asked for Poland not to be forced to choose between Europe and the United States: it is possible to be the friend of both. We in Parliament must endeavour to be the friends of both as well.
Mr President, it is a matter of regret that Parliament has found it impossible to construct a resolution for today's debate. It is obvious from the debate here that we could in fact have constructed a resolution on a wide range of issues on which we agree. We would, of course, have had to leave aside a lot of the self-justification that we all tend to engage in on all sides. I oppose the war and I continue to oppose its outcome and the direction which Iraq is taking at the present time. However, we must seek to reconstruct confidence in a law-based world order. We cannot do that by seeking to justify ourselves in terms of our attitudes to the war. We have to do it by, in the first place, seeking to construct a unity in the European Union.
We have to find a middle ground between those who see a need for a unipolar world and those who see the need for a multipolar world. There is no way out of this. The European Union has to address this issue. It could give a lead in trying to do this and I hope that when they meet next week the leaders of our groups will seek to put in place some mechanism to enable Parliament to address this matter. We cannot seriously ask the people to support us in the European elections next year and at the same time pretend we do not have a role and that we have nothing to say about the direction the world is going in. This is of the utmost importance. We are talking about war and peace. Life is still cheap in the Middle East and we will continue to count the cost of the recent war for a very long time.
We need to get to grips with our different world views. We need to get to grips with the United States and persuade them that a law-based world order is far better than a Pax Americana. In their interests and in our interests it is essential that we do this as a matter of urgency.
Mr President, I first wish to join with the other Members in condemning the terrible terrorist atrocity in Riyadh and offering sympathy to the bereaved and injured.
Now that the war in Iraq has ended, the emphasis shifts to rebuilding and reconstruction. As well as the physical and political reconstruction of Iraq, we also have to rebuild relationships within the EU itself and our credibility in the field of common foreign and security policy, we have to repair the damage that has been inflicted on the UN and, last but not least, we have to rebuild the transatlantic relationship.
The attitude of the US in the post-war situation will provide the key as to whether or not we can achieve any or all of these. I value the transatlantic relationship. It is in the interest of both the EU and the United States that the present rift in our relationship be healed. However, it has to be said that it must be a genuine partnership of equals and not simply one in which the EU role is that of a junior partner and in which we are automatically expected to support US foreign policy without question and, if we disagree with aspects of it, are accused of being disloyal and anti-American.
What has been totally unacceptable is the reported anti-French hysteria, in particular that attributed to the Washington Government establishment. There needs to be a change in the attitude of the current US Administration if the transatlantic relationship is indeed to be restored.
Giving the United Nations the lead role in post-war Iraq, as EU leaders have requested, would be the clearest demonstration on the part of the United States that it values the transatlantic relationship and it genuinely wants to rebuild it. It should not be forgotten that the United Nations fulfilled a similar role in East Timor in 1999. This experience should now be put to good use in the interests of the people of Iraq.
Mr President-in-Office of the Council, Commissioner, before the war, during the war, and today, after the war in Iraq, Parliament has faithfully analysed the situation and expressed its views. Unfortunately, these views have differed, but that is the way things are: the European Union is divided.
Today's debate therefore allows us all to reaffirm our principles. Mine have not changed. I wholly condemn Saddam Hussein's regime, but I fear that the way in which the United States brought it down has created a situation which is, if not equally horrific, at least as unmanageable. I do not endorse wars that are decided upon unilaterally. I believe the role of international organisations must be reaffirmed, particularly the role of the UN, not only in approving the use of force but also in supervising reconstruction.
Reaffirming principles is a good start but it is not enough. Rebuilding after destroying is a duty, including for those who in no way participated in the destruction. Yet this is still not enough. We must also do everything in our power to understand why and how Europeans as well as Europeans and Americans have become so divided. We must do everything in our power to rebuild our union, not just around a table but in our minds too. This means that we must work flat out to agree on a vision of the world or, at least, to achieve converging visions on major problems such as transatlantic relations, the role and reforms of international organisations, the role of the law and of force, and so on. These are difficult subjects and are sometimes even taboo subjects.
These efforts to achieve mutual understanding and clarification of ideas by seeking consensus whenever possible, however, are utterly essential for us after the blow we have been dealt. It is absolutely vital to rebuild Iraq and to save human lives. Nonetheless, we must also rebuild, or rather build, a common vision of the world and our responsibilities in the world. The Greek Presidency has endeavoured to begin this work, but we have a long, long way to go.
Mr President, we have to recognise that the relationship between the European Union and the United States is at an all-time low. I believe that over the coming months we have a role to play in this Parliament, along with the Council and the Commission, to rebuild that relationship. When we recognise the great need there will be to rebuild Iraq, we must also recognise the tremendous need to rebuild the relationship between the European Union and the United States.
We have to face up to the truth. The truth is that we have grown apart. Each of us has focused on different priorities and, in many ways, we have ceased to understand each other's concerns. After the attacks on the Twin Towers on that terrible day in 2001, the United States concentrated on terrorism: where the next attack was coming from, homeland security. In Europe we went on to bring in the euro and concentrate on enlargement. To some extent we have lost track of what we have been trying to do. We have both retreated to hurling insults at each other across the Atlantic. Now is the time for each of us, on both sides of the pond, to take a step back and allow things to calm down.
We must begin to rebuild that relationship. We have far too great a common bond. We share common values. We must not allow recent events to continue, or ferment or destroy us. Yes, it will take time and no doubt it will be difficult. There will always be disagreements between us and the United States. Let us hope that those disagreements, in the future, will only be in the WTO, over steel or on trade. Those are natural disagreements, which we can have. But let us begin a renewed, an improved, deeper relationship and one that will not crumble as the last one did.
Mr President, I too should like to express my deepest disappointment at the fact that we proved unable to agree on a joint resolution of the European Parliament, despite the fact that today's debate shows that there is common ground, that there are the materials to build a common European identity. An identity that can offer politics, logic and culture against the violence and the social and cultural barbarity being promoted by the new military doctrine of the United States. The European Union has a duty and an obligation to study in depth the new international situation being created by American expansionism and the untrustworthiness of the neo-conservative American leadership.
We have a duty to demand answers to questions which still remain open:
First, about the blatant violation of international law with an aggressive war; secondly, about the attempt to deceive public opinion about alleged weapons of mass destruction, which turned out to be the lie of the century; thirdly, about the barbaric looting of cultural treasures, and I hope that no museum will dare receive the stolen goods; fourthly, about the annihilation of hundreds of civilians, about the destruction of infrastructures, about the bombing of television stations and the murder of journalists and, last but not least, about the war unleashed by the United States against the United Nations.
Certainly, the collapse of the dictatorship of Saddam Hussein cannot be used to whitewash the Americans and their allies. Finally, I should like to stress that the worthy women of Iraq can make a decisive contribution to the ending of the chaos in post-war Iraq, to the reconstruction of the country and to the future democratic governance.
The presidency and the Commission must demand the immediate application of unanimous UN resolution 1325 calling for increased participation and representation of women in all decision-making centres at all levels. And finally, we hope that on 21 June the European Union will exert its influence so that decisions are taken that will implement the road map, so that a fair solution can at last be found to the question of the Middle East and a climate of trust can be restored with the Arab world.
Mr President-in-Office of the Council, your office informed me today that during this debate I would receive a satisfactory response to my request concerning the disloyalty to Europe shown by Mr Aznar in relation to the war in Iraq. Would you not agree that the disloyalty shown by Mr Aznar is reprehensible? There is abundant proof that Mr Aznar worked actively against the letter of the Council agreement of 17 February. Clearly, he acted disloyally with regard to the common position he was bound by. He acted disloyally in supporting a unilateral, immoral and illegal attack. What can the European loyalty and mutual solidarity we committed ourselves to in the Treaties mean to Mr Aznar? Where was his loyal cooperation? Do you not agree that such disloyalty is reprehensible?
Mr President-in-Office of the Council, we should not hush up or ignore the growing disloyalty of Mr Aznar. Over 90% of the people of Spain condemn the disloyalty shown by their Prime Minister. They feel profoundly European and call for the principles of loyalty and solidarity to be defended. After all, these principles are key to our progress in future.
Mr President, a few very brief final comments on the debate in Parliament this morning.
We have to deal with three issues that are closely bound up with each other. The main issue, I think, is what we are doing in Iraq immediately, what we are doing in Iraq in relation to the problems that have arisen, with the misery, with the people, with the need to restore normalcy, to combat the phenomena tormenting the people over there. I think that, at this stage of the debate, this is much more important than debating internal divisions and a series of other issues which are of course important, but which are not as pressing or urgent as the situation in Iraq. I think that the European Union, to judge by appearances, has answers to this. It has both practical answers - humanitarian aid, support for cultural issues, support and pressure to find a peace process in the Middle East - and political answers to a series of issues which I shall not repeat, because it is important that the European Union has come out, has supported these principles, has made the efforts it has made during all these months for a different position to be heard on a series of such issues.
The second point, of course, is what happens with the international system, with the role of the UN, where this war in Iraq has got us in terms of weapons of mass destruction. There are important gaps here which need answers. In fact, the European Union does, I think, have a position here and you here, today, raised a series of issues and it is important that they be raised and answered.
The third point, the major issue to come out of this entire crisis is the need for a common foreign policy, a common policy on security and defence issues. I think that, within all these procedures, a new momentum has started up in the European Union, from which we need to learn lessons and see what we can do.
I should like, however, to close by commenting that many who speak of the need for a common foreign policy or common security or defence policy consider that what must of necessity emerge from these procedures are decisions or positions which correspond absolutely to their creed and their positions. This is precisely the problem we have in developing a common foreign policy. This policy will prosper, will become a reality only once we realise that we need to broker compromises between us, understand the positions developed by all of us and find those elements that can unite us, that can act as a common denominator, and not those elements on which we have differences. It was this approach, moreover, that allowed us, I believe, over the last two or three months, to take certain steps in this direction, steps which were welcomed both by public opinion and by you here, by the European Parliament.
Mr President, my first remark in response to this discussion is that I am very pleased to note, and I agree with the way Mr De Rossa put it, that there is broad agreement in Parliament on most of the important elements of the situation. This discussion in Parliament has shown that the European Parliament is a source of constructive ideas in the EU and a lot of inspiration can be drawn from what has been said this morning. A lot of inspiration is needed.
My second remark is specifically to Mr Titley, who raised the issue of Iraq's debt. This is a core element in clearing the ground so that we can move forward. Success depends on focussing on the issue of handling and clarifying Iraq's debt. To do this an honest broker is needed. It is not conceivable that the occupying power would ever be seen as that. This is one very good illustration, relating to a very practical and crucial point, of the need to have the UN playing exactly that role of honest broker.
We need to ask all creditors to come forward to present their case. We can use the IMF and the World Bank as the treasurer of this operation, and use the UN as the honest broker. Anything else will not work, but instead create suspicion.
To Mr Andreasen, who expressed a strong hope that the UN will have a real role, I would say, please spend the minutes it takes to read the draft resolution now on the table at the Security Council. Having done so, please talk to your Prime Minister. This is what must be done to bring that hope into what looks a little like political talk.
On the big, broader issue of the role of the Commission and reconstruction, it is not enough for Member States to say that they want the Commission to do something in this area. If we do not organise the basic political conditions properly, it will be difficult for the Commission to play a meaningful, effective role. The reality here is that we are still in a phase where the basic, real, political issues must be addressed first.
Finally, many Members have correctly pointed out that the big problem is the ability to agree a position in Europe. I agree that a qualified majority vote is better than disqualified unanimity. People will say that is not a guarantee that Europe will have one single standpoint. No, but Europe will have a standpoint and that is the one which will have authority. There might be disagreement after a vote, yes, but Europe will have a standpoint. The dynamics of everyone in the Union knowing that a standpoint can emerge after a discussion is a very pedagogical instrument, which will discipline politics in regard to how things are being discussed.
There is a world of difference between qualified majority and disqualified unanimity.
Mr President, I asked Commissioner Nielson a question to which I would like a reply. I asked him to explain his statement that the Americans are well on the way to becoming members of OPEC. I should like to hear what he has to say about this. I hope that you can give him the opportunity to give me a reply.
I am not going to restart the debate. The Commissioner can reply if he wishes.
Mr President, it would look strange if I did not reply.
This was my way of condensing the analysis, linguistically speaking, in order to express the concern that if the resolution before the Security Council does not give the United Nations a real role, and if it is adopted, then the occupying powers will de facto be the ones to decide on the oil in Iraq. That is self-evident, and is not adding anything of substance to this discussion.
The ending of all sanctions would also normalise Iraq's situation as a large oil producing and exporting country. It was a member of OPEC.
In putting it the way I did, I was trying to clarify the discussion. I think, to some extent, I have drawn attention to the reality of who would be in power if the United Nations is not given an authoritative role.
The debate is closed.
WRITTEN STATEMENTS (RULE 120)
The countries that have tried to prevent military intervention in Iraq have failed from every angle: they made this action even more inevitable, indirectly encouraging Saddam Hussein; they have pushed themselves out of the running for the reconstruction of the country; worst of all, they risk brushing aside the UN, which is now accused of chronic paralysis and of being biased.
Indeed, there is no doubt that the period now beginning in Iraq is going to be very dangerous, almost as dangerous as the war itself, although in a different way, and that a highly operational authority that can take firm, quick decisions will be required to manage it. In the light of the experience before the war, it is hard to imagine the UN in this role.
Nonetheless, the UN, although not embodying 'a universal conscience transcending states', as claimed by Dominique de Villepin (on what basis?), represents a broad range of countries that could be useful in stabilising Iraq. The UN and the European Union should therefore use their influence to help the coalition forces to restore order in the country, quickly establish a credible government and provide humanitarian aid in the form of food, water, electricity and hospitals, which the Iraqis so desperately need.
. (PT) The illegal, unjust and illegitimate war against Iraq waged by the UK and US armies, with thousands of highly destructive bombs including cluster bombs being dropped, with the deaths of thousands of people, the destruction of huge residential areas, markets, hospitals, schools and other public places, followed by the sacking and pillaging of the historical and cultural heritage of the Iraqi people and of humanity as a whole, demands that the Bush Administration and its allies be called to account for their actions. We cannot accept any attempt to whitewash the crimes that have been committed, in an attempt, after the event, to justify the aggression and occupation.
We regret the fact that the EU has not issued a clear and resounding condemnation of this aggression against Iraq and we insist on the immediate withdrawal of the occupying forces. The sovereignty of the Iraqi people and the territorial integrity of its country must be respected.
Solidarity with the Iraqi people, with the Palestinian people and with all peoples engaged in a struggle means that we must step up the fight for peace, for disarmament, to abolish nuclear weapons and weapons of mass destruction, for military bases in foreign territory to be dismantled, for NATO to be dissolved, against militarism, for the UN Charter to be respected and for peoples' sovereignty and their right to decide their own destiny to be safeguarded.
The next item is the vote.
Report (A5-0127/2003) by Proinsias De Rossa, on behalf of the Committee on Employment and Social Affairs, on the Draft Council directive on supplementing the Statute for a European Cooperative Society with regard to the involvement of employees (9924/2002 - C5-0494/2002 - 1991/0389(CNS))
(Parliament adopted the text)
Report (A5-0119/2003) by Martin Callanan, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on amending Directive 94/25/EC on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft (PE-CONS 3615/2003 - C5-0109/2003 - 2000/0262(COD))
(Parliament approved the joint text)
Report (A5-0146/2003) by Evelyne Gebhardt, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a Council regulation on the Statute for a European cooperative society (9923/2002 - C5-0485/2002 - 1991/0388(CNS))
(Parliament adopted the legislative resolution)
After the vote:
Mr President, I have just found out that some observers are taking part in votes by raising their hands. Would you please make it clear once again, for the avoidance of doubt, that it is of course only full Members of this House who may take part in votes.
We are very keen that the observers play as full a role as possible in the work of Parliament, but they are not entitled to vote. That is quite clear. Thank you for pointing that out.
Report (A5-0140/2003) by Neena Gill, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2004 (2003/2016(BUD))
(Parliament adopted the resolution)
(The sitting was suspended at 11.50 a.m. and resumed at 12.30 p.m.)
We will now continue with the vote.
Report (A5-0145/2003) by Toine Manders, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council directive on environmental liability with regard to the prevention and remedying of environmental damage (COM(2002) 17 - C5-0088/2002 - 2002/0021(COD))
Before the vote on Amendments Nos 85 and 99:
Mr President, on the voting slip which we have in front of us it says that Amendment No 85 is identical to Amendment No 99. I should like to point out that this is not actually the case. The two amendments are significantly different, especially in relation to the Nuclear Conventions of Paris and Vienna. In Amendment No 85, the paragraph which is under the IMO provisions is not under the nuclear provisions. In Amendment No 99, it is. I know this is slightly confusing, but it is a confusing directive! They are not the same and therefore should not be voted as identical amendments.
To me they are similar so we can vote on them together, if possible.
They are the same. Different parts are highlighted, but if you look at Paragraph 2 of both of them you will see that they are identical, except that one is in bold. We will thus vote on Amendments Nos 85 and 99 together.
(Parliament adopted the legislative resolution)
President. That concludes the vote.
EXPLANATIONS OF VOTE
. (PT) I support this report, which finally creates the legal instrument that has been for too long awaited by the cooperative sector. I share the concern that creating the Statute for the European Cooperative Society should respect employees' acquired rights and the protection of these rights, both when an SCE is set up and in the structural changes of an already-existing SCE. Furthermore, the SCE must ensure that workers are informed and consulted and are permanently represented and involved in the management of the SCE. Consequently, decisions must take account of the opinions of employee representatives.
Lastly, I wish to highlight:
a) the legislative role given to Member States in the regulation on the Statute for employee representatives on the SCE and the importance of the principle that employee representatives should benefit from the same level of protection as employee representatives at national level;
b) the initiatives in the field of Corporate Social Responsibility, which must be promoted by employee representatives when they participate in the management of SCEs;
c) gender balance. We must ensure that the methods used to nominate, appoint or elect employee representatives promote gender balance.
. (PT) With the proposal for a directive addressed in this report, the Commission is seeking to supplement the Statute for a European Cooperative Society with regard to the involvement of employees. In addition to the legal and institutional issues involved in this entire process, we need fundamentally to adapt its content on reconciling employee participation and rights in European Cooperative Societies.
The rapporteur broadly accepts the Commission's proposals and confines himself to tabling a limited number of new elements, specifically concerning: gender balance, Corporate Social Responsibility and the level of protection afforded to employee representatives, which must be the same as that afforded to employee representatives at national level.
There is also a proposal to remove the clause that would allow Member States not to implement the system of employee participation in the event that a European Cooperative Society is established by the merger of two cooperatives, which would clearly call employee rights into question. It is therefore appropriate to remove this clause.
. I have voted for the De Rossa report on cooperatives and its implications for working people because it is an excellent contribution to the development of cooperatives in the European Union. My colleague, Mr De Rossa, has produced a report which will assist in the proliferation of the cooperative model which when experienced by working people is seen as having key advantages. In the UK cooperative sector, which is now growing and has gone through a process of modernisation, this report will be welcomed.
. (PT) I am voting against the report because I feel that the issue directly related to the involvement of employees in European Cooperative Societies (SCE) exceeds the scope of Article 137.
In changing this legal base, the rapporteur has attempted to promote new powers for Parliament which do not appear to comply with the letter and the spirit of the Treaties.
In my opinion, just like Paragraph 1(e) of the same article, which runs counter to the recommendation of the Committee on Economic and Monetary Affairs, Paragraph 3 of that article does not constitute a sufficient and necessary legal basis for the desired employee participation in the life of these cooperative societies. The use of Article 308 is, therefore, fully justified.
Similarly, I believe that allowing arrangements for the involvement of employees to be renegotiated in the case of substantial structural changes following the creation of an SCE could be at odds with the aforementioned article, which makes me fear for the solidity and viability of these bodies.
. (PT) Although I acknowledge the merit of the Delegation of the Conciliation Committee and the fine work of Mr Callanan, I still believe that we have not achieved a sufficiently ambitious outcome with regard to noise pollution, to atmospheric pollution and to promoting the quality of water for human consumption. I therefore disagree with the derogation granted to steam-powered craft, with applying the 3dB allowance to all engines types and with the limit values set for exhaust emissions in specific inland waters.
. (FR) This text must enter into force as soon as possible.
Some people will undoubtedly say that Article 308 of the EC Treaty is not the appropriate legal basis, that this legal base excludes the EP, in other words that it is denied codecision in this area and, in future, will merely be consulted. The arguments put forward by a number of my colleagues in favour of rejecting the text for this reason are relevant and convincing. Article 95 of the EC Treaty on the approximation of national laws which have as their object the establishment and functioning of the internal market certainly seems to be the appropriate legal base.
Yet is it wise to risk postponing indefinitely a statute that has already been awaited by the social economy for several years? I do not think so. I will therefore abstain on Amendment No 1, which disputes the legal base, with a view to ensuring that the text is adopted in due time.
. (PT) This regulation is intended to create a European legal statute for cooperative societies, so as to enable them to operate beyond their national borders, within the single market of the EU. This statute for a European Cooperative Society, which shares the aims of the statute for a European Company (Regulation No 2157/2001), seeks to adapt production structures to Community level, thereby enabling companies of all kinds to promote the reorganisation of their activities at Community level, in other words, to speed up the process of centralising and concentrating the capital of the huge multinational corporations - a process that will enable them to overcome the 'obstacles', as they call them, of national legislation to the mergers of companies from different Member States.
We have rejected this aim, where companies are concerned, of creating European capital, as well as the socio-economic consequences that such restructuring and mergers will have, in particular for an outermost country such as Portugal. With regard to the cooperatives, with their own specific characteristics for the participation of their members and for the redistribution of profits, our abstention is based both on our doubts about the entire legislative process, and on the aim and content of this Commission initiative, although Parliament did propose some welcome amendments to the proposal submitted by the Executive Committee.
. (PT) I am voting against this report because I believe that the European Cooperative Society (SCE) exceeds the scope of legislative harmonisation and constitutes a new supranational legal form. I do not agree with the view that the high number of exemptions made for national legislation would not damage the innovative nature of the SCE. In fact, at a strictly interpretative level, I consider the view that a legal framework must be impervious to specific local characteristics in order to warrant the term reductive. I would instead suggest that this factor can only enrich the organisation and enable it truly to adapt to specific cases and situations.
The argument of 'completing the internal market', which is presented as a justification for using Article 95 is not clearly delimited, since it applies to almost all legislation. There is a clear political attempt by the rapporteur and the committees delivering an opinion to promote the allocation of more and greater powers to Parliament, and they all allege that this claim is merely based on doctrines accepted in law.
I am genuinely sorry that this approach has been used as a weapon and as a justification for yet another institutional conflict. Prudence dictates that instead of demanding further power, we should make good use of what we have.
Mr President, I just want to explain why I voted in favour of Amendment No 1 to the Gill report.
I think at a time when so many of our citizens are facing such uncertainty about pensions and other work-related benefits, it would be quite wrong of Members of this House to vote themselves extra privileges and would send out all the wrong signals. I am very pleased that on this side of the House at least the majority of colleagues voted against the proposal to extend health benefits to retired Members.
. All Members of the House benefit from free medical insurance.
It is a sad example of a failure of solidarity between generations that an alliance principally composed of Socialists and Greens has voted against even an investigation into extending the system to retired Members.
I voted for the Manders report on environmental liability because the amendments adopted ultimately responded quite well to the objections I had raised during yesterday's debate. A very significant majority of Members (312 in favour, 179 against) held the same view.
The main amendments that convinced me to vote in favour are: 1) Amendments Nos 85 and 99, which call on the Commission, in particular, to draw up proposals for the application of the directive to environmental damage caused by nuclear pollution and maritime transport; 2) Amendments Nos 86 and 103, which do away with the exemption from liability linked to the prior issue of an administrative authorisation or the insufficiency of scientific and technical knowledge; 3) Amendment No 107, which calls on operators to use appropriate forms of financial security to cover their responsibilities.
Amendment No 54 was also adopted, which is not perfect but I can accept it. It calls for additional legislation regarding liability for damage caused by GMOs, notably damage that could affect non-GMO products. Of course, I call for the moratorium on GMO authorisations to remain in place until this legislation has been adopted.
. (FR) The Manders report claims to be based on the polluter pays principle: businesses that cause environmental damage must bear the costs of the damage they have caused. As some of the amendments were a step in the right direction, we voted in favour of this report. However, one major problem remains: putting it into practice.
It is not enough for Parliament to adopt these recommendations for them to be enforced, nor is it enough for it to appoint a competent authority for operators to shoulder their responsibilities. This is particularly true where the operator is a multinational group that has the resources to evade them and the competent authority usually gives in to its demands, as we saw in France with TotalFinaElf (Erika oil slick, explosion at the AZF factory).
The rapporteur's emphases regarding the polluter being responsible up to a certain limit would be funny if the behaviour of these large groups, which are concerned first and foremost with their profit margins, did not have tragic consequences for the population.
Similarly, it is not enough for financial guarantees to be established. The IOPCF, which is supposed to cover oil tanker risk, has just announced that it will only reimburse 15% of the Prestige damage as it has no money. To appease the anger of the victims, the French Government did not consider looking to the charter company but will make the taxpayers pay instead. In other words, faced with the harsh reality of a profit-oriented society, this report will make absolutely no difference at all.
. (PT) It is our view that policies for protecting the environment and natural resources are crucial to sustainable development. Priority must be attached to policies and measures aimed at prevention, for example, developing forms of research and support for access to the best technology available, paying particular attention to the problems and specific characteristics of small and medium-sized companies.
There is, however, an increasing need to enforce liability for remedying environmental damage. I would highlight the recent example of the Prestige. For this reason it is important, in the context of a broader set of measures and actions, to ensure that heavy industry - and this is the main culprit - accepts liability for preserving the environment and natural resources, through correct, fair and effective methods; that we combat impunity and avoid public finances ending up bearing the costs and having to remedy the environmental damage caused by negligence or commercial strategies - almost always private - which seek only to obtain the greatest possible profit.
This EP resolution improves the Commission proposal (based on the 1983 Green Paper) on environmental liability in terms of preventing and remedying environmental damage, by casting doubt on the positions advocated by heavy industry (see the opinion delivered by UNICE) which typified the proposal presented by the Commission.
. Public authorities, especially local authorities, currently face significant burdens arising from environmental damage, from a wide range of sources, both major and minor. This directive gives an opportunity to better identify and assign responsibility and should follow the 'polluter pays' principle.
I opposed committee Amendment No 37, which is contrary to that principle and which would place unacceptable burdens on local authorities and also be potentially disastrous for local economies.
Particularly in the UK, governments have been guilty of seeking to leave local authorities to pick up the cost of EU legislation - such as disposal of refrigeration equipment - and blaming 'Brussels'.
The costs of implementing this directive must not be inflicted unfairly upon hard-pressed local authority budgets, either through approving a faulty directive or as a result of ultimately flawed implementation by government.
. (EL) The directive on a system of environmental liability based on the trite 'polluter pays' principle, which has proven to be efficient for the restoration of environmental damage by those responsible but also detrimental, in that it has weakened actual prevention and is ultimately proving to be the most cynical excuse for new tax burdens on 'polluted citizens' in that the polluters - big industrial business - not only are not paying for the restoration of the huge disasters they cause (Erika, Prestige, Sevezo etc.) but also, in addition, they are being strengthened by incentives and tax relief.
Environmental damage is being reduced to manifest hypocrisy, in that the 'financial guarantees' on the part of the operator are being shifted to the state and to the workers either by increasing operating costs or by passing them on in product prices. With the exemptions and its limited scope, it is being reduced to a 'fig leaf' for monopoly interests, in that it does not include overall protection of biodiversity, oil pollution, nuclear damage, non-ionising radiation, GMOs etc. and provocatively exempts from liability charges those who cause huge ecological damage through unprovoked and barbaric military interventions. The limited definitions of damage, liability and other basic concepts, which are shot through with exemptions and peculiar 'presumptions of non liability' make us particularly cautious and critical with respect to this 'environmental liability'.
. (NL) Not only do businesses produce goods and services, they also produce pollution and accidents. The costs of repairing the damage to the environment fall on the injured parties or the government. The benefits of the economic activity that has led to the damage, on the other hand, fall to the business. To combat this injustice the 'polluter pays' principle was developed long ago, but businesses continue to exert pressure to undermine it as far as possible. We can see this in the right-wing amendments submitted, which seriously limit liability. After 21 years of preparation nothing seems to have come of the original intentions. The directive is applicable to just 13% of the EU's territory, the regions indicated in the Birds Directive and Natura 2000. Marine pollution and damage due to nuclear energy do not count and even if people were acting on the basis of a licence or the state of the art at the time, there is no liability. Oil disasters at sea and contamination of natural crops by genetically modified crops do not lead to liability. Advances in environmental protection at national level are made impossible if Article 95 for a uniform market is placed ahead of environmental protection in Article 175. Only the left-wing amendments, taken as a whole, can make this proposal in any way acceptable.
. On behalf of the EPLP I would like to indicate our support for the general principle of 'the polluter restores'. This is a fundamental shift in the direction of environmental policy in the EU. No longer should the public bear the burden of clean-up costs when often the polluter has walked away.
The EPLP does not, however, support the inclusion of GMOs in this directive as, firstly, we believe it is the wrong directive and, secondly, there is existing legislation on this topic and this could give rise to confusion among potential operators as to which legislation is applicable.
. (PT) This Commission proposal intended to ensure the adoption of an overall Community system for preventing and remedying environmental damage including water pollution, damage done to biodiversity and soil contamination, which constitute a serious risk to human health, is extremely important. After several years of debate and many environmental disasters, we have reached a crucial point for effectively preventing and remedying environmental damage, in a genuine 'parting of the waves'.
I have supported the Commission's approach of largely leaving the specific institutional and procedural measures for achieving the intended results to the discretion of the Member States, in line with the principles of subsidiarity and proportionality.
I consider the Commission proposal's approach too vague, however, on issues such as: the scope of its definition of biodiversity (restricted to the Nature 2000 network), the system of compulsory financial guarantee/insurance (for operators listed in Annex I of the Proposal), adopting a system of exemptions, removing objective liability for introducing 'mitigating factors' and excluding damage resulting from certain activities. I therefore expressed my disagreement on certain aspects, but I believe I must contribute to the adoption of this Directive, which moves, overall, in the right direction and constitutes an undeniably important milestone.
The proposal for a directive on environmental liability entails considerable progress in the environmental sphere in Europe and will hopefully be able to prevent many accidents in the future. The proposal is very welcome, but we believed that it needed to be strengthened in some areas.
The definition of the biodiversity in connection with which liability for damages might arise was too narrow. In our opinion, species and environments protected by national legislation should also be covered by the directive.
In our opinion, the proposal to remove strict environmental liability from activities tested for their compliance with permits comprised too sweeping an exception and is not in keeping with national legislation. This should, however, be a factor of which account is taken when establishing the amount of the damages.
. (FR) The questions raised concerning environmental liability and specific liability in the area of maritime transport are different in nature despite appearances. The text adopted by Parliament is going to breed confusion.
The concept of environmental liability, which is still tentative, is based on the need to determine who is responsible and to establish a causal relationship between the event in question and the pollution: it entails long procedures and delays in providing compensation.
The system of liability without fault laid down by the CLC/IOPCF international conventions has the advantage for victims of designating a responsible party who must be insured and creating a compensation fund which, in theory, is available immediately in the case of pollution.
Nevertheless, the experience of recent oil slicks shows that it is absolutely vital to extend this system to cover charter companies and include changes to biodiversity. The role of the IOPCF must be substantially improved and it should be made permanent.
These requests must be put to the IMO by the Member States that are most directly involved and most prepared to take action. If this does not work, it will be up to these same states to urge the European Union to operate unilaterally, as the United States has done, by taking over responsibility for making these vital improvements.
That concludes the explanations of vote.
(The sitting was suspended at 1.15 p.m. and resumed at 3 p.m.)
Mr President, a Bilderberg meeting will open in Versailles tomorrow. The reason I raise this issue is that a number of Commissioners - Monti, Liikanen, Solbes Mira, Verheugen, Vitorino and Bolkestein - have all in the past attended Bilderberg meetings. Indeed, Commissioner Prodi was actually a steering committee member in the eighties at the same time as Wim Duisenberg was the treasurer of Bilderberg.
Another reason I have raised this issue is that I have submitted a priority written question through Parliament but whenever I raise the issue of Bilderberg I am sent from pillar to post. I should have had a reply on 25 April but still have not received one. The Bilderberg meeting is starting at the weekend. When I have tried to put an oral question in this Parliament or in the last one, the Commissioners have basically been afraid to answer.
What I really want to know is whether the Commissioners attend these meetings in their own private capacity or whether they are representing the Commission. If they are representing the Commission, we need to know what happens at these Bilderberg meetings because at the end of the day this is a secret organisation which is deciding global policy without any input from the public. It is about time the doors of Bilderberg were opened and the public really knew what goes on, because most of the major players in the world today are all playing a part in Bilderberg. The President of this Parliament, Mr Cox, actually attended one of these meetings in Sweden a couple of years ago. The people need to know what happens at the Bilderberg meetings, and if I ask a question in good time the Commission should answer that question. There is no justification for the Commission not to answer it.
Mrs McKenna, I have noted your comments, which I shall also pass on to the European Commission so that, as you are referring to Commissioners, you can receive the relevant reply from it.
The next item is the statement by the Council on the EU-USA extradition agreement and the International Criminal Court.
The Minister of Justice of Greece, Mr Petsalnikos, has the floor on behalf of the Council.
Mr President, ladies and gentlemen, today we have the opportunity to bring you up to date on the current state of negotiations between the Presidency and the United States of America on the two agreements, one on extradition and one on mutual judicial assistance. These negotiations are now in their final stage. The text of the draft agreements was sent to the European Parliament two weeks ago. The Presidency hopes that they will be approved and signed at the JHA Council on 6 June. This will allow the Presidency to sign the agreements within the framework of the summit meeting of the European Union and the United States due to be held in Washington on 25 June.
If we are today in a position which allows me to be optimistic about the outcome of these negotiations, that is also largely due to the important efforts of previous presidencies. After a first round of negotiations under the Spanish Presidency, extensive negotiations were held under the Danish Presidency with the help of the Commission and the support of the Council Secretariat.
At its meeting on 28 February 2003, the Council agreed that the Presidency had conducted the negotiations efficiently, with an encouraging outcome, and that the negotiation of the agreements should be suspended, in order to allow time for the Member States to examine all relevant aspects of the text. Certain Member States are still in the process of consulting their national parliaments, which is why the Council decided at its meeting last week to facilitate the completion of the information process. The Presidency, I would remind you, has informed the European Parliament on the state of negotiations with the United States of America several times; in fact, the last time, we had the opportunity to inform the LIBE Committee on 20 March. If the Council on 5 June authorises the Presidency to sign the agreements on behalf of the European Union, certain of the Member States will need to follow their constitutional procedures, which implies approval or ratification by their national parliaments. Article 24 of the Treaty on European Union expressly allows Member States to state that they must follow constitutional procedures before being bound by an agreement. Indeed, certain Member States have already stated to us that they will be making such a statement. The European Union will only be bound following the exchange of the legislative acts with the United States of America, which will consequently only take place once the Council has taken a second decision authorising the Presidency to exchange the legislative ratifying acts with the United States of America. Between the signature of the contracts and the exchange of the ratifying documents, the Presidency will update the European Parliament on the text of the agreement on an ad hoc basis, despite the fact, of course, that the Treaty on European Union contains no such requirement. It is logical for this update to take place at this stage, given that the constitutional procedures have traditionally made provision for governments to seek the assent or advice of national parliaments on the final text of the agreement. Obviously a text only becomes final once it has been signed by the contracting parties.
The Presidency believes that this agreement has added value in comparison with current bilateral agreements on extradition and mutual judicial assistance between the Member States of the European Union and the United States of America. I must stress that, if we do not reach some sort of agreement, we shall have to live with the existing bilateral agreements which the Member States have concluded. In all events, the EU-USA agreements will not repeal bilateral agreements between the Member States and the United States of America. The agreements I am telling you about today are based on Articles 24 and 38 of the Treaty on European Union. They will exist alongside bilateral agreements. They will complement them and, in certain cases, they will replace provisions in the bilateral agreements.
It is also important for us to understand that the Member States will be able to continue to cite the grounds for refusing extradition or providing judicial assistance which are contained in the bilateral agreements on extradition and mutual judicial assistance. If a bilateral agreement on mutual judicial assistance or extradition between a Member State and the United States of America makes provision for certain grounds for refusal, that Member State will be able to continue to cite them even once the EU-USA agreements have entered into force.
In addition, the draft agreement on extradition contains a provision which, as far as I know, has no precedent in international extradition law. It recognises that the state being asked to extradite a person may refer to its constitutional principles, which need not be included in the actual text of the constitution, but which can be enshrined in a text on equally as high a level as the constitution for historical or other reasons which are legally binding and which prevent it from honouring its obligation to extradite a person. In such cases, of course, the state requesting that a person be extradited and the state being asked to extradite a person must consult in order to resolve the matter. This also becomes particularly important with the express reference in the preamble to the principle of a fair hearing by an impartial tribunal established by law. This provision does indeed allow the Member States to refuse to extradite a person in the case of special courts, if they do not have this right on the basis of their bilateral extradition agreement with the United States of America.
The Member States which conclude new agreements with the United States of America in the future will clearly have to comply with these EU agreements, in that they will form part of the acquis of the European Union. Therefore, these future bilateral agreements will have to be compatible with the EU-USA agreements.
In the opinion of the Presidency, the negotiations were successful. We managed to make a positive contribution to the current level of assistance, to improve efficiency and, most importantly, to agree on additional safeguards. It is of the utmost importance that we understand that the agreements add safeguards to existing bilateral agreements and that, if these agreements had not been concluded, the present legal protection would have shortcomings in comparison to how things will stand when the agreements are concluded. The draft EU-USA agreement on extradition contains a provision which prohibits extradition in the case of the imposition or execution of the death penalty. This provision exceeds the level of protection for which provision is made in bilateral extradition agreements, given that it creates a general precondition for the result described and does not make the non-execution of the death penalty dependent upon the assurances of the Government of the United States of America in the case in question. Contrary to what has applied to date in almost all bilateral extradition agreements, the non-execution of the death penalty by the Government of the United States of America will not depend on the assurances given in the case in question by the Government of the United States of America each time on an ad hoc basis, and will probably be put forward as a precondition by the Member State in receipt of an extradition request from the United States. In addition, the Member States of the European Union can impose the precondition that the United States of America will not impose the death penalty. The United States of America will then be bound by this precondition, unless this is impossible for procedural reasons. One such case is when the death penalty has already been imposed before the person is handed over or when the criminal prosecution of the offence of which the person stands accused automatically implies the possibility for the competent court in the United States of America to impose the death penalty, as happens in very few states in the United States of America. The Member States that wish to follow their bilateral practice will, however, be able to do so if they do not apply this provision and/or if they make a joint declaration at bilateral level with the United States.
Some of the other issues to which the draft agreements bring added value in connection with extradition are as follows:
In the case of sensitive information, the draft agreement allows consultations to be requested in order to determine the degree to which the information contained in a request can be protected by the requesting state.
With regard to multiple requests, the agreement addresses the issue of the simultaneous submission of an extradition request by the United States of America and another state or when that other state is a member state of the European arrest warrant. Within this framework, I should like to mention the issue of the International Criminal Court, given that the Presidency is aware of the particular sensitivities and concerns of Parliament on this account. When negotiations started, it was agreed by both the negotiating missions that the agreement would not have any repercussions whatsoever on the relative positions of the Member States and of the United States of America with regard to requests by the International Criminal Court for a person to be handed over. The European Union and the United States of America agreed at the negotiation level to set this out in writing in an explanatory memorandum which states that Article 10 is not intended to affect the obligations of the states who are party to the Rome Statute of the International Criminal Court. Consequently, the question of a simultaneous request for a person to be handed over from the International Criminal Court and an extradition request from the United States of America is regulated and shall continue to be regulated so that it is subject to the exclusive jurisdiction of the Member States, while the Council will not be able to proceed to make any declaration on this.
With regard to mutual judicial assistance, some of the main achievements of the negotiations with the United States of America are to be found in the following sectors: the draft agreement improves cooperation in the field of investigations into the possible financial elements of serious crime, including organised crime, terrorism and fraud. The Member States which do not at present have an agreement on mutual judicial assistance with the United States of America can fall back on public order, security, national sovereignty or other interests of the state in receipt of the request in order to refuse to transmit information in some cases. The agreement contains extensive provisions concerning data protection and the provision of evidence and information. The draft agreement contains provisions which facilitate the use of joint investigation teams and the facility for teleconferencing between the Member States and the United States. These provisions make it easier for the Member States to use these facilities but they do not oblige them to use them. The draft agreement permits the use of modern means of telecommunication, facsimiles or e-mail in order to exchange requests for mutual judicial assistance and replies with express confirmation of receipt. Mutual judicial assistance, insofar as this sort of thing does not already happen under bilateral agreements, can be used by the administrative authorities both in the United States of America and the Member States, when they are conducting investigations into criminal behaviour with a view to criminal prosecution or to reporting such conduct to the investigating or prosecuting authorities.
Mr President, ladies and gentlemen, I should like to thank you once again for giving us the opportunity to give Parliament a progress report on negotiations between the European Union and the United States of America on the extradition and mutual judicial assistance agreements.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I would like to thank you for the information you have provided, but unfortunately I do not think you have responded to the oral question tabled by my group. It remains outstanding.
Clearly the agreement before us is especially relevant for both the European Union and the United States. The United States has decided to foster closer cooperation, especially in relation to the fight against organised crime. Mr President-in-Office of the Council, as rapporteur I therefore feel we must welcome this type of initiative. I am especially pleased that for the first time the European Union is going to sign an agreement on cooperation on judicial and criminal matters. This should serve as a model in arriving at similar agreements with other third countries.
I would however like to provide some additional details on three issues. Will this agreement make the fight against organised crime more effective? As I understand it, it will. This level of cooperation will clearly help the fight against money laundering, trafficking in human beings, drug trafficking and terrorism.
Will this agreement reinforce the European Judicial Area? I think it will inasmuch as it will oblige Member States and candidate countries to speed up the ratification of the European texts that form the basis of this agreement. These texts include the protocol on money laundering and the decision on the detention and surrender procedure and on joint investigation teams.
The third question is whether these texts represent added value over and above the bilateral agreements currently in force. I have to say that the answer to this question is also affirmative. As regards existing agreements, the new agreement will streamline cooperation and provide for increased guarantees to be given in the interests of those accused.
Nevertheless, I feel I must draw the attention of the Presidency of the Council to the doubts expressed by Parliament, as reflected in the question that led to this statement.
Firstly, we want to be sure that the same guarantees offered by the European arrest warrant would apply in the case of the United States issuing a request for extradition.
The second issue concerns the doubts over whether a Member State has the capacity to decide if a person should be sent to the United States or referred to the jurisdiction of the International Criminal Court. Although there is an explanatory note on this in the text of the agreement on the International Criminal Court, as you mentioned, we believe it would have been much clearer if this reference had been inserted into the text of the agreement. This would have eliminated the uncertainty on the subject and made it quite clear that a Member State may take that decision.
The third issue relates to procedure. I would like to highlight a positive and also a negative aspect of this subject. Firstly, we would like to thank the Greek Presidency for publishing the text of this international agreement before it had even been signed. This allowed Parliament to consider its contents. An important precedent has been set. Nonetheless, this cannot be deemed adequate in terms of democratic control.
I will move on to outline the negative aspect. To date, the European Parliament has never been consulted on any similar international agreements, even when they concerned fundamental aspects of foreign policy and cooperation on judicial matters. In our opinion this is unacceptable. Furthermore, unfortunately agreements of this type do not have to be ratified either by national parliaments or by this House. When neither the European Parliament nor national parliaments are involved, how can we say that the European Union's actions in this regard are in line with the democratic principles on which it is based under Article 6 of the EU Treaty? This is why it is appropriate for the European Parliament to be consulted and not merely informed, as you have said.
We feel this is a central and highly relevant issue. I communicated this to the Presidency of the Council in a letter sent in December last year. I could not understand why I did not receive a reply. I also made the current President-in-Office of the Council aware of the strength of feeling when the latter appeared before meetings of the committee I chair.
Mr President-in-Office of the Council, the liberties and fundamental interests of the citizen's of Europe are at stake. We are dealing with judicial and criminal cooperation, a subject on which the Treaty provides for a closer level of cooperation than that provided for by the Common Foreign and Security Policy. I would therefore like you to reconsider your position should no consultation be allowed for. I also call upon you to convey Parliament's opinion on this matter to the Council. I have communicated this opinion to you in the strongest terms. If our message is not brought before the Council, Parliament would have to consider the possibility of taking its case to the Court of Justice.
Lastly, I would like to thank the Presidency once again for the positive attitude it has shown in relation to such a sensitive dossier, as demonstrated by your presence in the House.
Mr President, I too would like first to thank the Council for distributing this document and for facilitating this debate. Thank you very much for being here today.
I have strongly defended the European search and arrest warrant in this House. In doing so I have argued strongly that international cooperation, not the restriction of rights and freedoms is what will make us better able to deal with new security problems. I therefore think that in principle increased cooperation with the United States is a positive development.
Nevertheless, Mr President, I feel compelled to raise a number of questions here and now. My questions concern the contents of this agreement with a country whose judicial system remains significantly different from ours.
My first question relates to the fact that there is a guarantee that a person who is extradited cannot be condemned to death. I understand this; it has been made very clear. I would however like to know how we can guarantee that judicial cooperation and the handing over of evidence does not amount to collaborating to ensure someone is executed. I would welcome further clarification on this matter.
I will now outline my second question. The European search and arrest warrant will not come into force for a few months. It provides for the International Criminal Court to prevail. When, in the future, Member States are bound by this arrangement, how will it be possible to guarantee that a summons issued by the International Criminal Court takes precedence over a request for extradition issued by the United States? There are indeed measures that protect against the Patriot Act and extraordinary laws. Clearly, we are not going to hand a person over to the United States if he or she could be tried under laws of that kind. This leads me however to pose another question, relating to politics rather than to the contents of the proposal. There is evidence that at least twelve European citizens are being 'detained', if I may put it like that, in Guantanamo Bay. Has the Council taken any action to guarantee the right of European citizens to proper consular protection abroad, as provided for further to the Maastricht Treaty? Has the Council instructed the Commission to take such action? Or are we to admit that there are different classes of citizens? Has anything been done to ensure the United States allows the detainees to appear before a judge?
Lastly, Mr President, is it politically acceptable to sign an agreement strengthening judicial cooperation with a state that is keeping nationals of our countries in such conditions? I firmly believe it is not. How will we be able to call for justice from third countries in future when we find ourselves in a similar situation?
Mr President, 18 months ago when I had the honour to serve as chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, this House adopted a resolution on judicial cooperation between the Union and the USA. That resolution set out four key requirements for any extradition agreement: full respect for the European Convention on Human Rights; no extradition of persons likely to face military tribunals; no extradition if the accused risks facing the death penalty; and that any measures affecting data protection should be proportionate, effective and time-limited.
The terrorist outrages in Saudi Arabia on Monday night once again remind us that terrorism still poses a deadly serious threat. We need a robust and effective response. However, the Liberal Democrats in this House insist that anti-terrorism measures must always respect fundamental rights and be subject to proper democratic oversight and control. Striking the right balance is essential to success in fighting those who seek to undermine the fabric of democratic societies.
The current draft agreements between the EU and the US on extradition and legal cooperation must not escape the parliamentary scrutiny provided for in our Treaties. They concern 'fundamental choices' within the meaning of Article 21. They fall not only under Article 38 but also under Article 24, and it is scandalous that the Council does not consult this House in advance on all the Article 24 agreements.
In France, the Conseil d'Etat has refused the Assemblée Nationale the right to approve such agreements: so unless the Council consults us, what parliamentary scrutiny exists in the European Union?
These agreements on extradition and legal co-operation are very ambitious. The United States declines to sign the UN conventions on cybercrime, on crime prevention and on the International Criminal Court. In the Union, Member States have not yet ratified our decision on money laundering or the framework directive on terrorism. Yet these proposals cover the whole Palermo agenda. They should at the very least provide for the establishment of bodies to oversee their operation and provide feedback.
I can only regret that this agreement makes no reference to the International Criminal Court. I would urge the Council to rectify this. The Council must seek to reconcile the potential conflict between a request from the ICC to surrender a person to the court and the obligation stemming from this extradition agreement.
The slide away from democracy can start with the best of intentions. The European Union must guard against it. Do not let the Council's haste facilitate it.
I can fully endorse the criticism made by the previous speakers. I would just draw attention to the fact that, under Articles 38 and 24 of the Treaty, Parliament has no right whatsoever to be heard. It is an extraordinary provision, which means that the Council can enter into these agreements off its own bat.
In April of last year, the Council wrote to the British human rights organisation, State Watch, which had requested information about these agreements, and said that the negotiations that were under way had to be kept secret, since the Council's interest in secrecy counted for more than its interest in democratic scrutiny.
It is easy to see why the Council has kept these negotiations secret for more than a year, for, if they lead to an agreement, very important parts of the legal certainty by which most of our legal systems are characterised would be successfully abolished at the stroke of a pen. Broadly speaking, the state of our law would be reduced to something reminiscent of what it was in the Middle Ages, both by the extradition agreement, which goes very much farther than what was urged, covering, as it does, very many more types of crime than terrorism - it is enough to have been sentenced to one year's imprisonment under the penal legislation of the country by or from which extradition is requested - and by the second part of the agreement, namely that relating to what is termed mutual legal aid.
Ask the prisoners in Guantanamo Bay. These agreements are being entered into with the United States in the name of legal certainty at the same time as everything is being done to infringe legal certainty. Ask the 3 000 prisoners - overwhelmingly foreigners - suspected of terrorism and consigned to American jails without having access to any information. Ask the eleven million active FBI informers who, if this agreement is ever implemented, will be given permission to operate within the territories of the EU countries. That would, as has been said, be a decisive retrograde step. As I said before, this Parliament has no influence at all, either legally or constitutionally, but the debate may be of use in raising the storm that will be necessary for checking these attempts to undermine legal certainty.
President-in-Office of the Council, today, for the first time, we are debating an extradition agreement between the European Union and the United States on which no parliament in the European Union, not even the European Parliament, has been consulted. I would therefore like to thank you very much for being here with us today, but I am also quite aware of the fact that we have virtually no room for manoeuvre at all, given that, as you yourself have said, everything may well have been decided by 5 June.
Once again, negotiations on matters which are absolutely crucial for the citizens' freedoms and rights are being carried out, or rather have been carried out, with a complete lack of transparency, and we have only been able to see behind the veil where faits accomplis are concerned. The Council persists in refusing any kind of formal consultation of the European Parliament.
At times like these, when there are many who believe that democracy and rights can be exported by means of unlawful wars, I find this particularly disturbing. We consider it to be a clear violation of the Treaty, and we are assessing the feasibility of appealing to the Court on the grounds of violation of the prerogatives of the European Parliament. I genuinely hope that the majority of Parliament will be of the opinion that it is possible to lodge an appeal of this kind.
We have many grounds for scepticism and concern regarding this agreement, including the failure to give priority to the European arrest warrant in the event of simultaneous requests and the ambiguity which persists even on matters on which there is as little disagreement in this House as data protection or the death penalty. We wonder, moreover, why it is that we are in such a hurry to conclude this agreement when we know that a number of European citizens are being held prisoner wholly unlawfully at Guantánamo, as has already been mentioned by other Members, and that nothing is known of them.
If the Union and Parliament want to live up to their reputation as at least verbal champions of rights, we must get moving and send a delegation without delay to ascertain the conditions in which those citizens are being held before we sign an agreement with the United States. It will be interesting, and possibly even amusing, to see whether the United States allows us to do that.
Today, however, we would like to receive answers on the possible - or rather, probable - contradictions between this agreement and the Statute of the International Criminal Court, on which, I regret to say, you did not focus, President-in-Office. We would like a clear response to the following questions. Is it true that the United States, actively supported by the United Kingdom, is opposed to any reference to the Criminal Court in the agreement? What will happen in the event of conflict between the Rome Statute, in particular the obligation to cooperate with the Criminal Court, and the EU-US extradition agreement? Lastly, given the unambiguous position of the European Parliament, not least, which is opposed to the bilateral agreements guaranteeing the impunity of US citizens, could you please tell us whether any of the present or future Members of the European Union have been asked to sign these agreements? Do you know of the existence of any agreements of this kind?
Mr President, in my opinion the Council has made a conscientious attempt to reach a balanced result where these accords are concerned. On the one hand it is important that we support our NATO friends where possible in the fight against terrorism. It is also in our own interest that together we fight against organised crime. If this becomes easier as a result of the extradition and legal cooperation agreement, then that is a major gain. At the same time I can see that the legal systems of the United States and the European Union are not the same. It is logical therefore that the United States cannot be treated on a par with an EU Member State. The United States is a democratic unit in which human rights are guaranteed, but their interpretation is not always the same as that of the EU Member States.
The issue of the death penalty now appears to have been settled to general satisfaction by the Council's compromise. There is still the question of competing extradition requests by way for example of a European arrest warrant from the International Criminal Court. I understand that the Council has discussed this and also recognised it as a problem, but can this be adequately resolved by leaving it to the Member States? There is also the question of whether the requirements of the European data protection directive can be adequately met. In view of these sensitivities the Council has rightly decided to put these proposals to the national parliaments for ratification.
Mr Donner, the Dutch Minister of Justice, declared that the proposals remained within the limits of current Dutch treaties with the United States. His calm reaction was a relief after the overwrought reaction of various fellow parliamentarians at home and abroad. There are some who are making the United States into a bogeyman. No wonder they are not leaping at the chance to become involved with the International Criminal Court. I understand that the Council has reached a compromise here too. Member States can conclude a non-extradition treaty with the United States with representatives dispatched by the government in Washington. This provides an opening for further negotiations. I am assuming that the Council will be keeping us informed about this.
Mr President, Mr President-in-Office of the Council, I am not going to repeat the excellent points made concerning the untenable situation as regards what is known as the third pillar. In reality, there is the possibility that this situation could affect many areas and send out an undemocratic image of the European Union, especially to the candidate countries. At the Parthenon, we celebrated the advent of the democratic Europe, yet, at the first part-session which our observers - the few that are here - are attending, we must in all conscience kick up a fuss, because you are not consulting us on key issues such as the one in question.
I do not want to go into details on this subject, particularly as I have very little time. I wanted to say to you, Mr President, that you have said very little about the Criminal Court. I also wanted to say to the House that it is, in any case, important to take account of the extradition provided for by the Rome Statute. The handing-over of those who are accused is not extradition in the legal sense of the term. The fact that this is not discussed is not, therefore, a problem in itself. Naturally, Europe must remember its undertaking to maintain and preserve the integrity of the Statute as well as the contents of the declaration of 30 September 2002. This declaration recommends to all candidate countries and all Member States that they should not sign any bilateral agreements that would go against the principle that is the basis for the Court, which I am glad to say has existed since 11 March and will, I hope, be able to start operating very soon.
Mr President, this agreement is very important, not just because it will be useful in the fight against international crime but also because this is the first time the Union as such has negotiated an international agreement on this matter, which binds the Member States and takes precedence over any bilateral agreements they have concluded.
The rules and criteria adopted will therefore serve as useful benchmarks for similar agreements with many other third countries, and that is another reason why they must be considered carefully. The Union is bound by the provisions of the Treaties and the acts signed by its institutions. In matters of respect for fundamental rights, it is bound by Article 6(1) and (2) of the Treaty on European Union and by the Charter on Fundamental Rights, which lay down more stringent guarantees than those provided for in third countries and, in particular, in the United States - I too am thinking of the European citizens still imprisoned at Guantánamo - and it is therefore these provisions of the Treaty, not respect for individual rights in general, which must be referred to in the EU-US agreement.
The reservation not to cooperate if the accused is liable to face the death penalty is expressed in relation to extradition but not - as it should be - where judicial cooperation is concerned. This is a requirement that binds not just the Member States but the Union as such too, which does not have the power to conclude agreements which provide for derogations from this principle. I therefore consider Article 9 of the agreement on judicial cooperation to be inadequate. Then it is absurd that the Council should conclude agreements with third countries which it has not yet implemented within the Union because the Member States have failed to ratify the agreements or because of failure to implement framework decisions which have already been adopted. It is also absurd that, as provided for by Article 10 of the agreement, a request for extradition from a third country might take precedence over a request from a Member State to hand a person over made by virtue of a European arrest warrant.
We must therefore remedy these shortcomings, and the agreement will then be a model for European Union cooperation with third countries to combat international crime, with due regard for the fundamental rights which the Union acknowledges all human beings to have.
Mr President, I should like to associate myself with what Mr Watson and other fellow Members here have already said. In itself this is an extraordinarily important agreement and it is therefore all the more a crying shame that the consultation of the various people's representations is not properly organised. In my own country, for example, the agreements had to be read in a room because the agreement was a secret one. We have now had them handed out and I wonder whether this method of discussion is the right one? I share the view of the Chairman of our Committee that we may possibly have to go to the Court of Justice if a different procedure is not followed.
In any event I have some specific questions. Is it right that the American Government should refuse to accept the International Criminal Court? Can you say explicitly what role the Council is planning to assign to the International Criminal Court? Have the candidate countries been consulted? This proposal does after all affect them too. Is not the lower limit of one year, on the basis of which people can be extradited, far too low? In short, Mr President, I doubt very much that this will be handled properly and I should therefore be very glad to see that we can discuss this subject more and better than is currently the case.
Mr President-in-Office, as you will understand, both the matter of the European prisoners in Guantanamo and the conditions they face and the matter of the transfer of confidential data to the United States on airline passengers give us cause for distrust and concern about the agreement and about the stand which the European Union will maintain. There are three points but I mainly want to mention the first to you.
On the question of the death penalty, the other day the Community paper, Europe, printed Article 13, in which it says that, if the party in which the death penalty applies requests an extradition from another party that does not apply it, then the other party, that is, the European Union, may stipulate that the death penalty must not be applied or imposed and the article ends:
Mr President, a year ago Mr John Bolton, the Deputy US Secretary of State, said that the sole purpose of the International Criminal Court was to constrain American military power.
Well, if we have to choose between might and right, we obviously have to defend the international legal order. The coming weeks will test the EU's support for the ICC, as the US is intensifying its efforts to obtain bilateral immunity agreements from third countries. We must support those countries which are coming under pressure. We must also monitor the situation and find out who is going to agree and who is going to resist. We do not have this information.
Furthermore, we would still like to know what steps the Council is taking to guarantee that Iraqi prisoners will not be arbitrarily tried by US military courts, but judged by independent international tribunals, preferably under the auspices of the United Nations.
Mr President, do the various European Member States have sufficient trust in each other's legal systems? That was the essence of the discussion on the European arrest warrant. If the Council is to have its way such trust will have to be placed blindly in a third country outside the borders of the European Union, namely the United States. In my view this is, for the present, a bridge too far. First, a critical and public debate on this matter is required. After all, we are dealing here with fundamental human rights, personal freedom of movement and the preservation of personal safety and property. It is surely unacceptable simply to try to force citizens and their elected representatives to swallow important amendments to those rights whether they like it or not.
First as regards the extradition treaty. The norm for extradition between the US and the EU Member States is to be that an offence should carry a minimum sentence of 1 year's imprisonment. For some Member States that already have a bilateral extradition treaty with the US this is nothing new. But conspiracy, participation and an attempt to commit an offence will also require compulsory extradition and that is definitely far-reaching. But for Member States without a bilateral extradition treaty and for Member States that operate a so-called positive list there will be a sweeping change. My question to the representative of the Council is therefore whether we can be given a list of the various consequences of the implementation of the treaty for individual Member States.
As is generally known, the rights of suspects are not generally adequately protected in the United States. The European Union must guarantee the civil rights of its residents, in this case those of suspects and convicted persons. I doubt whether the Union will be able still to do so when this treaty is implemented. It should be possible, at the very least, to demand that the treaty refer to the ECHR and that EU Member States should not be permitted to depart from it in implementing this treaty. That is why the escape clause on the problem of the death penalty is totally inadequate. It is not sufficient that EU countries should be able to refuse extradition, if there is a threat that the death penalty will be imposed, no, they should be bound to refuse. Better still, Member States must include a provision in the treaty giving them the option of trying cases themselves if extradition to the US is refused. In that case EU citizens would at least be assured of an adequate legal process with guarantees secured within Europe for the trial.
The treaty on judicial cooperation in the criminal field raises the question of the judicial and political responsibility for the consequences: the detection teams. Is Miami Vice about to arrive in Europe? Experience has taught us that the US has far less rigid views than our own on the boundaries of acceptable behaviour. Who is to sound the alarm if in the future we are confronted with American agents who introduce a system of logging off?
Other Members of this House have already pointed out that data protection is not adequate. In conclusion, I should like to warmly support what was said by the chairman of our committee, namely that he finds it unacceptable that the Council should yet again refuse to consult Parliament. We simply cannot accept this any longer and to be quite honest, I fail to understand how the Greek Presidency dares to continue the process by repeatedly making fools of this House. I find this nothing short of scandalous.
Mr President, in the fight against international crime and terrorism, there is already cooperation between the Member States of the European Union and the United States as regards information and this has produced significant results. It must be developed at judicial level in order to improve efficiency, but also in order to comply with our fundamental principles and the protection of freedoms. Indeed, the more effort we put into stepping up international cooperation in the fight against terrorism and other forms of crime, the more care we will have to take not to lose the democratic guarantees and legal principles on which our action is based along the way. Like Mr Watson, I would also mention Parliament's resolution of 13 December 2001, and, in particular, the principles it set out concerning the negotiations on judicial cooperation with the United States. Firstly, complete respect for the European Convention on Human Rights and minimum procedural guarantees of a fair trial, as confirmed by the European Court of Human Rights. Article 6 of the Treaty establishing the European Union must be mentioned explicitly in the agreement and there should also be a reference to the Charter of Fundamental Rights, which was proclaimed by the Council, by the Member States, and will, I hope, be given constitutional value. Secondly, extradition to the United States must be refused for people who may be tried before military tribunals. Thirdly, extradition must not be allowed if the defendant is liable to be sentenced to the death penalty. Mr Alavanos is right: it is not simply a matter of stating that it 'may be denied'; it must not be possible if there is a risk of execution. Fourthly, we must ensure that the provisions on data protection are proportionate and effective and only last for a limited period of time.
As regards the connection with the European arrest warrant and the International Criminal Court, I believe that, where there is a choice, the Member States must be free to choose between requests for extradition by the United States and requests to hand people over under the European arrest warrant or from the International Criminal Court, but I would like you to inform us of the positions in the Council. Is it true that the United States rejects all references to the ICC and a number of Member States support this position? The United States has asked for a reextradition clause to be included in the agreement that would prevent an EU Member State sending a US citizen to the International Criminal Court or another international tribunal without its express agreement. Is this request also supported by Member States? Lastly, does the Council acknowledge that such a reextradition clause would be contrary to its commitments regarding precisely the International Criminal Court and the Rome Statute?
Mr President, I have listened with particular attention and have noted the views, comments and observations expressing specific and justified concerns on the part of the Members of the European Parliament. I shall try and reply to these concerns.
First, as regards the role of the European Parliament in relation to the procedure to conclude these two agreements. It will perhaps be superfluous, but I am obliged to remind you that the agreements being negotiated are based on Articles 24 and 38 of the Treaty on European Union, in which, unfortunately, no provision is made for some sort of role for the European Parliament. On the contrary, provision is made indirectly, not to say clearly, for referral to internal constitutional procedures. However, over and above that, we as the Presidency consider that, after the signing, a detailed progress report must indeed be given and we must listen to the views of the European Parliament. Despite the fact, in other words, that there is no legal basis under current provisions, as Presidency I repeat and emphasise that the Presidency will update the House and the House will also have the possibility of expressing its views on the two texts, because we too consider that, on such important issues, there must be continual contact and a two-way exchange of information with the European Parliament.
As far as the comments made on the International Criminal Court are concerned, I should like to repeat and stress that the draft extradition agreement makes express provision in an explanatory memorandum, as I said, for the obligation to extradite to the United States of America not to affect the obligation to hand over to the International Criminal Court. So I would say that it expressly safeguards the right of each Member State to honour its obligations towards the International Criminal Court.
Now, as regards simultaneous extradition requests in relation to the European Arrest Warrant. The draft extradition agreement leaves every Member State complete freedom to choose which country a person will be extradited to. I would remind you that, within the framework of the European Union, when we debated and agreed on the European Arrest Warrant, the idea of the arrest warrant from one Member State taking precedence over every request to extradite to any other third country was not accepted. However, even if we decide under our own internal procedures in the future to give such priority to the European Arrest Warrant, the draft agreement contains a special provision which makes it easier for us to take such a decision. Specifically, it acknowledges that the future development of the European Union may have repercussions on the application of the agreement and makes provision for the agreement to be reviewed in the light of these developments. However, I repeat that, under the draft extradition agreement, every Member State also has the facility to decide itself which country the person requested will be extradited to.
Now, as regards the relationship between the EU-USA agreements and the bilateral agreements which apply between the Member States and the United States of America, I shall repeat what I said in my first intervention that the EU-USA agreements do not repeal individual bilateral agreements between the Member States and the United States. The EU-USA agreements will bring added value. That is what we want. For there to be more assurances, over and above those that apply within the framework of the bilateral agreements signed to date by the individual Member States and the United States of America. What we want precisely, and this was also what we were trying to do throughout the negotiations, and this is what we are trying to do until the agreements and our negotiations with the United States are completed, is for there to be the necessary guarantees for the protection of human rights and fundamental freedoms, which will respect the constitutional principles of the Member States. I think that it is an achievement that the references both to constitutional principles and to public security etc. which have been included in both draft agreements are now express references. And, of course, the Member States who so wish will be able in future to further strengthen the framework agreement in question with the United States by concluding bilateral agreements, if they wish, and going even further, provided of course that they are compatible and add even greater value in comparison with the EU-USA agreements being discussed.
As regards special courts, both the extradition agreement and the mutual judicial assistance agreement, in other words the drafts of the agreements, expressly stipulate that the Member States may continue to cite their reasons for refusal already set out in the current bilateral agreements which they have concluded with the United States of America. In addition, the draft extradition agreement expressly recognises that constitutional principles may obstruct extradition, which is why the agreement makes provision for a specific consultation mechanism. Moreover, in the preamble to the drafts of both agreements being discussed, there is an express reference to the principle of a fair trial, including a hearing by an impartial, ordinary court, and to the question of special courts, which do not fit in with the judicial legal culture of Europe and are a matter that we raise at every meeting and in all talks with the United States delegation.
As regards the death penalty, and here I must also refer in connection with the death penalty to the draft on judicial assistance, because perhaps it is clearer than in the draft on extradition, and point out that, on the basis of Article 13 of the draft agreement on mutual judicial assistance, the Member States have the facility to refuse a request for assistance from the United States of America if they consider that the execution of the request might affect their sovereignty, security, public order or other fundamental interests. This wording which we have managed to get included, and this was an objective pursued on the European Union side, gives the Member States the facility to refuse assistance if they consider that the evidence, information etc. requested may lead to the imposition of the death penalty. Under Article 9, Paragraph 2, a Member State may also impose additional conditions on the United States of America with regard to the further use of evidence, for example, that it should not be used for prosecutions which lead to the imposition of the death penalty.
I shall continue with regard to the death penalty on the basis of the comments made by Mr Alavanos. The arrangement in the draft agreement with the United States of America has been put there precisely in order to bring more added value to existing bilateral agreements between Member States and the United States of America, which do not contain adequate guarantees. There are cases in which the current agreements have not to date contained adequate guarantees. And in every case, the provisions in the bilateral agreements, I must stress, are not affected. In other words, if some current bilateral agreement is more advanced, this acquis is not affected. On the contrary, on the basis of everything we have included in the draft, we go much further, by safeguarding and guaranteeing that the death penalty will not be imposed, will not be executed, than a series of bilateral agreements which have no such guarantees. The wording 'may be denied' does not mean that the Member States will ignore their constitutional principles, which will be expressly cited in their entirety. And, of course, I must remind you that all the Member States have signed and ratified the protocol to the European Convention on Human Rights banning the death penalty.
I should like to finish by thanking Parliament once again for giving us the opportunity to update and listen to you and to assure you once again that we shall listen to the views of the European Parliament with particular attention before the completion of all the procedures.
Thank you, Minister.
The debate is closed.
The next item is the statement by the Council and by the Commission on the New Neighbours Initiative and the Wider Europe.
The Greek Minister for Foreign Affairs, Mr Yiannitsis, has the floor on behalf of the Council.
Mr President, Commissioner, ladies and gentlemen, the prospect of completing the enlargement procedure with the ten new Member States gave rise last year to a new initiative regarding the European Union's relations with its new geographical and political environment, its new neighbours. Essentially, over and above naming issues, what we see here is a new debate on how the European Union should see the future of its relations with a series of countries which encircle it.
This debate, which has been given the name 'Wider Europe - New neighbours', was basically inaugurated last year with interventions and contributions from the Member States. I refer to the letter from Jack Straw, Mrs Lindh and Mr Pagrotsky, the Minister for Trade, followed by a joint letter from Mr Solana and Mr Patten. The Council discussed and adopted conclusions on the new neighbours initiative on 19 December 2002 for the Ukraine, Moldavia and Belarus, asked for specific proposals to be formulated for the endeavour and widened its limits to other neighbouring areas. Thus, the Council stated its intention to create an ambitious, long-term and integrated approach for each of these three neighbouring countries. This approach is based on the principle of differentiation, taking account of the conditions which characterise each country, its political and economic power, its performance and the Union's objectives for each.
Today, approximately one year after it started, completion of the enlargement procedure has strengthened our prospect of such an approach, in that it tables the wider fabric of relations between the Union and its neighbours, thereby managing to spread basic principles such as peace, security and prosperity, which are hugely important to the citizens of Europe. The objective of combining this sort of policy with continuing and deepening enlargement is to create a ring of friends around the European Union.
The Copenhagen Council talked about common political and economic values, it talked about preventing the creation of new dividing lines and about promoting peace and stability inside and outside the Union's borders. These thoughts were debated in depth in April, when the strengthening of cooperation between the European Union and its eastern and Mediterranean neighbours and how to evaluate their progress was examined. The same issue was examined at the European Conference held at head of state and government level in Athens on 17 April and it will be discussed at the next Euro-Mediterranean Conference on 26 and 27 May 2003. In particular, the European Conference on 17 April provided an opportunity to start the dialogue on the general principles of the overall initiative and to issue a statement specifying its common objectives, objectives which are accepted by the new Member States, which are accepted by the associated countries, the EFTA countries, the countries of the western Balkans, Ukraine, Moldavia and Russia.
Mr President, ladies and gentlemen, Commissioner, the New Neighbours initiative is an attempt by us to give new momentum to a framework which already exists and concerns relations with our neighbouring countries to the south and east. It does not, of course, concern candidate countries or potential candidate countries, the countries of the western Balkans. Its scope may be reviewed in the future, depending on developments. The situation is also being monitored in other areas which are not very far away, in the southern Caucasus, which also does not at present come under the initiative, and I should like to point out that Russia is a special case and that needs to be reflected in its relationship with this initiative.
The principle of differentiation to which I referred concerns the means, the preconditions and the time frame which will be set to achieve our objectives, which are to promote the new political and economic values, prosperity and peace. As regards the political values, these constitute the basis for improving political relations and are a necessary component for internal political stability and economic prosperity. Promoting the political values will also contribute to the creation and operation of a responsible and efficient administration. The Union can learn important lessons from its enlargement process and can also extend programmes on which it has acquired experience to neighbouring countries.
For the Mediterranean countries in particular, we also have a variety of religions and cultures and this can constitute a source of creativity rather than an obstacle to Euro-Mediterranean cooperation. On the contrary, we need to find ways to bridge the communication gap which different languages, religions, customs and behaviours create, so that we respect cultural diversity at the same time.
That brings me to common economic values. Here too, the ultimate objective for neighbours not contemplating accession is participation in the European area in which common movement of goods, services and capital will apply, the European Economic Area. This is a prospect which can also constitute a medium-term alternative in other cases. The integration of Russia and the Ukraine in the global economic system is of particular importance. In addition, the procedure which we have already started up with Russia to create a common European Economic Area can also be examined for the other three eastern neighbours, including of course Belarus once conditions allow.
Membership of the World Trade Organisation will remain the sine qua non to the conclusion of a free trade agreement with Russia and the Ukraine. Preparations for concluding this sort of agreement with Moldavia, which has already joined the World Trade Organisation, will continue. Nor should the prospect of establishing a regime for the free movement of people be completely excluded today, even as a long-term objective. Provided that it is linked to strict conditionality, it could give us a powerful weapon in our effort to persuade our neighbours to the east to proceed with the necessary reforms. It would also demonstrate that the European Union is resolved to prevent the creation of dividing lines on account of enlargement and, in all events, it would give us flexibility in our handling.
As far as the Mediterranean partners are concerned, the legal structure of Euro-Mediterranean cooperation has essentially been completed and most of these partners have been integrated into the procedure for the gradual establishment of a free trade zone with the European Union. The liberalisation of trade will also prove to be a catalyst to economic reform.
The third objective is to safeguard peace and prosperity inside and outside the Union. Within this framework, it is advisable for us to examine the possibilities for closer cooperation on important international issues, such as terrorism, organised crime, the Petersberg tasks, environmental protection, development aid and immigration. Enlargement is creating new opportunities, but also new challenges, especially as regards our neighbours to the east. The Petersberg tasks and reinforced cooperation with Russia and the Ukraine are an important tool in the direction we want. Reinforced cooperation on combating dangers such as the threat of environmental and nuclear disaster also has major possibilities. On our new eastern borders in particular, combating these threats must be fundamental and must have the position it deserves in our priorities.
Within the framework of Euro-Mediterranean cooperation, we must reinforce political dialogue with a sense of security and create an area of peace and stability. It is advisable to strengthen this dialogue both on a bilateral basis and within the framework of the Barcelona process. On the political side of Euro-Mediterranean cooperation, measures need to be taken that will improve mutual understanding between the partners, lead to the prevention of misunderstandings and, ultimately, create the preconditions for promoting cooperation in the security sector as well. Following an initiative by the European Parliament, we are promoting the development of the parliamentary dimension of Euro-Mediterranean cooperation by creating the Euro-Mediterranean Parliamentary Assembly.
The objective of creating an area of common prosperity through sustainable and balanced economic and social development is linked to five more specific elements. First element: the establishment of a free trade zone and environmental protection are complementary, not incompatible. We consider that it is advisable for the framework of the Euro-Mediterranean environmental integration strategy adopted at the Euro-Mediterranean Conference of Environment Ministers in Athens to guide our development actions.
Second element: the strengthening of the rule of law. The objective of the current framework adopted at the Euro-Mediterranean conference in Valencia is to implement a regional cooperation programme in the field of justice, combating narcotics, organised crime and terrorism and cooperation in dealing with issues to do with the integration of immigrants, immigration itself and the movement of persons.
Third element: the development of cross-border cooperation and the integration of our neighbouring countries into the trans-European networks, especially the transport, telecommunications and energy networks. On our eastern borders especially, it has proven difficult to coordinate the elements of cross-border cooperation with the tools we already have, Phare, Tacis, Interreg, and the possibility of creating a single special tool which will have all the elements of cross-border cooperation of the existing programmes is under serious examination and we await the relevant proposals of the European Commission with interest.
Fourth element: close cooperation in the energy sector. Many of our neighbours are important suppliers and our policy will focus on the energy security of the Union, again in keeping with the principle of differentiation.
Fifth element: adequate criteria for progress with reforms. The Union's position as regards what these countries should expect once they meet the criteria set must be clear cut. The ultimate objective must be attractive, such as the conclusion of an enhanced agreement. We must examine the issue of the name especially carefully. Often, symbolism can prove to be a useful tool and incentive for essential reforms. And here the principle of differentiation must be carefully applied.
These are the thoughts I wanted to present to you on this subject. Thank you for listening.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the Commission made a detailed statement to this House about the New Neighbours Initiative back on 11 March, and to be honest not very much has happened since then that I can report to you. The Member States have begun dealing with this subject in the Council, and Mr Yiannitsis has just reported on that in some detail. We have discussed this subject with the future Member States, and there has been the very laudable initiative of the Greek Presidency, in connection with the signing of the enlargement treaty in Athens, to discuss this subject with those partner states that will be affected by this New Neighbours Initiative in the course of a European Conference.
I am delighted to tell you that responses to this were thoroughly positive, so we can assume that this initiative can rely on a sufficient level of political support across the board. The starting point for our proposals on a new neighbourhood policy is of course enlargement, but now is not the time to discuss the membership prospects of our new neighbours. What we need for the coming decade is above all a differentiated strategy for intensive good-neighbourly relations that is not linked with any statement about the question of accession. It is our intention to export the stability, security and prosperity that we have created and hope to build upon in the enlarged European Union. President Prodi has already described this objective as a 'ring of friends' surrounding us, a ring extending from Russia to Morocco. This will allow us to share with our partners much of what makes the European Union what it is, not least the common market and its rules, our Community programmes and political dialogue, but not our internal institutions.
The Commission has already explained that the countries of the western Balkans and also Romania, Bulgaria and Turkey are not included in this ring, and why that is. These countries already have prospects for future membership, and in the case of Romania and Bulgaria this already involves a specific time frame.
It goes without saying that the intensity and pace at which relations between the EU and individual countries develop will depend on the capabilities and ambitions of the individual partner states. But in this case too, as for enlargement, the principle of differentiation will play an important part. We therefore want to work out an action plan with each individual country based on experience and our present treaty commitments. These action plans will set out our common road map, and will contain objectives, timetables, modalities and monitoring mechanisms binding both sides in the same way. It will emerge from this process whether or not we need new treaty instruments. However, it is in any case intended that work should proceed under the existing partnership and cooperation agreements, and should not be delayed by the prospect of further agreements in the future.
Where do we stand at present with this project? Well, for the time being, in conjunction with the candidate countries and the partner states, we are making our contribution to the discussions and conclusions planned in the Council. We have held our first exploratory talks with Ukraine and Moldova, so as to pave the way for the necessary cooperation. For the EU-Ukraine Partnership and Cooperation Agreement, both sides have jointly produced a detailed analysis of what has been achieved and have jointly determined what further steps are required. Internally, within the Commission that is, we are now in the process of working out the basic planks of the action plans. Each national plan must relate to a comprehensive and coherent framework covering all areas. It must be possible to measure how this has been implemented in practice against predetermined criteria, so that the progress reports envisaged can be drawn up. So you will see that we want to make use of an instrument that has already very much proved its worth during the enlargement process.
We are developing the basis of a new financial instrument and although we have already outlined the general purposes of this instrument, we still need to define it more precisely and to establish the planning principles and the overall financial envelope. We intend to bring forward a special communication on this subject in the autumn. We should then be in a position to start on the practical work, as soon as we have been given the necessary political green light. As you have heard, the Presidency is working on that and the Presidency's approach has the Commission's full support.
Parliament's contribution to the further debate will not only be significant but will also carry weight. The representatives of the people in our partner states must play their part in contributing to further progress. We can take it that the parliaments of the partner states will attach great importance to the views of the European Parliament, and I would also be grateful if the Members of the European Parliament would use their contacts to enter into an intensive dialogue and exchange of experience with parliamentarians in the partner states.
That is why I am very pleased that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has already appointed a rapporteur and had its first discussion on this. I wish Mrs Napoletano every success with her task, and I would like to assure her that she can totally rely on the full support and cooperation of the Commission in her work.
Commissioner, ladies and gentlemen, I should like to inform the House that Mrs Louise Fréchette, the first deputy Secretary-General of the United Nations, is with us. Mrs Fréchette was in the European Parliament today for bilateral meetings with a number of honourable Members and will be meeting President Pat Cox this afternoon. We welcome her, we congratulate her on her deep dedication to the performance of her duties and we trust that her stay at the European Parliament will be very, very fruitful.
Mr President, ladies and gentlemen, apart from the generally accepted historical reasons for the enlargement of the European Union, another factor which has played an important part in our decision in favour of this initiative is that since the fall of the Iron Curtain there have been differences between the West and former Eastern Bloc countries in terms of prosperity, democracy and law and order which cannot be allowed to continue. We therefore have good reasons for working to ensure that prosperity and democracy also have a chance in those countries where that was impossible under Soviet dictatorship.
With enlargement, we are pushing the boundary of prosperity and democracy further eastwards, so that the question once again arises, this time in the case of our new neighbours, of how we can live alongside them, and the Commission is to be congratulated on the way it has racked its brains to find solutions. I support all the activities described by the Commissioner down to the last detail - with one exception, where I am opposed. That is your suggestion, Mr Verheugen, that you can manage all this without making a statement about possible decisions on accession. On that particular point I think you are wrong. I think it is essential, while we are in the process of enlargement - a process that will keep us busy for a long time in fact - that we should spell out who is to be a neighbour in the future and who is to be a future Member State of the European Union.
It is now absolutely imperative for us to address the issue of the borders of the European Union - and I do not just mean its geographical borders. The Treaty itself obliges us to address this issue, because, as the Commission communication correctly mentions, European states may apply for membership of the European Union. However, we need to consider how far the political union that we consider desirable can be extended, what the limits to integration are, what the shape of our future structures will be, and what the nature of the European Union must be. That is not something we can or should try to resolve conclusively today, but it is very much under discussion in the Convention. We do not need to resolve the conflict about whether the European Union is a federal state or some other kind of animal. In such cases we lawyers tend to talk about something being sui generis. However, we do need to make a decision about who in future will be neighbours and who will be Member States, because on the one hand we owe the citizens of the European Union some clarity on this issue, as they want to know how far the European project now extends, but on the other hand we also owe clarity to our neighbours, whose hopes we should not raise if they cannot be fulfilled. That is one of the problems that we have with Turkey, which is an important partner and ally. The question of how to deal with Turkey has been left unresolved for too long.
The objective of 'political union' also has its limits. The process of enlargement has now essentially reached a stage where there may still be some scope for 'rounding off', but any further accession that would jeopardise the Union's capacity for integration and totally undermine the balance between these 25 states has to be ruled out. Enlargement has reached a stage where to shape a common view by reconciling varying positions and conflicting standpoints would take so much energy that there would be no scope for effective external action.
That is indeed one of the lessons of the Iraq war, where divergent viewpoints within the European Union condemned us to inaction. Who can seriously believe that the accession of countries ranging from the Mediterranean area through Turkey to Russia could possibly make the Union stronger and more effective? That is why we need to resolve the question of the borders of the European Union now, and only then can we try to act as good neighbours.
Mr President, President-in-Office of the Council, Commissioner, I would like to start by telling the Commission how timely and appropriate the communication on the Wider Europe and on relations with its new neighbours to the east and south is, not least in that it makes it possible to structure the debate to exclude improvisation or extemporisation, which have the effect of raising easily-raised or vain hopes in a situation which is extremely complex and in a state of constant flux. Indeed, there could not be a worse moment to raise false hopes regarding new dimensions of enlargement than that when we have to successfully carry the integration of ten countries through to a conclusion and to assess the effectiveness of the reforms decided on by the Convention and the Intergovernmental Conference. This, however, does not mean that the Union must become inward-looking. Thus, the Commission is right to produce a wider integration strategy involving countries and geographical areas located to the east and south of the enlarged Union at the very time when the accession treaties for the ten new Member States are being signed.
It is, however, right, as the Commission communication states, to avoid making a misleading parallel between neighbour countries and countries which will never become part of the European Union, and, at the same time, to avoid accession to the European institutions being the only instrument which can be proposed for a closer cooperation policy addressing common problems and interests. In other words, we need to ensure that the strategy and enlargement are relatively independent of each other. For precisely this reason, in the initial debate which took place in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, the need emerged to provide a single framework for a broad strategy which is also practical enough to propose policies for today, not for an unspecified time in the future which we are unable to foresee at this present moment but for which we can and must pave the way.
In this regard, the initial ideas which have emerged during the debate are along these lines. To complete the geopolitical framework, considering the countries of the Caucasus too. To look, including in the context of the Mediterranean, beyond the countries of the current partnership. Not to exclude from this strategy, Commissioner, countries which are already about to join the Union, not in order to cause confusion but because these countries too will need to be able to interact with the areas on their borders. If borders are considered to be more than just physical borders, it is extremely important that, between now and when they join the Union, the Balkans, for example, are able to interact in a Mediterranean context. This does not mean that we are to iron out or fail to preserve the differences between the instruments, from the preaccession agreements to the Euro-Mediterranean Partnership: quite the opposite, we must strengthen them through the proposal the Commission puts forward on the cross-border dimension.
The strength of this strategy lies precisely in the fact that common objectives are established for a geographical area which, because of its history, culture and adjacency to the Union, can be described as a pan-European and Mediterranean region - the arc stretching from Russia to Morocco - as President Prodi maintains. What can the countries of such a diverse area have in common? I want to say to the Commission and the Council that we insist on one thing: politics, first and foremost. We want to share, first and foremost, values, democracy, the rule of law and freedom and to develop new as well as existing instruments and policies in this framework. I therefore believe that Parliament can - and will - contribute to this framework, for we are delighted with the spirit of openness already displayed in the speeches of the President-in-Office of the Council and the Commission.
Mr President, Mr President-in-Office of the Council, Commissioner, clearly the accession of ten new countries to the European Union is set to change the relationship we have with our neighbours. I would like to highlight a fundamental aspect of the Union's cooperation with our neighbours, that of cross-border cooperation. Cross-border cooperation has played a key role in European integration. It should also play a key role in our relations with our new neighbours following enlargement.
It is to be hoped that the new European Constitution will give cross-border cooperation the place it deserves.
Our new neighbours can be divided into three different groups. There are the countries of Eastern Europe and the countries of the Mediterranean basin. The Balkan States must be borne in mind too, although further accessions may take place in the future in that area.
Cross-border cooperation may not be sufficient to facilitate perfect collaboration with neighbouring countries. We can and must however take advantage of its benefits. It allows us to get to know neighbouring countries, and to understand and trust them. If we know, understand and trust each other, we can work together and improve our relationship. We will be able to export well-being and stability, to quote the Commissioner. These two elements are crucial to the future of both the European Union and of our neighbours.
I would also like to draw your attention to the particular case of Kaliningrad, in Northern Europe. This area will become an island surrounded by Member States of the European Union. We therefore need to establish a special system of cooperation with Kaliningrad. As Mr Yegorov, the current governor of the area has said on many occasions, there needs to be a system of cross-border cooperation with both Lithuania and Poland. In my opinion, relations with neighbouring countries from the Mediterranean to northern Russia pose a significant challenge to the European Union.
Mr President, the historic enlargement of the Union and, perhaps to an even greater extent, the new situation created by the occupation of Iraq and the imperialist pretensions of the United States, mean that we need to think about the role the European Union wishes to play in the future and, in particular, its role with regard to its future neighbours.
This is urgent. The logic of force is persisting after the war. By helping itself to the resources and monopolising all of the levers of power, the Bush administration is continuing to both impose the fait accompli against the interests of the Iraqi people and disregard the UN and thus respect for international law.
To line up another view of the world against this veritable doctrine, the European Union now needs political courage, initiative and dialogue. In my view, forging new relations with our future neighbours could be a first decisive step, particularly as regards the Arab Muslim world. The virtually constant condemnation and humiliation it is suffering, combined with the economic and social gap, can only serve to fuel religious fundamentalism and the use of terrorism by increasingly dangerous groups, as a result of which the extreme right here hopes to prosper.
To combat all of these perils effectively, I feel that priority should be given to objectives and means other than those set out in the Commission communication. There is no doubt that, in theory, as regards the idea of new momentum, for example, there is the goal of closer relations. However, there will be no common area without common construction. We are far from that, listening to Romano Prodi talk about political rapprochement and gradual integration into the European Union's economic and social structures.
Would the word 'neighbours' then be replaced with the word 'partnership'? Does the composition of the enlarged meeting of 40 European countries, held in Athens on 17 April, which you have discussed, prefigure a type of multi-speed integration, with second-zone countries, the so-called Wider Europe, and others in a third zone, the southern Mediterranean countries? Above all, however, mere alignment with the market approach that governs the current process of European integration does little to meet our needs or achieve any effectiveness in this area.
A genuine cooperation policy cannot equate to the sacrosanct transposition of the Community acquis, because that is what we are talking about, especially when no equivalent is mentioned as regards aid. The initiative of launching specific action programmes may be interesting given the rigidity, for example, of the overall Barcelona process. Nevertheless, while the negotiations conducted with the candidate countries have left a bitter taste in the mouth and resulted in a great deal of frustration, as we are quite aware, the Commission has not proposed any review of the matter. What is worse, a bonus is offered for the best reform students.
As regards the conflicts, and I am ending now, the Commission has spent very little time on this aspect although a common area can only be built on the principle of international law and on a much more active role for the Union.
Finally, the fact that the entire Commission document focuses almost exclusively on the security aspect of relations?
(The President cut off the speaker)
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, we fully support the desire of the Commission and the Council not to erect new walls within Europe. We do not want the hallmarks of the European Union to become borders protected by barbed wire and infrared cameras in the east and the south; we want the EU to be associated with partnership and closer bonds.
The border regions in the east and the south were historically meeting places between people of different cultures, religions and lifestyles, and we should endeavour to recreate those regions. In political terms, the Commission communication may be right, but the measures proposed are not. Our greatest criticism is reserved for the way the Barcelona process, the EU partnership with Russia as a regional power and relations with neighbouring states who have indicated a desire for integration have all been thrown into the same pot. In this way, the real substance of the existing processes has been watered down, and existing concerns and objectives are recycled without a fresh assessment of achievements and developments to date. This is not the significant added value that we need for a new qualitative concept of 'neighbour'. No solutions are offered for the real problems that will arise for people in eastern border regions in particular if Schengen is implemented, nor have suitable instruments been formulated with sufficient clarity. This represents an enormous shortcoming in the communication.
We need the various problems to be dealt with individually, so that a solution can be found for the combination of regional communities, business life and family relations for which the new Schengen border will pose great difficulties in the east, by easing restrictions on a regional basis in border areas. In addition, an adequate budget must be provided to facilitate the preparations necessary. There should also be a financial instrument directly compatible with this and administered in a decentralised way. Last but not least, the eastern and southern border regions share a need for a humanitarian refugee policy that is both in line with the Geneva Convention and provides for burden sharing with our neighbours.
Mr President, one of the principal results of enlargement is the fact that countries which, until yesterday, seemed geographically far away have been integrated into the Union, and, therefore, that the peoples of these countries have been integrated, bringing the number of inhabitants of the new enlarged Union up to 450 million.
The geographical, political and cultural upheavals experienced by the European continent and the Mediterranean Basin during the twentieth century have certainly not helped in the recent past to bring Europe closer to Russia, the new independent states and the countries of the southern Mediterranean, which are now our neighbours. They have suffered very diverse, tragic situations, and that is why it is still important today to find common ground and points of active cooperation between us.
One of the primary objectives of the new reunified Europe, with its 25 Member States, will have to be the achievement of a preferential relationship with these neighbouring countries of both Eastern Europe, Russia and Asia, such as Kazakhstan, and those which make up the Middle East region and lie on the Mediterranean Basin.
The political Europe born of the work of the Convention and the new institutional treaty which the IGC will submit to the people of the Union will have a duty not just to strengthen economic alliances, which will facilitate the improvement of communications structures too, in order to encourage mutually beneficial trade between citizens and companies, but also and above all to promote all those political, social, cultural and scientific initiatives which will increase the citizens' involvement in the development of democratic, secular governments with due regard for all the national, cultural and religious traditions which, in any case, uphold man's dignity and safeguard his physical integrity.
If, however, this dialogue is to proceed with equal intensity where all the Union's neighbouring countries are concerned, we believe that political measures in the immediate term to facilitate peace in the Middle East and restore economic stability to the Mediterranean Basin are a priority. Indeed, in our opinion, full recognition of the state of Israel and its citizens' right to a life free of terrorism and full recognition of the Palestinian people's right to an autonomous, independent state which is committed to combating all forms of terrorism and to monitoring whether the funds appropriated by the European Union are genuinely used to help the Palestinian people, to educate young people, to develop production activities and to build houses and infrastructure, are a primary objective.
Another primary objective is preventing a mass exodus from the poorest countries, which would lead to uncontrolled migration, both impoverishing the countries from which the migrants are emigrating and throwing into disorder the structures of the countries of reception, which cannot deal with mass irregular immigration, particularly when, mixed in with the migrants seeking better conditions, there are numerous members of criminal or terrorist organisations dealing in drugs, arms and, worst of all, human beings.
There is therefore a clear need for a political and economic Union undertaking to encourage ongoing, harmonious development in these countries, so that people find in their native countries not just the means of subsistence but the means of social and cultural progress too. Only in this way can it be ensured that the people emigrating will be doing so on the basis of a reasoned decision and in accordance with the rules, not out of desperation or illegally.
Mr President, we must, moreover, all remember the need to call upon all the European institutions to mount, by means of appropriate agreements with the governments of neighbouring states, an intense, relentless fight against child abuse, the exploitation, especially sexual exploitation, of women and children, and all practices which violate the physical integrity of the individual.
Mr President, the proximity policy for the enlarged Europe, which has just been discussed by the Council and the Commission, would appear to be very interesting as it forms part of a new, more flexible approach, the approach of general cooperation that is graduated and differentiated, adapted to the situation of each neighbour country. At this stage, however, four questions come to mind.
Firstly, the content of the neighbourhood agreements has at times been defined by the expression 'everything except the institutions', which may be mistakenly interpreted as meaning 'everything except decision-making power'. This ambiguity must be clarified.
Secondly, once again with regard to the content, there has also been talk of giving priority to extending the single market's four freedoms of movement. Is it not very rash to make this commitment in advance? It is all too clear that other objectives are much more pressing, for instance security.
Thirdly, the new proximity policy seems to have to be limited to non-candidate neighbouring countries. Turkey is not included in this list, but it is difficult to know why that is the case as its accession has not yet been officially approved.
Fourthly, in this proximity policy, the European Union is not starting from scratch. It is not starting from square one as the current Members already have relations with their neighbours, particularly those with which they share borders. How is the European policy going to work in relation to the existing national policies? Should the Member countries which are the immediate neighbours of these countries not be given a decisive role or a special right of consultation as regards the new European policy?
Mr President, it just so happens that there is, today, an article on the future of Europe in the international press. It paints a very dramatic picture, mapped out by a French institute, of the dangers threatening Europe. Populations are falling, economic growth is stagnating, and the institute takes the view that the situation will be long-term. The innovative strength of the European Union lags far behind that of the United States. Doom and gloom. The remedy that the French institute prescribes is to open our eyes, see the bigger picture and look further than the Commission does at this moment. That was what it boiled down to. Whether this is the remedy, I do not know. In any case we must always keep the United States at the back of our minds, since that country is an important neighbour of ours.
As far as the course of events in Europe and in our neighbour states on this continent are concerned, however, I am bound to say that I had a sense of déjà vu when I read the Commission's statement. The Commission is familiar with the whole field of expansion, and with the attendant process. Reading the document one has the strong feeling that we are embarking on a new round of expansions. It is made very clear that this is not the case. The only prospect being offered to the surrounding countries is participation in the internal market, not participation in the Union and its decision-making process. But we find that matters relating to environmental policy, public order, security, fighting crime, quality of government administration, the rule of law, are all open to consideration for a joint approach - in short, virtually the whole spectrum of topics also discussed on the admission of the candidate countries. The development of neighbouring countries, the statement continues, in all these sectors can then be discussed annually in progress reports. It looks remarkably like the expansion process. In addition there is talk of benchmarks - there are a number of internationally recognised benchmarks, by which the neighbouring countries will be measured, and these are consequently mentioned in concrete terms.
I just wonder whether we are dealing here with a 'Department of Public Works' effect. The Department of Public Works is a very efficient agency in the Netherlands that is continually creating polders and dikes. Once they have completed the construction of a new polder, they suddenly find that a dike is much too low and they immediately have to set to work on it. This may be something of a tongue-in-cheek comment, but I could well imagine that that effect might play a part. Those involved in hands-on work see further ahead than the rest of us.
The theme of a Wider Europe therefore, if I have understood correctly, in fact concerns the affiliation of neighbouring countries to the European Union but without their participation in its decision-making. This will in fact turn them into virtual satellites, also removing them, for instance, from existing cooperative agreements in which they are involved; Russia from the GOS, and perhaps also the North African countries from their own federation of Arab states. It also presupposes that our current Member States fully meet the benchmarks and criteria mentioned in the statement. Naturally I warmly welcome the latter news. That every new candidate must be carefully judged by the same standard, is a conviction we all share.
How are we to deal in that respect, however, with countries to which we definitely cannot or do not wish to offer the prospect of membership? Will they accept such assessment and such an annual investigation? It seems to me that a Wider Europe might be a space for countries whose traditions make it impossible to opt for the European democratic model. I can imagine that there are such countries. It is actually difficult to deny admission to countries that do opt for the model. What moral basis is there for telling such countries, when they ask for a date, that they can not join? My feeling is that such issues will have to be discussed in great detail in the future.
Mr President, we live in a world where the better our neighbours and our other fellow human beings thrive, the better we also thrive. That is why it is important to cultivate a policy that strengthens democracy and prosperity in the Union's neighbouring regions.
When Finland joined the European Union the Union suddenly had Russia as its neighbour, sharing a border with that country which is almost 1 300 kilometres long. That border still represents one of the world's widest gulfs between standards of living. Despite development, Russia still has much hard work to do in the creation of democratic social structures. The strengthening of democracy and civil society also remains a fundamental aim of cooperation between the EU and Russia.
Enlargement means that, in addition to the border between Finland and Russia, the Union will be getting 10 new Interreg-TACIS borders.
It will no longer be possible to maintain the current system of cooperation, but the experience we have had up till now of cooperation should be put to careful use. The new Member States will bring with them Belarus, Ukraine and Moldava as neighbours. Each of them has significant political and economic problems. If they get worse they could increase instability in Europe. The situation is worst in Belarus, where the political situation has hindered EU cooperation with the country. Hopefully preparations for the elections in 2004 will clear the way for what would at least be the first openings for cooperation.
The Commission communication quite rightly stresses the importance of cross-border and regional cooperation with our new neighbours. A new financial instrument must be developed for cooperation. It should, in my opinion, be based on the Interreg principles and be flexible enough to meet the needs of each border region. The key principles are that it should be multiannual, that there should be power of decision in the regions, and that it should be organised as efficiently as possible with regard to its administration and making payments. It is also important that expertise and cultural know-how in the new Member States of the EU should be swiftly harnessed in the planning and implementation of policy towards our neighbours.
Mr President, Mr President-in-Office, Commissioner, the process of enlarging the European Union by 10 new Member States is not yet complete, and yet we are already talking about a still larger Europe in future, a good-neighbourly Europe. We do of course have to consider how the enlarged Union of the future will arrange its relations with neighbouring states. The external borders of the Union will shift to Ukraine, Moldova and Belarus. We need to construct as strong a partnership as possible with Ukraine in particular, and we also need to adopt a positive approach under Article 4 of the Partnership and Cooperation Agreement. This involves working towards a free trade area, greater use of twinning projects and using the European Conference as a forum for neighbourhood policy.
The borders of the Union will also shift to Croatia, which we hope will participate in the next enlargement round alongside Romania and Bulgaria. It is therefore absolutely right that a debate should be taking place about the outermost geographical borders of the Union, a debate in which the new Member States should be able to participate. There should also be a clear alternative to membership of the European Union, an alternative leaving open the option of a European Economic Area with stronger relations and increased assistance. Although I understand the EU strategy of striking a balance between a neighbourhood policy for continental Europe and a Mediterranean strategy, it seems to me that we should be setting priorities for a future European neighbourhood policy, as otherwise our ability to implement and finance it could be undermined.
It must of course also be our objective for countries that will be joining the European Union in the medium or long term - or never - to be guided by the political criteria of the European Union. Democratisation of society, the rule of law and respect for human rights and minorities need to be implemented by means of practical policies not just because membership of the European Union is on the horizon, but also because they are in the best interests of the peoples concerned.
Mr President, I would like to draw attention to a region at the very edge of the continent, the Caucasus, which the Minister has already mentioned and which the rapporteur, Mrs Napoletano, has touched on. It is a matter of interest to Europe, for the Caucasus has been part of Europe during many periods of history.
Armenia and Georgia are two of the oldest Christian countries. In the Middle Ages, Armenia was considered to be a major European power. At the end of the nineteenth century, nobody would have denied that Baku, the capital of Azerbaijan, was a powerful centre among the pioneers of the oil industry, even in European terms. Today, moreover, Azerbaijan is the principal supplier of crude oil to the European Union.
After the First World War and before the collapse of the Soviet Union, the national governments of the three countries, despite their diversity, turned to European values. The Conference of Versailles gave a number of European powers the task of assisting the birth of the new democracies.
The three Republics participated in the 1972-1975 Pan-European Helsinki Conference as part of the Soviet delegation, and all three are part of the Council of Europe. They are therefore not foreign to Europe.
The EU-Southern Caucasus Parliamentary Cooperation Committee has visited these countries on a number of occasions, and the solution for finding a way out of the crisis put forward by the three governments lay, each time, in establishing closer relations with Europe as quickly as possible. It is hoped that even the potentially extremely dangerous crises such as the situation in Nagorno-Karabakh can be resolved in a European context.
The United States and Russia are involved in the region for economic reasons. The national governments, with different emphases, of course, therefore have to carry out balancing operations. Nevertheless, they would prefer another protagonist such as the European Union to be more involved.
Our Cooperation Committee - for which I have appointed myself spokesman - was impressed by the intrinsic feeling displayed by the three countries - Armenia, Georgia and Azerbaijan - of historically being part of Europe.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, I am very pleased that we are holding this debate in the European Parliament today, because the issue of Europe's external borders is one that we really have to tackle. The question we have to address politically speaking, and which we are currently examining in the Convention, is how far European integration can go. What is the bond that links us together politically and encourages us to take joint political action? Geography is another issue that we need to discuss. What are the geographical limits to a Europe that is willing to cooperate within this political union? And that leads on to this question: how are we to work with our neighbours beyond this closely cooperating Europe?
I would accordingly like to thank the Commission and the Council for having addressed in their paper and in today's debate something that Europe urgently needs: a wide-ranging public debate on this very issue, the geographical expansion of Europe, not of the continent of Europe, but of close political cooperation within the European Union. We will also have to stop thinking in black and white terms, as if relations can only take two forms - non-membership or full membership. It would be the worst possible mistake if that were the signal we were sending out. Europe has at its disposal a broad panoply of individual forms of cooperation. I myself come from a constituency that will continue to border on a non-Member State, namely Switzerland. In this case we have found a variety of solutions, including legal solutions based on agreements and cooperation arrangements through integration and specific European programmes. This is a perfect example of how the interests of a particular country - Switzerland - and of the EU can be reconciled without simply saying, 'you either remain on the outside or you become a full member'. So we should focus once again on achieving this broad panoply of means of cooperating with our neighbours without constantly having discussions about ever more countries joining the European Union.
We also need to ask ourselves what the limits are to Europe's capacity for integration. If we are to discuss the question of political boundaries, of political responsibility, then we also need to consider who can tread this path alongside us. A European Union that ultimately degenerates into an enormous free trade area is not the model I am committed to, and I think that my fellow Members feel the same way.
I also expect these debates to be held in public and not in the Council, essentially at the meetings of Heads of State and Government, which discussed Turkey's accession in less than three minutes. That is no way to deal with issues of this kind. We need to listen to people here, and that must be the signal that goes out from Strasbourg today. We must take the public with us, and if they are ready to go down this road with us, we should work together politically to make it happen.
Mr President, in one year, the European Union of the 25, and later of the 27, will have new neighbours, but it will also keep old neighbours. A debate on the new environment is both useful and necessary. From this point of view, the position of Commission President Prodi, that the European Union must look on all new neighbours as friends and associates is absolutely correct. This position must become the position of all of us, peoples and governments alike of both the 25 and the 27, and that is because, in certain cases, sometimes overt and sometimes concealed, opposition is being expressed on the basis of historical atavism or by reviving past antagonisms and/or enmities. In all events, we do not need divisions, we do not need new iron curtains, we do not need new cold war fronts. We must look on many of our new neighbours as potential candidates for integration into the European Union or, in any event, as associates and friends. Any perspective must, however, express the free democratic will of each nation.
On the borders of Europe, following enlargement, interesting tasks are under way, tasks that are often of wider geopolitical and strategic interest, including for countries which are not located in this area, which means that they intervene in developments. From the Ukraine, Belarus, Moldavia, Russia, the western Balkans, the Caucasus, the Middle East, the other side of the Mediterranean, peoples expect a great deal of the European Union, of us. We must respond positively to these expectations.
Now as regards the boundaries of Europe, I should like to add to what Mr Volcic said about the Caucasus, that right back in antiquity, in the ancient Greek tragedy of Prometheus Bound, it says that this is where the gods tied up Prometheus in order to punish him for giving man fire, that is to say the first elements of modern civilisation.
Mr President, in my view, the main aim of the initiative for new neighbours in the Wider Europe is not to put those neighbours who are waiting for their turn to join the Union to come one day on hold, Commissioner Verheugen. They are already aware of our requirements, which will continue to be based on the Copenhagen criteria, although they will no doubt be better clarified by the constitution proposals we are awaiting from the Convention.
I highlighted the importance of this during this morning's debate, but I would like to relay to you the moving account of one of these countries, which, in its own words, is currently waiting in the kindergarten of the Council of Europe until it is one day allowed into the older children's playground of the European Parliament. This was in Mostar, where, as you know, the rivalry and fear between Catholic Croats and Muslim Bosnians are still far too intense, in spite of the efforts of the European Community. In Mostar, the Croatian mayor of the town told me that the only thing that Catholic Croats and Muslim Bosnians have in common is the sentiment and the belief that they must be Europeans together.
So that is the situation of those who are waiting. However, although I am paying all due attention to the reflections of our rapporteur, Mrs Napoletano, I am not the only person to ask if we can use this report to send a very strong signal to all those who have neither the desire nor the intention to seek their accession, and I am thinking in particular of our neighbours in the southern Mediterranean. There are many in that region who fear that the efforts made with regard to Central and Eastern Europe may result in a slackening of the links with their own countries that are already too little institutionalised. In the emotion following the 11 September attacks, we decided quite unanimously, for example, to give fresh impetus to the Barcelona process and, to this end, decided to create a Euro-Mediterranean Forum, which, I am sad to say, is not functioning today due to the war in Iraq.
Is it not time, Mr President-in-Office of the Council, to reinvigorate this initiative without delay?
Mr President, Commissioner, Europe has never set itself limits. It began with six and could easily have begun with seven or eight. Even today, Article 3 of the draft constitution states that 'the Union shall be open to all European states whose peoples share the same values', but it refrains from specifying what a European state is at all. Yet it is never a good thing not to let people know where the borders are as this is more worrying for them than reassuring.
Thus, each person has their borders in mind. For some people, including myself, they stop at the North African countries, which are our neighbours and friends; it is therefore appropriate to envisage optimum partnerships with them. The borders also stop at Belarus, Moldova and Ukraine as these countries form part of a whole, just as Russia does. They are also neighbours and friends.
For many, the borders do not include Turkey or the Caucasus. We made this promise of integration 40 years ago, but it is by no means certain that the people agree with us. In fact, in this case, our neighbours would be Iran, Iraq and Syria. I believe that optimum associations must be proposed to this group.
In any event, in order to ensure a successful future for Europe, we must set a limit to its expansion. You know the proverb: 'Do not bite off more than you can chew'.
Mr President, during the last plenary sitting, we voted in favour of one of the greatest ventures ever undertaken by the European Union - the accession of ten new Member States.
The challenges are not over yet, however. Our horizons are widening, our borders are expanding and the arrival of new Member States will spur the Union on further to consolidate relations with its new neighbours, such that - as I see it - in the coming years, the Union's ability to provide its citizens with security, stability and sustainable development will depend on its desire and ability to step up and develop cooperation and dialogue with the new neighbouring countries. In this regard, the Wider Europe initiative draws our attention to the European Union's new proximity policy, seeking to define a strategic framework for relations with the new neighbouring countries during the coming decade.
Poland is one of the countries which have now reached the eve of their de facto accession to the European Union, and I am the rapporteur for Poland. As such, I particularly welcome the important role that this major border country will be able to play in developing neighbourly relations with countries such as Ukraine, Belarus and, above all, Russia, as President Kwasniewski said only today.
Lastly, I had to mention the southern Mediterranean, which is of particular interest to a country such as Italy, almost all of whose territory borders on the Mediterranean Sea and which is thus a natural bridge linking the European Union and the countries of the southern Mediterranean.
In conclusion, I hope that the Council and the Commission, together with the European Parliament, especially given the impending start of the Italian Presidency, will create better geopolitical conditions for carrying through the project for a renewed Europe, a Europe which is not just politically wider but which has grown in economic and social terms too, so that countries which are different but which have common interests make up a healthy whole, despite the differences in their history and individual experiences.
Mr President, I welcome the Commission communication. I confess that I was initially somewhat surprised that this paper bracketed together countries like Libya and Belarus in a single communication. These two countries, like the other countries on the southern shore of the Mediterranean or in eastern and south-eastern Europe, have precious little in common apart from their relative geographical proximity to the European Union. That is why I am pleased that each country is to be dealt with individually. The Presidency has made an announcement to that effect and the Commissioner talked about action plans. As something has therefore been said about practically all our neighbours, for the sake of completeness a sentence could have been added about Norway and Switzerland, as an example, at least in the case of Norway, of just what can be done without signing up to actual membership.
I find wording such as the heading 'Different countries, common interests' somewhat unfocussed. Their agendas really are too different. It has been said that there are countries that have membership prospects and others that do not. If we want to, we can demand a lot more from neighbours who also belong to the Council of Europe: for example, in return for granting trade preferences, we can make demands in the area of human rights. However, we should not make offers that we cannot honour. We cannot offer all neighbouring states the four freedoms as the Commission does in Section 3 of its communication, and I quote: 'the prospect of a stake in the EU's Internal Market and further integration and liberalisation to promote the free movement of persons, goods, services and capital'. Fortunately, the Commissioner did not repeat that quotation from the communication as such. However, the communication almost gives the impression that we are offering an 'à la carte' Europe. I have to say that I cannot identify any political consensus for granting North Africa and Russia, for example, freedom of movement in any foreseeable political future. I therefore call on the Commission to draw up pragmatic and realistic action plans that neither raise false hopes nor over-commit the EU.
Mr President, it is important to establish the EU's relations with its new neighbours, following the enlargement through a zone of prosperity and a ring of friends with whom the EU enjoys close, peaceful and cooperative economic relations.
In return for concrete progress, Russia and countries of the Western NIS and the Southern Mediterranean should be offered the prospect of a stake in the EU's internal market and participation in the so-called four freedoms - in effect, everything bar participation in the Institutions.
Article 49 of the Treaty on European Union allows any European state the opportunity of joining the Union, which is why accession has already been ruled out for the non-European Mediterranean partners. Russia and Belarus do not wish to join the European Union, being content with the PCA Agreement, and the Maghreb is planning to be part of an African Union. However, better engagement and cooperation with Belarus in areas of common interest is essential to encourage reform in that country.
In spite of Article 49, there is still a serious danger that Moldova and Ukraine will see the process as insufficiently differentiated and as a way of distancing the EU from their just membership aspirations. In addition, the suggestion that there should be additional freedom of movement of persons for all neighbouring countries would undermine the existing attempts to limit large-scale immigration into the EU. The movement of skilled and educated people to nearby countries would also create a serious brain-drain that would damage the economies of countries such as Moldova and Ukraine.
However, the EU is looking at ways of facilitating the crossing of external borders for bona fide third country nationals; after all, good fences make for good neighbours in my opinion.
Lastly, I propose that Phare and other successful pre-accession financial instruments, which have benefited acceding countries so much, be extended, along with the remit of the EIB to the Western NIS countries, which would replace the current limited Tacis Programme and approach, which carries no private sector economic investments.
Mr President, I would like to begin by saying that the initiative presented by the European Commission on 11 March last is the best response the European Union could give to some of the fears inspired by enlargement.
This proposal is based on an overall view of the place of the new Europe in its surroundings, but from an individual viewpoint for each country, without affecting the European aspirations of these countries. That should be clear.
This area of new neighbours should be built on compliance with shared values, which we must continue to establish. That way, the EU strategy with regard to the southern border, in terms of democratisation and human development, cannot be limited to the democratic clause. The United States are currently implementing a global strategy on this subject with increased budgetary resources and the European Union cannot lose sight of the overwhelming need to foster democratisation along its closest cultural and strategic border. This should take place gradually and realistically, but with strict requirements.
The European Union should provide what our Mediterranean partners are always asking for: an area of shared prosperity. This, however, should also be an area of shared responsibility, above all with regard to the subject of immigration, which is of particular concern to this House. In order to accomplish this, the Commission's proposals on the free movement of persons should be studied carefully and debated in depth, and Parliament must be heard.
The global and regional strategy represented by this initiative for new neighbours must act as a spur for regional integration and strengthen cross-border cooperation between the southern and eastern Mediterranean countries, which is currently almost non-existent. It must also break down, once and for all, the walls that make many borders between Mediterranean countries impenetrable.
The initiative we are discussing today must be credible and offer tangible results. This will require sufficient budgetary resources and certain proposals will need to be reviewed, such as the Euro-Mediterranean Development Bank.
Lastly, we must also explore the possibility of a 'conference of neighbours' involving the Heads of State and Government of these countries to address matters of common interest, including the Middle East, in the presence of the two parties and two members of the Quartet.
Mr President, ladies and gentlemen, I would just like to make three brief comments, and to reiterate that no complete plan is as yet in existence; the situation is rather that a plan is now being developed in conjunction with the Member States and the partner states based on the reflections the Commission has presented to you. This plan will be differentiated and tailored to the needs of each country, so there is no danger, for example, that Libya will be offered freedom of movement. Instead, the instruments available will be examined to see to which countries they are best suited, and how we can take advantage of existing potential for cooperation. Our intention is that at some point next year there will then be an overarching strategy for the future.
Secondly, this plan includes those countries that do not have any prospect of membership. I think I made that clear, so I cannot understand why several Members of this House have suggested that preparations are being made for a covert further round of enlargement. It is precisely because these countries have no prospect of membership that they are included in this programme. All the other countries we have been discussing here do have membership prospects, that is to say, the Balkan states, Bulgaria, Romania and Turkey. The countries in the European Economic Area and Switzerland in any case have a special treaty relationship with the European Union, which has already been pushed to its limits. The only further step possible for these countries is full membership; there are no other options open to them. It is, though, for these countries themselves to decide if that is what they want.
That brings me to the last point that I would like to clarify. It is a shame that Mr Ferber is no longer here to listen to what I have to say, although I asked him to stay to hear me out. I really must defend the EU Heads of State and Government against the accusation that they dealt with Turkey's application in just three minutes. That was not the case in either Helsinki or Copenhagen. In both cases hours of detailed discussion were devoted to this subject. Perhaps Mr Ferber was referring to the fact that it only took three minutes in Copenhagen to decide which Cyprus protocol should be adopted, Protocol A or Protocol B, which confirmed that the two sides could not agree on a political solution in Copenhagen either. But I would like to spell out that the subject of Turkey is always discussed with the greatest care in the Council and that a very great deal of time has been devoted to it.
Thank you very much, Commissioner. In any case, your response to Mr Ferber is a response to the whole House. It will appear in the Minutes.
The debate is closed.
The next item is the Council and Commission statements on preparation for the EU-Russia summit.
Mr Yiannitsis, President-in-Office of the Council, has the floor.
Mr President, Commissioner, ladies and gentlemen, the opportunity given to me today to refer to the relations between the European Union and Russia is exceptionally timely, given that the summit in St Petersburg, which will be held at the end of May, has given occasion both here and in Moscow for an integrated examination of the framework for cooperation between the two sides. Preparations for this summit were also an occasion for a more global approach to the question of cooperation with Russia and essentially demonstrate the common wish to strengthen our relations on the basis of common objectives, on the basis of a mutual effort to resolve problems and create new prospects.
The basic parameter of our plan is the realisation that Russia is a strategic partner for the Union, its biggest and most important neighbour. At the same time, enlargement will increase the points of contact, the common interests and the common challenges even more. Despite the difficulties which it is encountering in its efforts to change to a market economy, Russia is still a country with huge potential. The current international climate has also reminded us once again of the importance of our strategic relations with Russia.
Of course, this image does not make us also forget its major weaknesses. As I just said, the Russian economy is still in a transitional stage. Its economy accounts for just one tenth of the volume of this economy, that is, of the Union of the 15; it absorbs just 4% of our exports, while the European Union absorbs 40% of its exports. Similarly the institutions of the market economy remain weak and the financial sector in particular is facing problems and its regulatory framework needs to be developed.
Finally, Russia has still not joined the World Trade Organisation. Its political system presents a similar picture. Despite significant progress in the field of stabilising democracy, there are still shortcomings in relation to human rights, especially in Chechnya, which I shall come back to, as well as problems of organised crime and corruption.
It is without doubt in the Union's interest to help Russia develop a stable, democratic, prosperous society by strengthening its ties to Europe. This is something we have achieved in other cases, using different types of tools, of course, than those which have to do with Russia. And although the means we use are different, essentially the objectives, in other words the dissemination of the Union's values to its surroundings, to its environment, both geographical and political, always constitute the basis of our policy. With this thought in mind, we took initiatives, as soon as we assumed the Presidency, for an initial evaluation of the adequacy of our framework for cooperation with Russia. As we know, relations with Russia are based, from the contractual point of view, on a partnership and cooperation agreement. This was signed in 1994 under the previous Greek Presidency. May I remind you that this is the type of agreement which the European Union has kept for all the countries of the former Soviet Union, with the exception of the Baltic States, which we recently welcomed as members of the ?U. Consequently, apart from a few differences, the same type of agreement ties us to Russia as ties us to the countries of central Asia. This lack of proportion quickly became apparent, given that the partnership and cooperation agreement was unable to cover sufficient sectors, such as close cooperation on judicial matters and internal affairs, on foreign policy and defence matters, on the questions of the non-proliferation of nuclear weapons, combating terrorism and other matters. That was one of the main reasons why we adopted a common strategy with Russia in 1999. This cooperation was implemented in a series of ad hoc initiatives. I can mention by way of example the energy dialogue, the initiative to create a common European Economic Area, the action plan for cooperation on questions of justice and internal affairs, which do not, however, have a contractual legal basis.
Appraisals of the adequacy of the EU-Russia cooperation framework, as regards covering a broad range of relations, vary. Everyone acknowledges that the framework has, to a great extent, been overtaken by events and that this will become even more apparent in the future. On the other hand, neither the ?U nor Russia appear to be ready to proceed with a radical reform of the framework, a reform that would also presuppose time-consuming procedures for new negotiation and ratification. In the face of this situation, the Presidency proposed that the work of the summit should focus exclusively on the future of our relations with Russia, approaching the matter at two levels, naturally with the St Petersburg summit, as the datum plane for taking decisions. The first level is to reform the cooperation structures with the objective of rationalisation and of securing tangible results on a regular basis and the second level is to examine the possibility of the summit's giving the political order to start up the procedure for processing ideas and strengthening the cooperation framework in the sectors in which this is needed.
At the first level for reforming cooperation structures, the procedure has already borne fruit with specific proposals to the Russian side. We hope that Russia will respond positively and that this will be reflected in the summit's decisions.
As far as the second level is concerned, there are some reservations between the partners about the extent to which it is advisable for us to start up the procedure for reforming our relations with Russia, at a time when the existing framework has not yet been fully applied. We believe that, in order for us to engage Russia in a procedure of gradual harmonisation with European standards, a balanced policy of incentives and preconditions is needed, which can also include in the incentives the prospect of the long-term upgrading of the cooperation framework in sectors in which we all know this is needed and in which everything shows that this will happen sooner or later, especially on second and third pillar issues.
We also believe that the St Petersburg summit, the first following enlargement and with the participation of all the new Member States, is the appropriate forum for taking this step.
Beyond the medium- and long-term prospects of our relations with Russia, we have also focused on achieving tangible results on a series of outstanding issues. A major issue that has dragged on in relations between the two sides, the signature of the Multilateral Nuclear Environment and Programme for Russia, has already been set for the 21 May in Stockholm.
Secondly, the problems with the application of the solution for the movement of people between Kaliningrad and the rest of Russia have been overcome.
Thirdly, negotiations have started on the conclusion of an EU-Russia readmission agreement and we hope they will be completed quickly.
Fourthly, we are optimistic that the mechanism for resolving differences within the framework of the partnership and cooperation agreement will have been set up by the time the summit takes place.
Our efforts to persuade Russia to invite the ten new members of the Union to St Petersburg are also having positive results. Thus the summit is acquiring even greater symbolic importance and may contribute to a peaceful and secure Europe which confronts challenges with closer cooperation.
We also decided in our deliberations with Russia to link progress on matters of greater interest to Russia with corresponding progress on matters of greater interest to us, the ?U, so that we arrive at specific results. Thus, we have focused our efforts on the environment, by which I mean Russia has to agree to ratify the Kyoto protocol, on nuclear safety, on issues of safety at sea and on issues of justice and home affairs, with the emphasis on progress with negotiations on the readmission agreement. Finally, I would point out the common interest in combating the threat of narcotics from Afghanistan and central Asia.
I should like to say a few words about Chechnya, to which we attach particular importance. First of all, I should like once again to express our disgust about the recent criminal terrorist bombings which cost the lives of dozens of people. There has been another such attack today. On the other hand, I want to welcome the statements by President Putin following the attack, in which he promised to continue efforts to resolve the problem by political means. We believe that political procedure and dialogue are the only way to achieve a lasting solution to the problem. We continue to take every opportunity to underline the need for respect for human rights and the need to punish those involved in violations of human rights and in violations of international humanitarian law. At the same time, we need to encourage Moscow to move towards the application of an integrated policy on Chechnya, the aim of which will be the establishment of peace, the consolidation of a climate of trust and the economic and social reconstruction of the area. In order to achieve this, we must examine the possibility of drawing up specific programmes that will aim to promote democracy, the rule of law, institutions and social recovery.
As far as the results of the March referendum are concerned, we note with satisfaction that, despite the particularly difficult situation, the ballot was held without any violent episodes being reported. We must point out that, despite any irregularities and organisational weaknesses there may have been, the vote in favour of the constitution would appear at first glance to be positive and may be seen as a first step by Moscow towards a political settlement in Chechnya. Finally, the presidency considers that the OSCE can provide valuable help to efforts by the Russian authorities in the area.
We heartily support the efforts by Holland which, in its capacity as chairmanship-in-office of the OSCE, is holding discussions with the Russian Government in connection with the modus operandi of a new OSCE mission in Chechnya. We welcome the results of the discussions so far, which appear to be paving the way for the presence of Holland there and we hope that the Organization will thus be able to start operating and make a positive contribution to efforts for peace and democracy in the area.
Mr President, Mr President-in-Office, ladies and gentlemen, the forthcoming EU-Russia Summit in St Petersburg provides a welcome opportunity to briefly take stock of our relations and to analyse the problems that we have to solve together.
Both sides are in full agreement that we have wide-ranging relations on a long-term basis, and that these relations need to be based on common values and should be further developed in the direction of a strategic partnership. For our part, we attach particular importance to cooperation in what we regard as areas of risk that we can only overcome together, such as environmental protection, nuclear safety and justice and home affairs issues. Our relations with Russia will also, but not to the exclusion of all else, be shaped by the enlargement of the European Union, as the debate that we have just had shows. The neighbourhood policy that we discussed here this afternoon plays an important role in our relations with Russia, but there are also other significant factors, such as the security of the European Union's energy supply, the joint war on terror, and the need for cooperation to solve major regional and global problems.
On Russia's side, there is particular interest in cooperation on security policy, as evidenced by Russian participation in the police mission to Bosnia and Herzegovina or the proposal for a joint European centre for crisis management.
We have recently made very good progress in some areas, particularly on Kaliningrad. I am pleased to say that the transit issues that the European Parliament dealt with in considerable detail have now been resolved. The instruments that we proposed in conjunction with Russia at the time have now been introduced and can be implemented as from July. A special Tacis programme for Kaliningrad has also been agreed so as to help ensure that instead of the socio-economic gap between Kaliningrad and neighbouring countries widening - which has already been mentioned this afternoon - it will be narrowed.
As the President-in-Office of the Council has already said, good progress has been made in negotiations on a readmission agreement. I would also like to mention that the energy dialogue with Russia has led to concrete results. Examples of this are agreement on projects of common interest and the energy technology centre in Moscow. We hope that we will be able to present a joint plan for the common economic area by the end of this year. Good progress is being made in the negotiations on Russia's membership of the WTO.
Next week we will be signing the multilateral nuclear environmental programme with Russia and other donor countries in Stockholm. This certainly represents a breakthrough in dealing with contaminated nuclear sites in north-west Russia. We are hoping for a ban on single-hull vessels transporting heavy fuel oils in the Baltic Sea. Unfortunately, ratification of the Kyoto Protocol has not yet been achieved in Russia. This subject will therefore have to be given high priority in the forthcoming talks at political level.
We should not ignore the fact that there are many areas where, although we agree on the fundamental objectives, we nevertheless have different ideas about how to achieve those objectives. Neither side wants to see new 'moats' or 'curtains' in Europe. In particular, the Commission hopes that the neighbourhood policy proposals it brought forward in March will prevent new 'moats' developing on the European Union's eastern borders, which could lead to a two-class Europe.
The enlarged Union will have to further intensify and deepen cooperation with its neighbours, but our security needs dictate that the new Member States should also fully and effectively implement the Schengen rules when they join Schengen. There are considerable reservations within the European Union about the Russians' desire for a detailed timetable for complete visa freedom. It is of course conceivable as a long-term objective, and it is something the Partnership and Cooperation Agreement committees could deal with. Nevertheless, we should as of now be taking advantage of the full scope of the Schengen framework to make minor border traffic as simple as possible and to promote cross-border economic development. This will of course also require the refinement of technical assistance instruments.
I am grateful that the President-in-Office commented on Chechnya. I simply wish to confirm that on behalf of the Commission. Chechnya is also still very much on our agenda and our list of priorities remains the same: a peaceful political solution, respect for human rights and humanitarian aid. We concur with the Russians that our cooperation structures should be shaped more efficiently. Nevertheless, we cannot agree to their wish for extensive use of the 15+1 formula, or in future a 25+1 formula. This brings us very close indeed to the central issue of the EU's identity. We do, however, believe that there is considerable scope for improving the way the institutions work under the Partnership and Cooperation Agreement, especially as regards the Cooperation Council.
Lastly, we would like to emphasise that we may have different views about the process of adapting to EU enlargement. Russia is currently working on the assumption that extending the Partnership and Cooperation Agreement to the new EU Member States provides an opportunity to renegotiate trade policy and other issues. We do not see it that way. In contrast, we hope that the basically positive view of EU enlargement in Russia will help to maintain the Partnership and Cooperation Agreement as the basis of our relations, including the new Member States. The Commission will not enter into any negotiations about the consequences of enlargement.
This wide range of subjects and the need to give all the Heads of State present in St Petersburg an opportunity to put forward their viewpoints makes thorough preparation of the St Petersburg Summit all the more necessary. The EU is being represented here, in the time-honoured fashion, by the Presidency, the Commission and the Council Secretariat, and Mr Yiannitsis has already reported in detail on the objectives the Council is pursuing in this context, and there is total agreement on all this.
Mr President, four minutes is a generous allowance, especially after both the President of the Council and the Commissioner have answered quite a number of questions raised in the resolution, and I should like to express my thanks.
Russia of course remains an exceptionally important topic for us, not so much because our border has become so much longer, since the accession of Finland, which brought the larger part of that border with it. In fact, the border has been extended only around Kaliningrad and the Baltic states.
I should like therefore to begin with the latter. The last time this was discussed I asked whether the Council, following on from the treatment of the Kaliningrad question on transit visas for Russian citizens, could urge Russia to ensure that the border agreements between Russia and the three Baltic states are all ratified. This question is still hanging over the market somewhat. In the previous debate the Commissioner gave an unambiguous indication of complete agreement, since Russians going to St Petersburg will travel not via Lithuania and Belarus but via Lithuania, Latvia and Estonia. That is why it is vitally important that this gives us a means of exerting pressure on the Russians to get rid of this silly little discrepancy. I hope that the President of the Council will give that point a moment's thought.
The President of the Council also talked of the agreements and of course he also had in mind the complaints that have been made about their implementation. He promises us streamlining, meaning that there must also probably be a better focus on Russian complaints too, that greater efficiency, more guaranteed finance - naturally an important point in any case - more support with project management, etc. will be forthcoming and that a new northern-dimension environmental programme could probably serve as a model. I was gratified to hear that progress in being made in that respect, since on our last visit to Murmansk we found that the cleaning up of those nuclear submarines is proceeding at an extremely slow rate. It is in our mutual interest that this process should be accelerated.
In this context it would be interesting if you could tell us to what extent TACIS can be associated with cross-border projects. Cross-border projects are always difficult in any case, but it seems that using TACIS actually makes things a little more difficult still.
I was pleased to see that the common European economic area also came up for discussion at the summit. I should like to ask whether that is one of the typical effects of our idea of a wider Europe. Does this wider Europe in fact relate to these kinds of bilateral agreements, like this common economic area with Russia?
In that context have we considered other matters that might be raised in the framework of a wider Europe, for example the democratic development of Russia? Can we exert any influence? If so, in what way? The fact is that, as yet, the Russian Federation cannot be called an entirely normal democracy.
Many say that Russia should be integrated into the security structures of Europe. I have a question on this point. It is naturally splendid that Russia should be integrated into trans-Atlantic security structures. That strikes me as an excellent first step. But what would be the effect if Russia, which after all is a former superpower with a great military capability, were to start playing a major role in European security and defence policy? It seems to me that our relationship would become slightly unbalanced. I should especially like to hear the Council's assessment of this.
The resolution also calls on the Commission to set up a strategic partnership. That means of course that there must be convergence in EU policy. Strategic partnership, by bringing the whole EU into line, actually has more meaning for us than it does for Russia. That has been apparent in the past. Now, with the crisis in Iraq and the crisis in the EU regarding Iraq, what are the actual prospects of the convergence of this policy in a strategic partnership with Russia? I should like to wish the Commissioner much courage in publishing reports on this matter.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, there really must now be a new phase in our relations with Russia. It is now a historic time - in Russia, in the Union, and in the world too - and we must act. We have only partly implemented this master document, the Partnership and Cooperation Agreement. Bureaucracy has obstructed reform, and inertia, the Kaliningrad question, environmental problems and the mass media have generally drained it of its strength. Terrorist attacks, whose victims' relatives I want to express my deep condolences to - and my sympathies also go to the victims themselves - show that there is opposition to any political solution in Chechnya, although my understanding is that the Russian Government has gone down that path by actually organising elections. The human rights situation in Russia still needs a lot of work. It may be that if we are to deal with the Chechnya issue, which is souring relations between us, we need to provide a working group to plod on with the task in cooperation with Russia.
Reforms in Russia have thus been slow to come about. Meanwhile, the countries of Central and Eastern Europe are gaining strength more rapidly and sustainably, being led in their progress by the European Union. Russia may lose its markets in the region, and Union enlargement, if the worst comes to the worst, may isolate Russia. For that reason I want to emphasise the need for a new approach: we need a new strategic partnership with Russia.
The Iraq war has shown that Russia is part of a European area of cooperation. It is the most recent example of that. The spearhead of this partnership could be Russia's modernisation and its civil society movement. Cooperation on energy, an area where still only a little has been achieved, could give a boost to its economy. An example of this might be the Northern Dimension, which, with the right financing, would strengthen this partnership. Russia must put the Investments Protection Agreement in order. The country must be made a member of the WTO as soon as possible, and given a certain role to play in European security cooperation. The fact is, the faster Russia 'westernises', the faster human rights will improve there.
Russia is constructing no fewer than three oil ports in a remote part of the Gulf of Finland, which is known for its reefs and which forms one end of the Baltic Sea, the world's most ecologically burdened sea. In winter the solid ice cover there is 70 centimetres thick and the pack ice is anything up to 20 metres high. This last winter dozens of ships were cast adrift by ice, there being no help available from an ice breaker - ships on their way to Russia. Vessels not strong enough to withstand the pressure of ice and in such an appalling condition as those are an environmental time bomb, just like the Prestige was. I want to ask the Council what action Greece, as the country to hold the Presidency, has taken to ensure that only double-hull, ice-strengthened tankers, which can get there safely, should travel to these three new oil ports in Russia.
There is one thing about Russia that has often gone unremarked. That is the importance of its culture, about which still too little is known in Europe. Now that the machinery we work with, the information society, is crying out for content, Russian content production could diversify and enrich content production in Europe, which is engaged in global competition.
Russia has turned westwards, but I think it has also turned to the north, which is apparent from Russian activity in the northern and northwestern regions. This means that a new opportunity has now been created for the European Union and Russia to swiftly improve their mutual cooperation, along with the chance for them both to benefit from it.
Mr President, it is the opinion of the Group of the European Liberal, Democrat and Reform Party that the resolution agreed among the groups will provide a good basis for the work of the EU-Russia Summit. The position taken here is forward-looking and constructive, although it also has criticisms to make. The resolution will also be of use with regard to the Parliamentary Cooperation Committee meeting between the European Parliament and the Russian Duma to be held in Moscow next week.
For my own part I would like to stress that we must try to narrow the economic and social differences that exist on all the Union's external borders. With the border between the EU and Russia becoming much longer than before, we must make dramatic improvements to cross-border cooperation. We must particularly encourage the Member States and their regions located on the EU's external borders to create direct links over the border to Russia.
Such systematic programmes of cooperation between neighbouring regions have been in place on the border between Finland and Russia for a good ten years now. There now has to be the same kind of action both between Estonia and Russia and Latvia and Russia. Lithuania and Poland, meanwhile, must take special responsibility for the development of the Kaliningrad region. The Union has to be prepared to finance this cooperation between neighbouring regions.
For cooperation in the border regions we need a new system of funding. The current TACIS and Interreg systems are not strong enough and they cannot be adequately coordinated. We have to create a new system of funding that can be used on the Union's other external borders too. The PHARE scheme, before it became part of the accession process, might serve as a model for this new system.
Mr President, it is obviously not a matter of dispute in this House that we want a really in-depth partnership with Russia, and the EU, or the candidate countries, and Russia did indeed, in the past make a great deal of progress - and face manifest problems - in this regard. Reference has already been made to the issues connected with the Kaliningrad region, which I believe have still not yet been satisfactorily resolved, not to mention the failure of the Russian Government or the European Union to make purposeful, comprehensive or even strategic use of the opportunities that might result from this problem. 'Strategic' is, in my mind, the key word in terms of what I am talking about. I believe that we should be evaluating the European Union's joint strategy from June 1999 - to which Mr Oostlander has already referred - in a much more critical light. To date, I believe, it has been neither joint nor - in the literal sense of the word - a strategy, nor is the far more modest framework for relations between the European Union and Russia that we actually have being adequately realised.
I would like, in the first place, to highlight our responsibility and the chances we have of a strategic partnership in the area of security policy. I believe it to be of great significance that the European Union and Russia are, by means of the strategic development of their relations, contributing to multilateralism, helping to strengthen international law, to advance international cooperation, the UN, international agreements and disarmament. I can also see the present need for the UN to have a role in the reconstruction of Iraq. Secondly, there is a need for our economic relations with Russia to develop further in terms of substance and of quality. I regard the energy alliance as very important indeed, but as not going far enough. It should, I think, be quite consciously about the development of economic ties that would to some degree be mutual and on an equal footing. I believe that to make economic sense, and that it could make a very close relationship between the European Union and Russia irreversible. I believe it to be also utterly unacceptable that Russia's exports to the EU are arranged similarly to what one would expect from a developing country that is rich in raw materials. I know it will be very difficult to change that. This makes political efforts by both sides particularly important. Thirdly, any strategic partnership demands that both parties be consistent in their commitment to democracy and the implementation of human and minority rights. One has to accept that this will be evaluated in different ways. What is not acceptable is that human rights and their role should be regarded purely in terms of economic cycles, as I believe they are by many EU governments, especially as regards the issue of Chechnya. I see that as also a sign that there is no strategy. Let me conclude by saying that I hope that we, the European public, and also those of us who sit in this House, will, in our dealings with the Commission, the Council, and the Russian Government, have the courage to speak rather more resolutely about the strategic and institutional objective of a strategic relationship between the European Union and Russia, so that the door may be kept open.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, our relations with Russia give me the impression that the values on which the European Union is founded, and which also apply to relations with Russia, are increasingly being sold down the river. While deals are being done about the shared use of Russia's enormous energy sources and cooperation in the field of armaments is being negotiated, fundamental democratic rights and respect for human rights no longer have any part to play, even though full respect for human and minority rights are the basis for all forms of partnership, cooperation, and economic relationship - something that the first paragraph of the Agreement makes abundantly clear. What this means is that the restrictions on the freedom of the press, the hounding of journalists, the massive political pressure on the justice system, conditions in prisons and, not least, the human rights violations in the war on the Chechen people must have a central place in the summit talks and must not be allowed to appear only as the dessert course at the final banquet.
Concessions in economic relations and help with military research must be made conditional on significant improvements in the human rights situation in Russia, and on the country's respect for fundamental rights. That, at any rate, was what was agreed here in this House between the Commission, the Council and Parliament when the Partnership and Cooperation Agreement was approved. My expectation of the Commission and the Council is that they keep their promise, which will mean that the discussion must give priority to peaceful resolution of the conflict in Chechnya, and that there must be real insistence on dialogue at long last. It is clear that we all - my own group included - condemn the crimes that are being committed there by both sides, the bomb attacks as much as the crimes committed by the troops of the Russian Interior Ministry. We condemn the attempt to find solutions by means of violent acts against the civilian population. That is not acceptable. Peaceful dialogue is the only option, but it must be made possible by concessions on the part of the Russian Government and, most of all, by the crimes committed under the aegis of the State against the civilian population being punished.
This leads me to ask you to reverse the priorities at this summit and not give centre stage to economic relations in the way you have done today.
Mr President, two bloody terrorist attacks in Chechnya and Saudi Arabia at the beginning of this week underline the necessity of an international campaign against international terrorism. It is precisely this political urgency that demands an effective approach. In that sense clear doubts are being raised about the Russian anti-terrorist operation in Chechnya. Not least by Russian politicians and Russian citizens themselves. On the main cause a recent academic analysis is clarity itself: 'The main obstacle to a true normalisation and pacification of Chechnya is the atrocities committed by Russian forces and special units.' Sadly, the Chechen terror gangs attract many young Chechens who are otherwise afraid that they will be picked up, abused, tortured and maybe even shot by Russian troops who are completely out of control.
The draft resolution before us says nothing about this worrying situation in the Northern Caucasus. This House wishes, in view of the penultimate paragraph, to await the report on the visit of its delegation to Chechnya in mid-June. Hopefully the Council and Commission will raise the question of tackling the thoroughly deplorable Chechen terrorism - let there be no misunderstanding on that point - at the forthcoming summit with the Russian Federation. And not only because of wider geographical repercussions?
That brings me to another important point concerning regional security and stability. Paragraph 4 of the draft resolution welcomes the active participation of both the EU and Russia in the Middle East peace process. However, that process is not served in any way by the military and nuclear ambitions of the Islamic Republic of Iran. The US is afraid that these Iranian ambitions are being given practical sustenance by the present nuclear cooperation between Russia and Iran. At the beginning of this month therefore there was an American request to Russia to reconsider this specific cooperation. Do Council and Commission share these concerns of our Atlantic ally and do they also intend to raise this question at the forthcoming Summit with the Kremlin? I sincerely hope that they will make a common trans-Atlantic front against Russia and Iran!
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, in my view, the text on which we are going to vote tomorrow on the relations between the European Union and Russia is frankly repugnant. Mr Oostlander talked to us about his concerns regarding democratisation, or the lack of democratisation, in Russia, but he did not say a word in his four-minute speech about Chechnya. Mr Paasilinna, who together with Mr Oostlander is one of the main initiators of this resolution, did not mention it either. The resolution even goes so far as to praise the Russian military forces for their peacekeeping efforts. Russian peacekeeping forces, in Chechnya or elsewhere - like a few years ago in Afghanistan - let everyone judge for themselves.
For once, at least the Council spoke a little about Chechnya, but I feel that the Council is deluding itself and I would even go so far as to say that it is lying to itself. However, by the same token, it is lying to us and telling us stories because the issue is not that which the President-in-Office of the Council outlined. The political solution proposed by Mr Putin is not a political solution. It encourages two forms of terrorism: the terror imposed on a daily basis by the Russian forces in Chechnya and the actions of gangs of terrorists secretly assisted by these same Russian military forces, who now occupy the entire territory and no longer give the political solution advocated by the Council a chance.
We have tried everything, Europe did everything it could to isolate Mr Maskadov, who was nonetheless elected by the people of Chechnya during elections legitimised by the OSCE. The European Union has done everything it can to ensure that the ministers of Mr Maskadov's Government cannot move throughout Europe and can no longer meet the political authorities in the various EU countries. It has done everything in its power to destroy any possibility of real negotiations between the Chechens and the Russian authorities.
Today, we have a kind of Quisling controlling Grozny and the surrounding area, who obeys Moscow. From time to time, he rebels and draws up a report, which you mentioned, Mr President-in-Office of the Council, in which he speaks about the daily policy of terror implemented by the Russian authorities in Chechnya.
That is the reality today. Without President Maskadov, peace will not be possible and no political solution will be possible in Chechnya. Without a clear message to President Putin to launch negotiations, there will be no solution in Chechnya. Moreover, Mr Putin stated about 10 months ago in the Financial Times that the problem facing Russia was not that of the final status of Chechnya but one of security. Mr Maskadov's Foreign Minister has proposed provisional administration of Chechnya by the United Nations, precisely to reassure the Russian authorities and to establish, within five or ten years, a Chechnyan administration that would provide a guarantee against the threats to Russian security.
You do not talk about this; you do not want to see it happen; you do not want to see the Chechnyan Foreign Minister, who can no longer move throughout Europe and to whom you refuse a visa, just as you refuse visas to the other members of Mr Maskadov's government. That is the opposite of what should be done and yet it is what you continue to do. That is what makes it impossible to break the circle of terror, which, every day, as Mr Belder and Mrs Schroedter said, pushes young Chechens to despair, young people who have seen their parents, brothers and cousins killed in Grozny or in other towns in Chechnya, kidnapped and raped by the Russian forces. By acting this way, you are pushing them into the arms of the extremists who finance some of the madmen operating elsewhere in the world.
It is essential to change this attitude as soon as possible. If not, instead of champagne, you will be agreeing to drink blood at the next St Petersburg summit.
Mr President, neither at the international or global level - as shown by the Iraq crisis - nor at the European level, can we avoid dealing with Russia, and this is only right. We need Russia as a partner, and I believe deeper cooperation with it to be both desirable and worth striving after, for the Russians should understand the enlargement of the European Union not as a hostile act, but as an opportunity. As has been frequently said, borders shift and change, and one of the consequences of enlargement is that we will be sharing borders with Russia.
The resolution, under the Danish Presidency, of the problem with the Russian enclave of Kaliningrad - the former Königsberg - is very much to be welcomed. Now there is also to be a new summit on 31 May, an EU-Russia summit on the occasion of the 300th anniversary of the founding of St Petersburg. There has since 1999 been a common strategy, whose cornerstones are meant to be democracy, the rule of law, further integration into a European economic and social area and general enhancement of security and stability in Europe, along with reforms in the energy sector and the shared struggle against organised crime. Russia does not aspire to membership of the European Union, which would go against its conception of itself as a major power. The European Union should seek genuine cooperation with Russia, which would, not least, involve the European Investment Bank being allowed more opportunities for activity in Russia, an idea put forward by, among others, Mr Schüssel, the Austrian Chancellor, who propounded it in a letter to President Prodi of the Commission.
If Russia were to ratify the agreement with the European Investment Bank, which agreement is oriented towards the Northern dimension, the Russians would at once have billions of euros at their disposal, which would make it possible for a fair amount of nuclear waste to be disposed of. As far as Chechnya is concerned, it is clear that we must demand that human rights be respected, just as much as we must condemn terrorism, which again claimed civilian victims only a few days ago. Diplomacy, however, is what is called for here, in order to break the spiral of violence and responses to violence.
Mr President, Commissioner, Council representative, I think that, in this debate, there is more honesty, when it comes to relations with Russia, than there has been for a long time. On many previous occasions, we have pretended that we have achieved results. Today, we are, however, saying quite clearly that we are holding meetings but that the results are rather far from being achieved. I am pleased about this honesty, and I therefore hope that the Commission's approach will in actual fact prevail. We do not need any new organisations. As for the advice that has been given - 15 plus 1 - I hope that the EU will reject it.
I also in actual fact believe that it is a little too optimistic to do as some of us in Parliament have done and talk in terms of our having the same basis of values. There is a risk of the EU not being so unanimous in its approach to Russia as this debate suggests. There are forces that may intervene in such a way as to cause division in the EU's view. Moreover, we are silent on the issue of Chechnya. Think of the issue of new organisations and of freedom from visas. I really do hope that the policy adopted by the Commission will apply. If disagreement arises on issues of this type and if the Commission's and the Council's attitude does not then prevail, we shall have relations between the EU and Russia similar to those we have today between the EU and the United States, that is to say relations characterised by division.
I am pleased that both the Commission and the Council addressed the environmental issues. We have had success with the MNEPR. It was really not, however, the PCA Agreement that led the way but, rather, money. In addition to those you mentioned, there are many other unsolved environmental issues. These are issues linked to the Stockholm and Espoo Conventions and marine safety. I would ask you to keep the pressure up when it comes to those issues that are important to us, such as marine safety. Issues of marine safety, the environment and human rights must be on the agenda.
Mr President, allow me a few supplementary observations on issues which have been touched on during the debate because, for the rest, both my first intervention and the Commission intervention gave a great many replies to a series of issues.
We are, of course, interested in having, as with every other country, a successful summit. The precise objective of the meetings being held is to promote the objectives which we too have in accordance with the ambitions, values and principles that we want to promote. We know that these procedures are often time-consuming and laborious. I know of no procedure which quickly results in changes, in solutions to problems which have dragged on.
I should like to refer to Kaliningrad. The solution for Kaliningrad is progressing to timetable and I think that it is progressing satisfactorily. The ratification by the duma of the border agreement with Lithuania will have taken place by 30 June, according to the commitments entered into. And we expect the same for the readmission agreement between Russia and Lithuania.
Similarly, I should like to say that provision has been made for a special TACIS programme on Kaliningrad and our precise objective is for the summit to give the order to draw up a strategy jointly with Russia, so that there is integrated development of this Russian area.
As far as the Northern Dimension is concerned, we are currently preparing the new action plan and the Commission is preparing a first draft which we shall subsequently process within the framework of the Council. We consider that the Northern Dimension must continue to be an important development tool in our relations with Russia. The signature of the MN?PR agreement will release funds for protection against nuclear dangers in north-west Russia, funds which have been amassed precisely within the framework of the Northern Dimension.
I should like to point out that huge changes have been made as regards Russia over the last thirteen years. Traditional stereotypes have been overturned, new premises have been created, Russia's relations with the European Union, with ????, with the United States, have changed radically and this is creating new situations, of which each Member State and the European Union as a whole are weighing the importance and deciding to see how to proceed and what momentum to give.
Within these frameworks, one needs to take account of the reports on foreign policy, security and defence issues, but I should like to point out that one needs to be very, very careful here. These are not issues that can proceed quickly. They need a long-term perspective and strategy and a method that does not create confrontations and contradictory situations on basic strategic choices by the European Union and Europe as a whole. We therefore welcome the possibilities opening up and are proceeding with the methods and the degrees of freedom that we judge are opening up on each occasion and allowing us closer forms of cooperation.
Could the President-in-Office of the Council say something more about the ratification of the border agreements between Latvia, Estonia and Russia? I specifically asked for that.
Mr Oostlander, I am able to inform you that, while the agreement between Russia and Lithuania is in the process of being concluded, the duma has given a firm undertaking that the border agreement with Lithuania will be ratified by the end of this month. As for the others, I am not in a position to give you news of such a positive outcome, but we are working on them. In practice, though, this will not in the least be a problem, as there is no dispute about the borderlines. The only real problem was in connection with Kaliningrad, and that has been resolved.
Pursuant to Rule 37(2) I have received six motions for resolutions to wind up the debate
The next item is Question Time (B5-0089/2003).
The following questions are addressed to the Council.
Question No 1 by Alexandros Alavanos (H-0215/03):
Subject: Implementation of Council Directive 1999/70/EC by Greece
Council Directive 1999/70/EC
Article 2, Paragraph 1 of Council Directive 1999/70/?C concerning the framework agreement on fixed-term work concluded by the European Trade Union Confederation, the Union of Industrial and Employers' Confederations of Europe and the European Centre of Enterprises with Public Participation obliges the Member States to comply with the directive in question by 10 July 2001.
Under Article 2, Paragraph 2, the Member States may have one more year, if necessary, over and above the deadline for the application of the directive in question, in order to take account of special difficulties or implementation under a collective agreement.
Bearing this in mind, the Council would ask the honourable Member to put the question to the Commission, because the Commission is competent for ascertaining progress with regard to the application of Community law by the Member States.
I am sorry, but by reason of my capacity as the Council's representative, I cannot mention more details, of which there are many and which would have enlightened the honourable Member.
Mr President, I have listened carefully to the President-in-Office's reply. Certainly the Commission has a responsibility for the application of Community legislation but the Council cannot also be without responsibility for the fact that a Member State is not applying an important directive. And of course, in relation to the original question, today there is a presidential decree - a month ago - it has of course changed - but the presidential decree died in its infancy because the Civil Court of Appeal of Crete found in judgment 466 in 2002 that it contradicted the basic provisions of the Community directive. I can do no more than repeat my question to the President-in-Office with this new information.
I have nothing to say other than to ask the honourable Member to put his question to the Commission.
Question No 2 by Josu Ortuondo Larrea (H-0217/03):
Subject: War against Iraq: Aerial refuelling of B-52 bombers over European cities
The Basque Country and the whole of north-eastern Spain have been taken by surprise at newspaper reports on the route followed by B-52 bombers between their base at Fairford (England) and Iraq. It appears that they are being refuelled by KC-135 'stratotankers' in the skies above Bilbao, Pamplona, Zaragoza and Barcelona, before entering the Mediterranean. Rather than refuelling over the Atlantic, they are cutting corners and flying close to towns and cities with hundreds of thousands of inhabitants, whose safety they are jeopardising. The Spanish airforce is banned from carrying out such operations over population centres.
Does the Council not consider the overflying by these aircraft of densely populated towns and cities to be an infringement of public safety? When coupled with the aerial refuelling operations, is this not showing disregard for the rights of the local populations, which are taking second place to a cruel war that is opposed by public opinion in Europe and world-wide and is being waged without the consent of the UN Security Council? Should the EU not reproach Mr Aznar and his government for allowing these dangerous operations to be conducted and for supporting and participating in the illegal war against Iraq?
The allegations contained in the newspaper reports to which the honourable Member refers in his question have not been notified to or discussed in the Council. The matter comes under the jurisdiction of the Spanish state.
Mr President-in-Office of the Council, the Spanish citizens have not forgotten how Mr Fraga Iribarne, founder and honorary President of the People's Party, and mentor of the current President, Mr Aznar, as a minister under the dictator Franco, deceived them by swimming in the sea at Mojácar and say that he also did so at Palomares, where four thermonuclear bombs had fallen as a result of a collision during an aerial refuelling operation between a B-52 bomber and a tanker plane. In the meantime, the US cleared and fenced off 105 hectares of land contaminated with radioactivity in a large area which was closed to the Spanish people and referred to as Camp Wilson. Today, the Spanish People's Party Government has also begun to deny that several B-52 bombers were refuelled in the skies above Bilbao, Iruña/Pamplona and Barcelona on 21 March last, on their way to Iraq.
Confronted with evidence provided by air traffic controllers, the Spanish Government had no choice yesterday but to recognise in Parliament that that day, at the very least, it authorised the overflying and refuelling of eight bombers carrying 240 tonnes of bombs, and justified this by saying that this involved low-risk manoeuvres. Does the Council believe it acceptable for these operations to be carried out overflying densely populated towns and cities and for the Government to claim there is no risk? Does the Council consider it democratic for a government cynically to have denied these events and deceived its citizens so blatantly?
I think that the honourable Member merely referred in greater detail to a series of incidents of which the Council is ignorant and, as I said, the matter comes under the exclusive jurisdiction of the Spanish state. It is not a matter for which the Council of the European Union is responsible.
You clearly heard the Council's response. In theory, the response does not give rise to further supplementary questions, but I am going to grant them.
Mr Nogueira has the floor for a supplementary question.
Mr President, the Spanish State has been notable for its support of the unilateral attack mounted by the United States and the United Kingdom against Iraq. Now, together with Italy and Poland, it is going to act as an occupying power in the Iraqi State. Does the Council believe that the Spanish State should consequently share international responsibility because of its warlike, illegal and unjust aggression? What kind of relationship will the European Union have in the action it undertakes in Iraq with the Member States occupying that country?
I must remind Mr Nogueira that his question - Question No 3 - which would be next, has lapsed and it is very similar to his supplementary question because a debate took place just this morning based on a Commission and Council statement. I am forced to remind you of this. In any case, Mr Yiannitsis has the floor if he feels he should respond.
What the Spanish Government did in relation to the question of Iraq or any other related issues is not a matter on which I, as President-in-Office, can comment or refer to in the manner in which the honourable Member wishes.
The truth is that I would like it if Mr Ortuondo Larrea did not always bring up national concerns in this Parliament and if he could make contributions to European integration, which is why I believe we are all here.
Gentlemen, although I am going to give you the floor, I would ask that this be the end of the matter. The President-in-Office of the Council has given a full, clear answer with regard to the subject of the question. In any case, Mr Ortuondo has the floor if he feels that this concerns him.
With all due respect for the opinion of Mr Oreja Arburúa, I bring here any issues that affect European citizens. The Basque and Catalan citizens who were at risk from the overflying B-52 bombers, and also the Andalusian citizens who were at risk from four bombs which fell on them, are European citizens and, therefore, responding that this is an internal affair is simply an attempt to avoid taking the bull by the horns, when it is a matter that affects European citizens.
Clearly your metaphors also come from Spain: the bull and its horns. There are no points of order. I believe we have exhausted the topic of the points raised by Mr Ortuondo.
Question No 3 lapses.
Question No 4 by Bernd Posselt (H-0223/03):
Subject: Reforming the Dayton Agreement
How does the Council Presidency view the notion of reforming the Dayton Agreement in such a way that Bosnia and Herzegovina would be converted from a community of three peoples and two entities into a federation of three peoples with equal rights?
Equal rights between the peoples that make up Bosnia-Herzegovina are enshrined in the constitution, as set out in Annex 4 to the peace agreement, and have been confirmed by the Constitutional Court of Bosnia and Herzegovina. In an important decision in September 2000, the court ruled that the express recognition of Bosnians, Croatians and Serbs in the constitution of Bosnia-Herzegovina, as peoples that make up the country, brooks just one interpretation: that they enjoy equality as groups. It also states that the constitutional principle of collective equality between peoples that make up the country, which derives from the definition of Bosnians, Croatians and Serbs as the peoples that make up the country, prohibits any special privilege for any one of these peoples, any predominance of one side in government structures or any ethnic homogenisation as the result of divisions on a territorial basis. The constitution of the Srpska Republic and of the Federation was amended further to this judgment, in order to remove the contested provisions. A new law was also passed in order to safeguard the representation of the three peoples that make up the country at all levels of governance and throughout the public sector.
The European Union is continuing via the stability and association process to promote democratisation, the rule of law and economic reform as means of promoting the rights of the minorities and as a means of promoting equal opportunities for all citizens.
Mr President, let me start by pointing out that the expression 'to take the bull by the horns' exists in German as well; we may not, alas, have bullfights, but we still have the metaphor.
I am obliged to the President-in-Office of the Council for his very precise and very fine answer, and would like to put to him a supplementary question. If this development, namely the equal rights of these three ethnic groups being put on a firmer footing - which I very much desire - actually comes to pass, might another approach not be to make the structures rather less bureaucratic? Many Bosnians tell me that there are too many cantons, and that they are too small, something that is a result of an imbalance and leads to a large proportion of the gross national product and of international aid being swallowed up by excessive bureaucracy.
I should like to start by saying that the simile heard also exists in Greek. It would appear in fact to exist in all the countries of the European Union, regardless of whether or not there are bulls, and to remind you, in all events, that bull fights were depicted on frescos in the old Minoan palaces which have existed for thousands of years, before modern Spain. As for the rest, I should just like to take note of your comment. I have nothing to say. Restricting bureaucracy may be a problem. Insofar as it is feasible, you may see it but, as you will understand, you cannot also intervene in a series of very internal affairs in these countries without this being seen as another form of intervention.
Question No 5 by Othmar Karas (H-0229/03):
Subject: European corporate tax reform policy
Small firms in particular suffer because of the existence of 15 (soon to be 25) different tax systems, because of the bureaucracy resulting from the various VAT rules, and because of the vast administrative demands stemming from the different corporate tax regimes and innumerable dual-taxation agreements.
What justification can there be for the fact that large firms have a lower effective tax burden to bear than SMEs, which cannot engage in fiscal engineering? How does the Council view the European Parliament's call for continuation of the successfully conducted project for reduced VAT on labour-intensive services in order to prevent illegal working and create a more favourable employment environment? How does the Council view the call for a firm to be required to include intra-EU sales revenue in only one turnover tax declaration, in the state in which its headquarters are located, and how does the Council view the pilot project on home state taxation in order to reduce SMEs' administrative burden? What is the Council's position on extending the principle of qualified- majority voting to those areas of taxation policy which directly influence the extent to which the European internal market can operate?
?he administrative cost and the cost of compliance which small and medium-sized enterprises face has been the focus of particular attention during the work of the Council to coordinate the various tax systems. Generally speaking, I would say that the Council has turned its attention on numerous occasions to initiatives and proposals as to how to limit the problems and difficulties which small and medium-sized enterprises have with their access to the market. As regards the findings from the individual initiatives, the honourable Member will have to address his question to the Commission of the European Communities, whose job it is to monitor the measures in question.
As far as the procedure under which the Council takes decision in the taxation sector is concerned, it should be noted that the relevant rules are provided for in the Treaty and no one can ask the Council to change those rules. In all events, the honourable Member will have observed the discussions held recently, which are also taking place within the framework of the Convention, on the possible extension of qualified majority voting, in which case there may be a different arrangement here too which will give more desirable and more positive results.
Even if you say, Mr President-in-Office of the Council, that the Council cannot be expected to change its stance overnight, I do nonetheless believe that one can expect it to be willing to change a stance that causes problems of this sort. Our twenty-five different tax systems result in distortions of competition in the internal market; small and medium-sized businesses are put at a disadvantage, particularly when operating across borders; and, of course, unanimous voting in the Council on tax matters creates problems when it comes to strengthening the internal market and the European economy. So let me again ask you what initiative the Council would take in order to remove the disadvantages to small and medium-sized businesses resulting from differing tax systems and to support the internal market as a whole? What initiatives have been taken in the Convention by the Member States in order to do away with the requirement for unanimity on matters affecting the single market?
The honourable Member is talking about structural problems on the internal market and so on. I should like to point out that, in principle, every enterprise in any country of the European Union faces for the most part a single tax system, not 25, the tax system of the country in which it trades. Consequently, there is no problem of a small enterprise facing 25 or 15 different tax systems and, consequently, of being oppressed or foundering, in contrast to the potential of a large enterprise.
Secondly, you have to look at the potential for a small enterprise to extend to other markets and, even more so, to the internal European market. I should like to remind you of the problems which a small enterprise in southern Germany has in penetrating even the markets of northern Germany, or a small enterprise based in Athens has in extending and covering large sections of the market in its own country. These are problems concerning structures on which tax systems have a negligible effect. In all events, I think that they exist in every country. They exist in my country, to give you an example, and I know that they exist in many countries in which the tax system for small and medium-sized enterprises and a series of subsidies which are allowed within the framework of the rules of competition aim precisely to strengthen these companies. Having said which, the existing institutional framework which makes provision for unanimity between the Member States on taxation is binding and no presidency can force through initiatives or regulations if these regulations are not agreed at the level of the 15.
Mr President, ladies and gentlemen, the Council has asked the Commission to produce a study of the effects of Basle II. Even though this study has not yet seen the light of day, we know that the effects of Basle II touch Europe - I refer in particular to the creditworthiness of small and medium-sized enterprises and the securities they are required to provide.
What I want to ask is: what will the Council do in order to get its hands on this study, and how will it deal with the problem of tax reform in such a way that small and medium-sized enterprises can meet the requirements of Basle II?
We shall look and see why the European Commission is late. There are numerous cases in which, for objective reasons, the European Commission may be late submitting a study. It has also happened to us on other occasions during the course of the Greek Presidency. Of course, on the basis of this study - and I do not think that one study will resolve all the problems - and any proposals that may be made, we shall see how we are going to respond.
Question No 6 by Seán Ó Neachtain (H-0230/03):
Subject: EU initiatives to save Amina Lawal from death by stoning
Will the Council state what initiatives it is pursuing to save the life of Amina Lawal, the Nigerian woman who is appealing her sentence of mandatory punishment of death by stoning and whose appeal was delayed until after the elections in April 2003, and is the Council aware of other similar convictions in Nigeria and what action is it taking in these cases?
The ?U closely monitored the case of Amina Lawal, who was sentenced last year to death by stoning, and we expressed our deep concern in a declaration on 21 ?ugust 2002 about the decision by the court of appeal rejecting Amina Lawal's appeal. Following this referral of the case, no similar convictions have been noted in the Council.
The ?U will continue to exert pressure within the framework of political dialogue and at various levels, especially through the head of missions in Abuja, stressing that Nigeria must ensure that the constitution remains the supreme law in its country.
Amina Lawal's defence formulated the opinion that supportive action should be taken in a discreet and confidential manner due to the constitutional problems which arise from the application of Sharia law in certain states. The ?U has taken this advice on board and is of the opinion that, as long as the case is not considered to be pending, it is better to follow a general approach, such as that I referred to earlier, and not to individualise the case. Within these frameworks, the ?U has repeated its position on the death penalty and encouraged the Nigerian Government to continue to work for the abolition of the death penalty and for the prevention of any form of harsh, inhumane or humiliating treatment or punishment. In particular, we are urging the Nigerian authorities to respect human rights and human dignity fully, especially as regards women.
On this issue, the ?U generally attaches great importance to the role of civil society and we are supporting the human rights organisations and other non-governmental bodies active in this sector.
Given that the electoral process has now been completed, the ?U will continue to focus on this issue - it is an important issue - and will take appropriate action depending on subsequent measures taken by the courts.
I wish to thank the President-in-Office for his reply. I feel that his answer is satisfactory to an extent. However, this is a most appalling case and should be followed more closely than his reply seemed to suggest, because there are other similar cases and similar convictions in Nigeria and elsewhere. We must show that we are earnest in calling for the repeal of those most foul actions and that we are against the denial of the most basic human right - the right to life. Therefore, I hope that the Council will take further action to ensure that this does not continue and also to seek out where other convictions of a similar nature have taken place.
I thank the President-in-Office again for his reply, but I would urge that this be followed more closely still with regard to the most basic human rights that I have mentioned.
I should like to point out that the Council is especially sensitive to more general issues which relate both to human rights and, in all events, to practices of this sort by certain countries in the global system as far as the general part is concerned. As regards this specific case, all it is doing is following the recommendation made to it: not to do any harm but, on the contrary, to do whatever might be of help in this specific case and might be effective.
Mr President, Mr President in Office of the Council, I wonder if there is any EU country that has declared itself prepared to give Amina Lawal protection against the possibility of the court case not going the way we wish it to. Has any country shown a readiness in the Council to make such a statement? If we are serious about wishing to protect her, we must press our countries to give her protection against this type of state persecution which is, de facto, exercised against many women.
I do not know the answer to your question at this moment in time. We can examine it and give a written answer.
Question No 7 by Niall Andrews (H-0232/03):
Subject: Cotonou Agreement and Council priorities
In the light of the entry into force on 1 April 2003 of the Cotonou Agreement, will the Council outline what its priorities are for enhancing the political dimension, tackling debt, reducing poverty and dealing with the major health issues at a time of increasing global economic uncertainty?
The Cotonou Agreement is based on three main pillars: political dialogue, financial and commercial cooperation and development aid. This partnership focuses on the objective of reducing and, possibly, eliminating poverty and this is linked to the objectives of sustainable development and the gradual integration of the ACP countries into the global economy.
?CP-?U cooperation is based on a series of fundamental principles, which include equality of partners and the adoption of development strategies. In order to implement the objectives of the partnership, the Cotonou Agreement clearly stipulates that the ACP countries shall determine the development strategies for their economies and societies with full sovereignty.
Most provisions of the Agreement were implemented in transitional agreements well before the full entry into force of the Agreement in April 2003. Now that the Cotonou Agreement has entered into force, the funds under the ninth EDF are now fully available. Programming of these resources, in other words the preparation of the strategic support for each country, which is based on the particular medium-term objectives and on the development strategies of the country, and the introduction of an indicative timetable for implementing the support strategy for each country have almost been completed.
The Commission announced its intention to use the reserves of the ninth EDF mainly to finance the Community contribution to international initiatives for the benefit of developing countries, such as debt reduction and health. These proposals, which are currently being examined by the Council, will also allow for faster disbursement of EDF funds. The application of these proposals will require joint decisions with the ACP countries.
The Council's priorities for EC development policy are clearly noted in the Council and Commission declaration approved in November 2000, which lays down six priority sectors on the basis of the added value of Community action and their contribution to reducing poverty. These sectors are: the link between trade and development, regional integration and cooperation, support for macro-economic policies, the promotion of equal access to social services, transport, food security, sustainable rural development and, finally, the creation of an institutional infrastructure.
The Council supports the Commission's efforts to mange the Community's external aid more efficiently and to use EDF funds in accordance with the objectives and criteria of the Cotonou Agreement.
I would like to thank the President-in-Office for his reply. It was a very comprehensive reply indeed, but one of the issues I have discovered, over almost thirty years of involvement in development, is the lack of emphasis on education.
The reason I put this question to the Council was to try and establish whether the Council and the European Union can put more emphasis on education, because in developing countries if you have the three basics - reading, writing and arithmetic - even at the simplest level, you can challenge the village elders and the leaders in your community. When you are illiterate that is impossible.
The purpose of my putting this question was to shift the emphasis, because poverty cannot be tackled through a continuation of the same old formula. I believe that 'education, education, education' is the real answer to poverty. That is where the emphasis should be.
I have noted the member's comment. I cannot but agree with him that education is crucial to success. Moreover, in the age of information technology and knowledge, it is absolutely basic. As far as the possibility of further intervention in the internal policies of these countries is concerned, I have noted his comment, which I shall also pass on to the European Commission, and we shall bear it in mind within the framework of the Council.
Question No 8 by Liam Hyland (H-0234/03):
Subject: WTO and agriculture deadline
In view of the fact that negotiators at the WTO were unable to agree agriculture negotiating modalities by the 31 March 2003 deadline, does the Council consider that satisfactory progress can be made in other areas in time for the 5th WTO Ministerial Conference in Cancún in Mexico next September, and that more acceptable agricultural proposals can be considered in the meantime in line with the negotiating mandate it gave to the Commission, and how does it regard the views expressed in the US by the Director of the Institute for International Economics, Mr Bergsten, who said, according to Reuters, that the WTO negotiations are more likely to stretch on until the middle of 2007 when the White House's current trade negotiating authority expires?
The Council acknowledges that the general situation as regards the Doha negotiations on development matters is far from satisfactory, mainly because the deadlines were not kept to as regards certain sectors, such as the details of access to pharmaceuticals and the details in the agricultural sector. The impasse on pharmaceuticals was due to the refusal on the part of the United States to agree to the solution which was accepted by almost all the other countries. As far as agriculture is concerned, the situation is more complicated and repeated efforts by the president of the WTO Committee on Agriculture, Mr Harbinson, were rejected by all sides for contradictory and mutually exclusive reasons. The Council is, of course, willing to examine any new text submitted by Mr Harbinson or anybody else.
Despite these difficulties, however, it is fundamental at the present juncture to maintain the momentum of negotiations within the framework of the WTO and to make fundamental progress in the run up to the Cancún conference. To start with, in today's unstable international political climate, it is even more important to make essential progress with regard to trade issues. In addition, the most recent multilateral meetings in Geneva demonstrated that there is enhanced awareness between the members of the WTO that the pre-preparatory procedure needs to proceed over coming months so as not to create an excessive workload for the Cancún conference.
Finally, the Council does not share the pessimistic views formulated by certain commentators as regards the Cancún conference. The problems which need to be resolved before Cancún are numerous but it is not the first time that we have worked to tight deadlines in trade negotiations. If all the important players make serious efforts and demonstrate real political will, it will be possible to make progress on all outstanding issues over coming months. Consequently, positive links need to be pursued between issues in order to restore the momentum of the procedure, given that all sides know that there is no agreement until there is full agreement.
As far as agriculture is concerned, the Council confirmed its support at its meeting on 8 April 2003 for the Community proposal on the details in the agricultural sector and urged the Commission to continue its efforts so that an agreement can be reached on this basis because, in its opinion, this is the most realistic means of completing the negotiations in accordance with the timetable laid down in the Doha ministerial declaration.
I wish to thank the President-in-Office for his very comprehensive reply. I am sure he will be aware of efforts to reach agreement on the reform of the common agricultural policy in advance of the World Trade Agreement and the June deadline, which the committee has set. I have just left the Committee on Agriculture and Rural Development, where I made the point that we were proceeding with indecent haste in relation to meeting those deadlines. I am sure the President-in-Office will also be aware of the potential impact of the WTO on an eventual CAP agreement.
My question, therefore, is: to what extent can an agreed reform be protected in the context of the forthcoming WTO negotiations? Can he assure the House that whatever is agreed in relation to the reform of Europe's common agricultural policy will be fully protected in those negotiations, because otherwise the entire negotiating process would be meaningless?
I should like to refer to the concept of rational expectations and rational behaviour and to say that, obviously, any conclusions within the framework of the negotiations being carried out inside the European Union will not be adopted if there is any prospect that they cannot be safeguarded or they cannot be compatible with what is decided at world level.
Question No 9 by Brian Crowley (H-0236/03):
Subject: Closure of Calder Hall Magnox reactor in Sellafield
Given the welcome closure of the Calder Hall Magnox reactor at Sellafield at the end of March 2003, will the Council now actively support calls for the closure of the five remaining Magnox plants in the UK which present an increasing safety concern as they get older?
The question of nuclear safety generally concerns the Council, which fully supports achieving a high standard of nuclear safety throughout the European Union. However, competence and responsibility for nuclear safety lie with the Member States in question; consequently, the Council is not in a position to comment on safety and other aspects relating to specific reactors in specific Member States.
As the honourable Member will know, each reactor should normally only operate for as long as it complies with the requirements of high nuclear safety standards. The current Community legislation on the safety of nuclear facilities is based mainly on Chapter 3 in Title ?? of the Euratom Treaty. Directive 96/29/?uratom laying down basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionising radiation sets out the basic obligations for radiation protection which must be honoured. The Council also notes the Commission's recent proposal for a directive laying down the basic obligations and general principles relating to the safety of nuclear facilities, which will be subject to careful examination.
Mr President, I would like to thank the President-in-Office for his response. However, whilst he may be technically correct in saying that the Council does not have an area or role of responsibility with regard to the question of nuclear facilities, there is an immediate need for political leadership. As you have mentioned yourself, this issue has been discussed a number of times within the Council. Indeed, if you look at the Treaties that give the legal basis and authority to the Member States and to the different institutions to take action, the Council can in fact take action under the Euratom Treaty.
What I am seeking is a commitment from you Mr President, as President-in-Office, to bring this before the Council at some stage in the future. We could fill this hemicycle with reports of the accidents, leakages, damage to the environment, damage to human beings and damage to property caused by bad management, faulty construction and bad design of this type of Magnox plants. It is essential to have that commitment now, at a time when the nuclear industry is saying that nuclear power can be good for Kyoto and good for the environment. We could draw up a whole list of the casualties and suffering caused by nuclear discharges, and immediate action should therefore be taken.
As I mentioned, there is the Commission proposal which is being examined by the Council and, if the Council so concludes, there may be a basis for examining this sort of request. In addition, I should like to point out that the problem is not a technical one. The problem, over and above the national aspects, also has institutional dimensions, of course it also has political dimensions, but it also has institutional dimensions which you need to respect and not to violate, and that creates restrictions both on this issue and on other issues where there are institutional provisions for the limits within which the Council can intervene.
Question No 10 by Gerard Collins, which has been taken over by Mr Andrews (H-0238/03):
Subject: European Rural Model
The Greek Presidency has emphasised the importance of the European Rural Model and the foundations on which it is based, namely family farms and local communities, small towns and villages located throughout the EU's rural areas. Will the Council make a statement now on the progress made during the Greek Presidency on preserving and promoting this European Rural Model?
The Greek Presidency, continuing the efforts of the previous presidency, has been trying since January to progress as best it can with an examination of the legislative proposals for reforming the common agricultural policy, including of course the proposal for a regulation on rural development. According to the latest information given to me on developments in the relevant Council, I might add that I am optimistic about progress with this work. The debate on reforms during these first six months should allow the Council, following the opinion also of the European Parliament, to reach an agreement on all the reform proposals in June.
Our presidency attaches great importance to safeguarding the multi-operational European Rural Model, which focuses more on attention to rural development and it could not be any other way, given that we have also tested the value of this model in our country. During discussions which have already been held on all the proposals, these aspects of the proposals were generally well received and the importance which needs to be attached to these issues, and the rural development of peripheral areas in particular, was emphasised.
In addition, the Council and the Commission are aware of the fact that funding under the CAP must comply with the conclusions of the European Council in Berlin on financial ceilings and with the conclusions of the European Council in Brussels in October 2002. Consequently, measures in favour of rural development will depend on the funds available under the second pillar of the CAP and any funds obtained from reallocating resources which may be released at the level of the first pillar of the CAP as a result of the reform under way.
If Mr Andrews would like to reword his question, he also has the floor. If he does not wish to reword it, Mr Ó Neachtain has the floor to put his question.
I thank the President-in-Office for that comprehensive reply. I just want to say, as somebody who comes from a peripheral area of the west of Ireland, that the European rural model is seriously endangered by the various enactments of the European Union in many cases, especially in the reform of the common agricultural policy. It seems to me that a small family-owned farm, for example, which we could take as a base for rural development, etc., is greatly endangered by the new movement that is occurring at the moment.
I would ask that this be taken into consideration, because that has been the foundation of the rural model that the European Union put in place. If it is in any way damaged, there will be serious implications for rural society in Europe in the future.
It was clear from my reply that I agree that this model has an important role in the operation of European agriculture; we are in the process of examining how to proceed. During this process, the competent ministers will obviously bring their experience and positions to bear and I hope that the final balance struck will safeguard precisely the positive elements of the model which prevails in the Union and which is important not only from an agricultural but also from a more general economic, social and, in the final analysis, political point of view.
I should like to refer to the remarks made by the President-in-Office and Mr Ó Neachtain.
President-in-Office, you mentioned in your first answer the need to stay within the parameters of the Berlin Agreement of 1999. As everybody in this House knows, and as I am sure you know, the parameters of 1999 have now been thrown out as a result of the proposals made by Commissioner Fischler regarding reform of the CAP. Two years before that, in 1997, we had the Cork Declaration stating the need for a vibrant and innovative rural development policy to combat emigration from rural areas and the ensuing social problems this created in urban areas. As you know yourself, with regard to your own country, peripheral areas and islands suffer unique disadvantages and hazards that must be responded to in a common and complex way. That is why I would ask you to remember - at future Council meetings, or when people from other countries say we must shelve this whole agricultural-rural issue - that there is a direct link between agriculture and rural development which cannot be broken.
I shall bear the comments expressed in mind.
Question No 11 by Mrs Izquierdo Rojo (H-0240/03) will not receive a response as the subject it concerns has been included on the agenda for this part-session.
Question No 12 by Sarah Ludford , which has been taken over by Mrs Thors (H-0241/03):
Subject: Women in Afghanistan and Iraq
In Afghanistan, over a year after the fall of the Taliban, life for most women is hardly getting any better. What action is the Council, in conjunction with the Commission, taking to improve the situation there for women, who in many cases are in practice still confined to their homes by widespread restrictions?
As an aid donor, what pressure is the EU putting on the Afghan interim government to stop harassment and oppression of women, such as bans on walking, obligatory wearing of the burqa and bans on being driven by a man in a taxi?
Will the Council ensure, to the best of its ability, that women in post-war Iraq get a fair deal in the process of physical and political reconstruction?
The ?U is closely monitoring the situation as regards respect for the human rights of women in Afghanistan. In its contacts with the Afghan Transitional Administration, the ?U constantly and incessantly stresses that the rights of Afghan women and the promotion of their full and equal participation in every aspect of public life are an important reference point for the evaluation of the performance of the Afghan Transitional Administration and for defining subsequent EU policy towards Afghanistan.
On 14 April the Council approved conclusions in which it underlined, among other things, the importance of including the mainstreaming of gender awareness into the policy of the Afghan Transitional Administration and in which it urged the establishment of a constitutional framework for the promotion and protection of human rights, especially with regard to women and girls. Similarly, the Council stressed that gender awareness must be one of the features of the government to be formed following free and fair elections by June 2004. The Afghan Minister for Foreign Affairs, who met the EU ministers in April 2003, subscribes to these conclusions.
Following the fall of the Taliban, there are nonetheless signs of improvement. More and more girls are attending school and they are also studying at higher education institutes in the larger towns. The ministries are recruiting women and, generally speaking, a lot of women have returned to their work outside the home. One very positive step was the ratification of the United Nations Convention on the Elimination of All Forms of Discrimination against Women on 5 March. However, the Council indeed acknowledges that the situation of women is still unacceptable as regards the possibilities of education and work, as regards their legal protection or their full and equal participation in public life, despite the examples to which I referred. Similarly, women are the main victims of insecurity, which threatens their life and their dignity.
The office of the EU special representative for Afghanistan, Mr Vendrell, has established good working relations with the Ministry for Women's Affairs and the Afghan Independent Human Rights Committee and is supporting the creation of an infrastructure of women's organisations through training and dialogue. The EU special representative, together with the representatives of the Commission and the Member States, regularly evaluate the achievement of the objectives of the policy of the European Union, including in the field of women's rights and shall, if they deem necessary, submit recommendations on further action to be taken on the part of the ?U. Finally, the Council will also pay special attention to the role of women in the reconstruction of Iraq.
Firstly, I want to thank the Council for its answer. Unfortunately it contained very little on the issue of the situation of women in Iraq. Yesterday I was in the position to hear directly from Baghdad a UNICEF representative saying that the Shia have taken over Sadr City, and that means difficulties for women.
Mrs Elisabeth Rehn, my predecessor here in Parliament, wrote a very influential report dealing with the situation of women in both war and peace. She pointed out that it will be more difficult for women when there is peace. Unfortunately, especially in Afghanistan, we have a situation where women cannot be sure that they will not be raped. This is a problem in western Afghanistan.
Please, Council, what actions are you taking in the light of Mrs Rehn's work? She proposed several actions, including the suggestion that peacekeepers should be very well informed about the rights of women.
As for the situation in Iraq, is there any way you could intervene?
I shall have taken note of these comments and, as with Afghanistan, the same applies to Iraq and, once the situation has returned to normal, we shall be in a position to take specific actions.
Would the President-in-Office not agree that the situation for women in Afghanistan has not changed at all outside of Kabul? The situation for women in Iraq is unlikely to improve in the near future.
I said in my position that the situation of women in Afghanistan does indeed correspond to the problematic picture to which you too referred. The Council is trying with all the means at its disposal to influence this situation.
As the author is not present, Question No 13 lapses.
Question No 14 by José Ribeiro e Castro (H-0243/03):
Subject: Cuba: policy review
The European Union has been developing a policy of constructive dialogue with Cuba. This development was based on the assumption that the Communist regime in Cuba was prepared to open up to some degree and the hope that it might help bring about a move towards democracy and full respect for human rights. The European Parliament held a debate on the extremely serious situation in Cuba on 10 April 2003 and adopted a resolution.
What specific political consequences does the Council draw from the abrupt change in the situation in Cuba? Will the Council continue with the policy which was on the point of being finalised, even though the Cuban regime has brutally overturned the assumptions on which it was based? What steps is the Council taking - and what further steps can it take - to secure the release of all political prisoners being detained by the Cuban regime? Does the Council share the view that, particularly following the award of the 2002 Sakharov prize and certainly throughout 2003, all the European institutions have an even greater responsibility to act firmly and in a spirit of solidarity in support of all those people in Cuba who merely wish to be able to exercise their basic human freedom and who believe in democracy and human rights, including for the people of Cuba?
In its regular evaluation of the EU's common position on Cuba, the Council always underlines its approach of open and constructive dialogue with Cuba on all matters of common interest. The Council has reiterated that the objectives of the policy of the European Union on Cuba remain the encouragement of a process of transition to a pluralist democracy and respect for human rights and fundamental freedoms, sustainable economic recovery and a better standard of living for the population. The ?U monitors the situation in Cuba on a regular basis.
As soon as it learned of the recent wave of arrests, the presidency, on behalf of the European Union, issued public statements and proceeded with intense demarches towards Havana. In their bilateral contacts with the Cuban authorities, the Member States protested strongly about the arrests. The Council has taken due account of the resolution passed by the European Union on 10 April, which reinforces the EU's position against these measures.
At its meeting on 14 April, the Council of the European Union approved the following conclusions:
'The Council condemns the recent actions of the Cuban authorities, notably the executions, the large-scale arrests of dissidents, the unfair trials and the arbitrary and excessive sentences imposed. It calls for the immediate release of all political prisoners. These latest developments, which mark a further deterioration in the human rights situation in Cuba, will affect the EU's relationship with Cuba and the prospects for increased cooperation. The Council will keep the situation under close review.'
The ?U also supported a resolution on the human rights situation in Cuba which was passed within the framework of the United Nations Commission on Human Rights. As a general comment, the presidency of the ?U issued a declaration stating that the ?U condemns the large-scale arrests, the unfair summary trials and the arbitrary and excessive sentences imposed on numerous dissidents for peacefully expressing their political, religious and social opinions and because they were exercising their right to take full and equal part in public life.
Consequently, the ?U demands that those persons, whom it considers prisoners of conscience, be released without delay and also calls for the immediate release of all political prisoners. It is also deeply concerned at the continuing repression of members of the opposition.
The ?U roundly condemns the recent executions of Cuban citizens carried out following summary trials and expresses its regret that the moratorium on the death penalty in the country has come to an end.
These latest developments, which mark a further deterioration in the human rights situation in the country, will affect the ?U's relationship with Cuba and the prospects for increased cooperation. The ?U will monitor violations of personal and political rights, which continue to affect the Union's relationship with Cuba, very closely.
I should like to close by pointing out that the ?U will continue to keep the situation under close review, especially as regards the possible exercise of legal recourse for the 78 persons convicted.
Mr President, I wish to begin by thanking the President-in-Office for his extensive answer, but I feel I must suggest that we need to go further. It is precisely because we support a change towards transition in Cuba and because people's expectations have been brutally shattered, that I believe we all have a particular responsibility. This is all the more true because last December this Parliament awarded the Sakharov Prize to a great Cuban personality in the field of human rights: Osvaldo Payá, who is suffering considerably at the moment.
We must adopt a position of active solidarity, which leads me to ask the following question: is the Council prepared to invite Mr Payá to take part in meetings with the Presidency, with the High Representative and with the Council, in order to give his feelings, in person, about the extremely serious events taking place in Cuba? Would the Council consider the possibility of suggesting to all Member States that they do the same, through their diplomatic representatives, in other words, that they convey their solidarity directly and invite Osvaldo Payá, the 2002 Sakharov prizewinner, to visit every European capital and there give a true picture of the Cuban people's suffering?
I referred to the declarations made by the Council and numerous, perhaps all, the Member States condemning recent developments in Cuba. The Council is particularly sensitive to this issue, and discussed it at its last meeting and decided to issue these declarations of condemnation. Further action will be judged in the light of developments. It is clear that what happened in Cuba recently has given rise to a general outcry and we hope that this will influence subsequent decisions by the Cuban Government.
As the time allocated to Question Time is at an end, Questions Nos. 39 to 58 will be answered in writing.
Colleagues, it gives me great pleasure today to welcome Mr Aleksander Kwasniewski, President of the Republic of Poland.
Especially in the context of this week here in Strasbourg, a week when we in the European Parliament begin a process of pre-integrating our political colleagues and friends from the accession states through the observer process. We have observers here today from the parliaments of the accession states and, of course, observers from the Sjem and the Senate in Poland.
I am very pleased also that we can welcome you here today, Mr President, to acknowledge the role which your country has played in bringing all of us in Europe to this point in our integration and re-integration. I also pay tribute to you personally for the role you have played in the transformation and transition in the Republic of Poland.
From this platform, I should like through you to send a message to the people of Poland. Here in this House, on 9 April 2003, we voted on the accession treaties. We said, on behalf of the 360 million European Union citizens that we represent, 'yes' to Poland by more than 90%. That is a message we want you to carry from Strasbourg to your people in Poland.
(Applause)
May I also recall that in the early 1980s this House also displayed its solidarity with your new awakening by creating a group of Friends of Poland - Amici Poloniae. That act of solidarity represented even then the depth and the continuity of the interest which this House has in your republic.
We look forward to Poland joining the European Union next year. 1 May 2004 will mark the end of a long road. For all of us, that road started in the shipyards of Gdansk in the middle of August 1980. We are conscious today of how much we owe you, the Polish people, for opening this new chapter for Europe and, indeed, of the Polish tradition borne out by that chapter of fighting 'for freedom, yours and ours'. We think also of the common identity that our histories combine to bring us: Westerplatte, Katyn, the two Warsaw uprisings are important pages in our common history.
Your compatriots, led by Lech Walesa, set this peaceful revolution in train.
I recall a famous poster, as I think we all do, from the streets of Prague in November 1989, that read: Poland - 10 years, Hungary - 10 months, GDR - 10 weeks, Czechoslovakia - 10 days. That started in a shipyard in Poland.
We also recall that other distinguished Polish compatriot of yours, Karol Wojtyla - His Holiness Pope John Paul II - when he spoke to the Polish Parliament in 1999 he remarked that Poland had a full right to take part in the process of progress and world development, especially European development. He supported Poland's integration into Europe, as we do in this House today.
(Applause)
Mr President, I would like to salute your leadership. Some weeks ago, with Commissioner Verheugen, I had the privilege of attending the launch in Warsaw of your presidential campaign in respect of the upcoming referendum in Poland. I know that you have an extensive personal travel schedule right throughout your country. You have visited citizens in Plock and Gorzow, and yesterday, despite an extraordinary storm, in Bialystok. Even today we laid on some rain here to make you feel at home.
(Laughter)
I know that your campaign will take you to many more places and you will bring your message and your vision to those places. Your vision of Poland in Europe, your vision of central Europe returning to Europe and the wider world, your relationship with your old neighbours - such as the Ukraine and others who have become our new neighbours - these things mean you can help us to develop our eastern dimension perspectives.
You have my sincere wishes for the work of leadership which you bring to Poland at this defining moment. It is my hope that your compatriots will seize this historic moment and that they will take their lead from your campaign and say 'tak dla Polski'.
(Applause)
That concludes the formal sitting.
(The formal sitting closed at 12.30 p.m.)
The next item is the debate on the report (A5-0141/2003) by Mr Kreissl-Dörfler, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive on Community measures for the control of foot and mouth disease (COM(2002) 736 - C5-0029/2003 - 2002/0299(CNS)).
Mr President, I am pleased to be here to discuss the Commission's proposal for a new directive on Community measures for the control of foot and mouth disease.
This proposal aims to provide greater flexibility to the Member States in their choice of the most appropriate control strategy under particular socio-economic conditions, thus conferring more responsibility for the measures applied, notably in relation to compliance with relevant public health and environmental requirements.
Our fundamental position on prophylactic vaccination for FMD remains unchanged. This position reflects the current status of vaccine development, the divergent nature of the causative virus and the serious trade implications any turn towards prophylactic vaccination would provoke.
Stamping out of infected animals and those likely to promulgate the disease remains the principal method to effectively counteract any outbreak.
However, we have learned, not least thanks to the excellent work of your Temporary Committee, that the massive killing of apparently healthy animals raises major public concern about the ethics and economics of today's animal husbandry and disease control measures, and their repercussions on rural communities.
The Commission's proposal, therefore, marks a shift of emphasis of the available control measures to promote emergency vaccination from an instrument of last resort to the forefront of the available control methods.
The Commission is fully aware that protecting the current animal health status is a very challenging objective, given globalisation of trade, frequent movement of persons, the nature of the virus and the fact that it is endemic in large parts of the world.
The proposal therefore includes also provisions on the Community antigen bank, diagnostic laboratories and contingency planning, in order to ensure a high level of disease preparedness.
I am grateful to the European Parliament for having carefully studied our proposal. I look forward now to your discussion of the report.
Commissioner, Mr President, ladies and gentlemen, just as the plenary, just over six months ago, adopted by a large majority the report from the temporary committee on foot and mouth disease, so, today, we are stating our position on the proposal for a Council directive on the control of FMD. In so doing, we are coming to the end of a very important chapter, and I would like to take this opportunity of again, and very warmly, thanking all Members, as well as the secretariat and, most especially, the Commission for their excellent cooperation.
Our special report, and the report now before us, are the fruit of the best kind of cooperation. Many of Parliament's demands have already been incorporated into the proposal that the Commission has now submitted, and so the various amendments we have tabled are about making the proposal more precise rather than giving it a new direction. As much for the avoidance of misunderstandings as for any other reason, I would like to re-emphasise the fact that we are not calling for any sort of general preventive vaccination of the sort that was customary prior to 1992, but for emergency vaccination, allowing the animals to live, to be the means of first resort when it comes to containing any outbreak of FMD. This is an important distinction, and it still needs to be maintained at certain points in the text. I would also like to emphasise that products derived from vaccinated animals are not in any way hazardous to human health, nor would they even have any effect on it. That much we know, and that is why it would be impossible to justify banning the marketing of products derived from animals vaccinated in the course of an outbreak. We know that there will be problems as regards trade with third states such as Japan and USA, but this can be dealt with by regionalisation, and the award of 'FMD-free' status six months after vaccination, rather than - as was the case a year ago - after twelve months, must be considered an essential contribution towards developing a new policy. It might be added, though, that we need to keep on working towards getting the OIE to lay down a three-month rule. This is the subject of an amendment tabled by Mr Böge and others, which I ask you to support. We must, however, vote against the Committee's Amendment No 32, which I do not believe takes adequate account of the present position in international law. The Greens' Amendment No 49 also needs to be rejected, as it would reduce the room for manoeuvre that we need.
I do not want to go into the individual proposals in detail right now, but the incidence of fowlpest or chicken flu is now showing us how important it is to find a new direction for the control of zoonoses and fundamentally re-evaluate it. In the Netherlands, twenty-five million animals have already been slaughtered, and the disease has now appeared in Germany as well. As we demand in very clear terms in our report, we must eventually find a completely different way of dealing with epizootics, so that it is not trading and economic interests alone that determine what is done. The strategy must involve ethics just as much as it does economics. The risk of diseases spreading is, in part, made greater by intensive livestock farming and by international trade relations, and so vaccination policy needs to be thought through anew. Some viruses are highly deadly and so, in future, another approach will be called for.
In its report, Parliament has very clearly outlined the economic and social consequences of a strategy failing to hit the mark. In the same way, we have to consider how, in future, we can recoup the costs, whether by way of national funds or in conjunction with a European Epizootic Fund, and who is to be compensated - only those immediately affected, whose animals were slaughtered, or all those who sustained financial losses. This point has not yet been satisfactorily resolved.
There is also the need for research, especially applied research, to be stepped up if we are to have improved vaccines, but, at the same time, prophylaxis must be maintained in businesses, in imports, and when transporting animals. This is more important than ever as a means of preventing pathogens or viruses from getting to the animals in the first place. It is our hope that the Council will, under the Greek Presidency, be able to come to an agreement that will do justice to the needs of the producers, that is, the farmers, the consumers, and also the animals. In these areas, the EU has competence and options available, which should be used to the full. We in this House have played our part, both in the committee and on the ground, by talking with the people affected in Great Britain and the Netherlands. I hope that the future will find us able to break through the vicious circle of killing and isolating.
Mr President, speaking on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I should like to begin by complimenting the rapporteur highly on the way in which he has cooperated with the various groups and also on the very commendable result. This demonstrates that he has understood the great unease felt at past outbreaks. He has produced a very good report in response to the Commissioner's legislative proposals. I should also like to thank the Commission and Commissioner Byrne for his speedy reaction to the own-initiative report of Parliament based on investigations we had carried out. He has adopted at least some points from this parliamentary report. This augurs well for good cooperation between the Commission and Parliament, in achieving, now and in the future, an effective approach to combating animal disease epidemics.
At the same time, Mr President, I must say on behalf of my group that the parliamentary investigation has taught us just how shattering the outbreak of animal diseases can be. We conducted an investigation into the epidemics of foot and mouth disease. We saw the consequence for animals and humans alike but we also saw the secondary results. The health problems that are still occurring in places hit by foot and mouth, the huge economic loss but also people's distress and all its attendant problems demonstrate that we can no longer view these animal diseases as a technical question but must emphatically also look at the social consequences.
It cannot be denied that the risks of infectious animal diseases are growing in a world where borders are becoming increasingly transparent and where there is ever more international trade. I need only make passing reference to the outbreak of SARS to indicate the degree of panic it can generate. We must be fully aware that, if we have opted for a non-vaccination policy, the risks of infectious animal diseases will increase. We want to keep animals outside, we want to see cows in the fields, and we want to see chickens and pigs ranging freely. That does mean, though, an increased risk. In addition there are also the international risks of more transport, more international trade. That means that we cannot leave the consequences solely at the door of the farmers but must as politicians reflect on how we can tackle these risks in future. In that respect, the Kreissl-Dörfler report is a good initial step. If there is a new outbreak we can then at least ensure that through a fundamental change of policy, perhaps also through vaccination, we can achieve a much more effective approach to and control of a number of epidemic animal diseases, in this case foot and mouth disease.
Regarding that fundamental change of policy, namely the provision of more options for Member States, more options for the Commission and most definitely the use of vaccination to keep an outbreak in check, it is of the utmost importance to look at how we can subsequently control the secondary effects and their repercussions. There are a number of important questions. To begin with - and so far the Commission has not yet been totally clear about this - how are we to deal with those indirectly affected by future outbreaks? Secondly, how can we ensure that there is a maximum market for products from the moment that prophylactic vaccination is used and the animals survive? Naturally the legislation permits us to sell our products on the European market under certain conditions but as regards the supermarket chains we are left with question marks. How are we to deal with this? What is our role as politicians in the process, and what is the role of the Commission?
A third question is, how can we ensure that these kinds of outbreaks are translated internationally in trade relations? In that field I should point out that the Group of the European People's Party (Christian Democrats) and European Democrats has submitted an amendment - I tabled it on behalf of Mr Böge and a number of other members of our group, in which we call urgently on the Commission to look at what the rapporteur has said, namely that it is crucial that in the international field the length of export bans following an outbreak be reduced from six to three months. That is absolutely crucial to our approach in the European Union, and this approach can only be successful if, internationally too, we see the opportunity of reducing the period from six to three months. We urge the Commission to achieve this through negotiation. I should like to hear the Commissioner's response to this point.
Mr President, I am glad that we have been able to take a step forward regarding the combating of foot and mouth disease. At the same time I say this with mixed feelings, now that in my own country, but also our neighbours, Germany and Belgium, the spectre of fowl pest has reared its head. Once again I appeal to the Commission to examine how we can take social responsibility for those major animal diseases, such as fowl pest, such as swine fever, and in this case foot and mouth, in order to arrive at a coherent policy. But, once again, the Group of the European People's Party is glad that we have managed to take a first step in relation to this foot and mouth dossier.
Mr President, Commissioner, honourable Members, the FMD crisis has left deep scars. The culls have brought heartbreak to countless families. They have led to public indignation and rage, sometimes impotent rage at authorities and also rage at Europe, which blocked the vaccination of livestock.
First of all, my sincere thanks to Mr Kreissl-Dörfler. Once again he has done an excellent job. After his report on the foot and mouth crisis he has worked hard to ensure that the list of recommendations that this House submitted last December has been incorporated into the Commission's proposal.
Meanwhile we are engaged in a legislative process. I believe that the proposal and the proposed amendments are all in all an acceptable response to the public outcry on the mass culling of livestock. I am in favour of the use of prophylactic emergency vaccinations, with animals being kept alive until slaughtered for consumption.
I should like to stress two important points in the form of questions to the Commission and would like you to respond in a moment. The first concerns political responsibility. The foot and mouth crisis of 2001 heralded the political landslide of 2002. We must at any rate teach politicians a lesson too. Confidence in politics suffered a severe dent. One important reason was that political responsibility proved anything but transparent. Who was responsible for the no-vaccination policy - the government, the EU or the International Bureau for Infectious Diseases? Ministers pointed to the national governments and to the Bureau in Paris. For the ordinary citizen it was a complex structure of responsibilities and that led to the image of politicians, who while they were prepared to take a public stand, subsequently preferred to hide behind others. Politicians who take no responsibility deprive politics of its credibility. This buck-passing game has backfired badly on Europe. The hundreds of angry letters and e-mails were signals of the human and institutional tragedy.
A future outbreak of foot and mouth must not lead to the mass slaughter of healthy livestock. We must make a massive effort to ensure this in the period ahead. This requires a foot and mouth policy in which there is a clear apportionment of responsibilities, regional, national, European and international and with the parliaments also involved. Our aim must be a foot and mouth policy that is not anonymous. Responsibilities for choices and compliance must be clearly established. It is our task to communicate on this matter.
In an attempt to achieve such clarity, I should like to ask the Commissioner to make explicit once again here this evening where precisely the responsibility lies. Is it true that a Member State has the option of using prophylactic emergency vaccination and subsequently of keeping the vaccinated animals alive? Is it true that animal products from vaccinated livestock can be sold without any problem?
This brings me to the second point, namely the marketing of animal products from vaccinated livestock. At the moment that a Member State decides to use prophylactic emergency vaccination and to keep the animals alive, it must be possible to sell the products. This requires a minimum of two things; supermarkets to sell the products and consumers to buy them. How does the Commission plan to create the correct boundary conditions in collaboration with Member States? It cannot, of course, be the intention to keep vaccinated animals alive and then to discover that there is no market for them. That would surely ultimately lead to the culling of vaccinated animals. I should like to hear your answer to both these questions.
Mr President, at the height of the 2001 outbreak of foot and mouth disease the Group of the European Liberal, Democrat and Reform Party formulated three principles: how can we prevent such outbreaks from recurring, what are we to do if there is another outbreak and how can we pay for such outbreaks in future?
On the first point: better border controls. We have heard that the Commission has issued new guidelines. I have paid particular attention when arriving back in Europe from time to time from another continent. To be honest, despite the newly announced measures I have not yet been able to detect much change. What exactly were the new measures?
What are we to do if there is another outbreak? We took the view that the mass culling of healthy stock is not acceptable in future, which is why we fully support the conclusions of the report that prophylactic vaccination must be used. We went even further. In 2001 we submitted an amendment to the budget to ensure that the Commission was able to carry out research into better vaccines, marker vaccines against foot and mouth disease. We did not limit ourselves to foot and mouth disease by the way. It could extend to all infectious animal diseases.
It is particularly disappointing to note that as of now, some two years after the amendment was submitted and carried, the Commission has still not begun this research. We are constantly given different explanations. It will happen. But it still has not happened. I should like to know why.
Another point: what is to be done with the products of vaccinated animals? That strikes me as a huge problem. This has already been said by Mrs Corbey and by Mr Maat. The probability is that it will be more difficult to sell the products of those vaccinated animals, and that it will be at a reduced price. Will that also be covered by future compensation schemes, yes or no? What is the Commission proposing to do in this respect?
Third point: how are we to pay for such outbreaks in future? In that respect we were lucky with the outbreak in 2001. There was sufficiency leeway in the agriculture budget. If calculations are correct there is considerably less slack in the agriculture budget. The euro is strong against the dollar and there will be very little leeway. If there were a new outbreak now, how would we pay for it? This was in fact why the Liberal Group submitted an amendment in 2001 calling for studies to be carried out in to insurance systems. In that respect the Commission did do its work. At the end of May we shall have a report on the subject. As rapporteur for the 2004 budget I myself made it one of my priorities. It is not acceptable that we should always leave the financing of such outbreaks to chance, according to whether there is money available or not. It must be put on a sound financial footing. I hope to be able to work that out in future in consultation with the Commission.
The point about six months and three months is also essential for us and I therefore recommend that the plenary should accept the amendment of the Liberal and Christian Democrat groups on this.
Mr President, the history of foot and mouth disease in Europe can be traced back over many years, but the great catastrophe began in the South of England on 21 February 2001. Although it had been known for decades what damage could be caused by the uncontrolled outbreak of a disease, the opportunity for effective defence against the epidemic was not taken. The courses of action set in motion in the Member States affected were unable to prevent the spread of the virus. The state of emergency that was then announced in various regions of the EU left both the rural and urban public equally enraged. Rural areas began to resemble high-security blocks, and a sort of state of emergency was the order of the day on the farms that had been affected. At this time, there was no shortage of ideas as to who was to blame. The EU's ban on vaccination, which adhered to the principle that, if even only one animal was vaccinated, the whole country was declared to be infected with FMD, met with little approval on the part of the public, and even well-informed officials demanded at the time the use of what are termed marker vaccines in order to prevent the disease from becoming more widespread. Many members of the public saw the containment of foot and mouth disease by means of the open burning of animal cadavers as demonstrating complete disregard for animals' dignity, and nor did the bottom line add up in economic terms.
By doing justice to this principle, the report on the control of foot and mouth disease draws the right conclusions from the calamity of 2001, and has, moreover, been able to confirm the results produced by the work of the committee of investigation. This is an encouragement to the same course of action in other cases, such as that of fowlpest, a constantly-recurrent disease that spreads from one country to its neighbours, one of the main problems with which is the large number of contacts across frontiers. Then - if you go by what the press says - there is the great danger of fowlpest, like foot and mouth disease, becoming even worse than a worst-case scenario. The principle of 'killing rather than vaccination' or rather its opposite, should, in the EU, apply to all animal species. It would be worth Parliament's time and effort to investigate that more closely, examining, for example, whether the German ordinance to prevent the spreading of classic fowlpest is in line with what is actually known and whether all species should be included in the text. It would also be possible to re-examine how cross-border cooperation is actually organised.
As far as FMD is concerned, all is quiet in the candidate countries, but I would like to take this opportunity to observe that this state of affairs can change rapidly. Any and every misjudgment in the area of controlling zoonoses and the early diagnosis of them has economic and social consequences. The report was quite right in stating what had to be done, and the work has been a support. I endorse the report and the proposals it makes; above all, I endorse those amendments that have to do with the protection of the fundamental right to property, and which lead the report to emphatically hold fast to some sort of compensation arrangement for those affected. I also endorse those amendments that seek to increase the freedom of action of veterinarians and the steering bodies in the Member States. In so far as the Member States' responsibilities will change at all, they will increase, as the decision as to which epidemic strategy is to be applied, and when, is to become a matter for the country in question, and rightly so. This does not discharge those who keep animals from their obligation of cleanliness and good order. Criminal activity in border areas involving the trade in animals belongs in another law, but the report sets out the right approach to this, too.
Mr President, I should like to congratulate the rapporteur on his report, which I believe to be an extremely important piece of work. We really are now moving towards a situation where the terrible mass slaughters of the last foot and mouth epidemic really will be a thing of the past.
I am particularly pleased to see that vaccination has been promoted to being a vital tool in the fight against foot and mouth - this shift in emphasis that Commissioner Byrne spoke about. But as far as our own Parliamentary report is concerned, I would like to make sure that we stick with the text agreed in committee, which talks very clearly about vaccination as a tool of first resort. That is the language we used in the report from the Temporary Committee. That is the language of the Royal Society report in the United Kingdom. It is right and appropriate to use that clear and unambiguous language here as well.
I welcome the amendment that supports a change in OIE rules so that there is no longer an automatic incentive to slaughter rather than to vaccinate. But we have recognised that in Britain over 10 million animals were slaughtered, many unnecessarily. Priority was given to narrow economic interests of regaining export status as quickly as possible, regardless of the devastating consequences to the wider rural economy and rural communities.
On mass slaughter, my group has an amendment to delete pre-emptive culling. We believe that the evidence we heard in the foot and mouth inquiry demonstrates that preventive slaughter is not necessary, it is not desirable, it is not economic and it is not efficient. It should not be permitted by this directive.
It may seem a long time ago since we saw the pictures of the burning pyres on the front pages of newspapers in all those Member States affected. Some people have already forgotten that, but the farmers and communities that went through that terrible time have certainly not forgotten it and many are only now beginning to put their lives back together again.
I hope that this report and the Commission initiative will be another step in the process of ensuring that such devastation can never be allowed to happen again, either in the United Kingdom or anywhere else in the European Union.
Mr President, while we are considering this evening how to combat FMD in future, animals and farmers are being hit by the next infectious animal disease, fowl pest. The EU's animal disease policy requires re-evaluation.
No one, in 1991, was aware of the possible consequences of instituting the policy of non-vaccination. Since then we have learned the hard way. Vaccination could have prevented the destruction of millions of healthy animals.
If economic interests are paramount, mankind loses its dignity and creation its protection. I am glad that the Committee on Agriculture has adopted our amendment, in which we make an urgent plea for the observance of ethical principles in combating animal disease.
In the new directive set out by the Commission, concern for creation still receives scant attention. I did not dare to count on preventive vaccination. I had, though, hoped that 'emergency vaccination and retention of stock' would be the first option in the event of an outbreak. The Commission continues to opt for culling and at the very most extends the possibilities to emergency vaccination. I there fore support the amendments making emergency vaccination the first option in combating the disease. Moreover, such emergency vaccination and keeping animals alive must be given a fair chance. Products of vaccinated animals are no less safe than those of non-vaccinated animals. Labelling these products, however, does create such an impression. And that in spite of the fact that, for years prior to 1991, these products were eaten by consumers in my country and elsewhere.
In addition we must prevent Member States having to opt for culling on the basis of the financial contribution made by Brussels to combating the disease. Emergency vaccination costs the European Union less money, while a Member State is subsequently forced to incur costs to market the products. The savings created by vaccination should be used to compensate for these incidental costs.
The existence of various serotypes of the FMD virus is an argument against preventive vaccination. At the same time it is an extra stimulus for research into the development of FMD vaccines. This makes preventive vaccination the option for the future.
Mr President, Commissioner, ladies and gentlemen, in my opinion, the key element in this debate today on foot and mouth disease is the constraints imposed by the OIE with regard to the trade sanctions inflicted on countries that no longer enjoy 'foot and mouth disease free' status. It is these rules that make this disease so terrifying for breeders because of the huge economic losses they cause. We must remember that the foot and mouth that affects livestock is not dangerous to man. It is not a public health problem.
I therefore endorse our rapporteur's proposal in Amendment No 5 to recital 14 to the effect that the Member States should submit proposals to the OIE to modify trade sanctions in these situations. To be more precise, this change to the OIE rules must take two forms.
Firstly, consideration must be given to the progress made on vaccines - marker vaccines, which make it possible to distinguish a vaccinated animal from an infected animal, and more general vaccines - and we must remember that products from vaccinated animals - dairy or meat - pose no danger to human health nor any risk of contagion. Therefore, there is no longer any reason to discriminate against these products or the countries where they are available. This change to the rules will also make it possible to reconsider the problem of preventive vaccination, which should be authorised by the Member States in cases where, for their own reasons, the breeders so desire. I am thinking in particular of animals with a high genetic value, breeding animals and rare breeds that are important for biodiversity.
Secondly, Member States must be allowed to regionalise their breeding areas, thereby ensuring that a case of foot and mouth in Alsace - speaking hypothetically of course - does not prevent Brittany from exporting its excellent animal produce.
Finally, and I am sorry that this point that I raised during the work of our Temporary Committee on Foot and Mouth Disease was not taken up by the rapporteur, we must not lose sight of the fact that certain changes in European agriculture, which have been facilitated by shifts in a certain CAP, are in themselves risk factors for the spread of diseases. I am referring to the increase in the size of farms, excessive intensification, the spread of enclosed breeding, the specialisation of regions and the transporting of animals over long distances: all of these factors, which combine to create very high animal densities, increase the risk.
At a time, Mr President, when Parliament will have to state its position on the mid-term review of the CAP, we must endeavour to remedy these shifts rather than amplify them by giving priority to human-sized farms, extensive breeding in the least favoured regions, the local integration of activities and local abattoirs; in short, agriculture with a human face.
Mr President, I wish to begin by thanking the rapporteur, Mr Kreissl-Dörfler, for his excellent report. This is the second report. First of all there was his report on behalf of the temporary committee and now there is the report on the Commission's legislation. I would also like to thank Members of Parliament for setting up the temporary committee.
Commissioner Byrne has listened to the temporary committee and has come forward with some good proposals. I would also thank him for banning personal imports of meat and dairy products into the EU. I just wish that Member States will now enforce that regulation better.
We must learn the lessons from this terrible blight to our countryside, farmers and the rural population. Let us not begin to rewrite history and change what we learnt the hard way, nor alter our views. The views of the European inquiry were clear about how a future outbreak should be handled. The EU committee did more to raise the profile of the EU and put a proactive and positive impression forward of what Brussels was attempting to do, than anything else I have witnessed while I have been a Member of this Parliament. We showed that we were listening and that we would take action over their concerns. We spoke to farmers, the tourism industry, people and rural businesses.
Let us be clear about what a future strategy must contain. We must have proper checks on the readiness and the value of our contingency plan. Contingency plans must be checked and re-checked, rehearsed and re-examined so that we are not in the unprepared state we were in at the last outbreak. We must have the resources, knowledge and personnel to react quickly. We must use vaccination as a first method of dealing with an outbreak, at the same time, in conjunction with and alongside slaughter. We must not rule out the use of slaughter.
There are rumours circulating that the Council is backing away from the use of vaccination, downgrading it on the scale of its importance. Vaccination is not the only tool in our armoury, but it must be fully and effectively used from the beginning of any outbreak. We also need to reassure the consumer about vaccinated meat products and develop and research more new vaccines. We must never again see the mass slaughter of ten million animals - our citizens will not accept it. Any future outbreak must allow vaccinated animals to remain in the food chain to prevent such a terrible waste of resources. We must never again allow political interference to dictate how we attack an outbreak. We must never see the funeral pyres which remain so vivid in the memories of all who witnessed them both in person and on our TV screens.
Finally, we must not become complacent. There is no doubt that whilst the Commission has tightened up on personal imports, which I welcome, we are still wide open to the disease entering the EU. My own government is taking a reckless approach to it. After an outbreak that brought our rural communities to their knees, we only have four sniffer dogs to try and prevent contaminated meat entering the country. This is folly and, say what you will, it is simply unacceptable.
We must have a concerted, organised and united approach to prevent illegal imports. We, as governments across the EU, must put in place the appropriate resources to do the job: manpower, money and, dare I say it, sniffer dogs.
Finally, we must fight the disease in conjunction with the farming communities, not in spite of them. We cannot ride roughshod over them as we did in 2001. We have to gain their trust, show our commitment, and then we will be able to keep the terrible disease out of the EU.
Mr President, I rise as the draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Policy. For that reason alone I will not follow Mr Parish in his more provocative remarks. I advise him to look up the number of animals for which compensation was claimed before he uses his total figures for mass slaughter - as hideous as that undoubtedly was.
I simply want to say to the rapporteur that the way in which he did this job, both on the temporary committee and subsequently, is a template for the way in which this work should be done. He was considerate, courteous and thorough. I think the UK Government, which found itself in the eye of the storm, would also apply those words to him and appreciated this.
The Commission has moved, in large measure, to implement what we in the temporary committee recommended. The arguments will always return to the exact relationship between stamping out through culling and vaccination - whether to live or die - in a society that both cherishes its FMD-free status, yet has proper moral scruples about the means in extremis employed to return to it. These arguments will move with the science. We are right to prioritise the research needed. I would like some kind of estimate from the Commissioner as to how that research is progressing.
The epidemic moved with terrifying speed. As has been said during the current SARS outbreak, the virus had its own rage to survive. It was awful to see that speed. Movement restrictions were not effective in the early stages. We had 50 000 sheep on the move, largely untraced, when the virus struck. I am sure we all agree that the mass culls that followed should never be seen again. They traumatised whole communities. Member States now have a wider discretion as to how they control the outbreak and the sequence to be followed in emergencies, from stamping out to vaccination.
I would like to emphasise, as Mr Blokland did - and it came through in our report - that there is a moral dimension to this. Unless we have an ethical element in farming it is unlikely that we will have commendation in the future for measures that we might take the next time this happens.
As far as our own committee is concerned, we needed to emphasise three things to the Commission. One is faster updating of contingency plans subject to practicability. We need to look at the seamless nature of the world we live in, in terms of the buying and selling of foodstuffs. Perhaps the Commissioner could say a word on what the FVO is doing about looking at the movement of foodstuffs into the country, given some of the problems we have had in recent times.
We need to be able to tell the public, as consumers, much more forcefully why it is that meat from vaccinated animals is safe to eat. We cannot have a pro-vaccination policy unless we have public acceptance of it, which goes with that greatly changed consumer standpoint.
While our own Food Standards Agency argued this case in Britain, it found itself confounded by the negativity of too many producers and too many retailers.
Finally, we should take special measures, as others have said, to preserve rare breeds, an indispensable part of the animal gene pool, so that they are not swept away by some new pandemic.
I am sure that the Commissioner can appreciate the need to be practical. He has shown that. The tenor of this debate will be set by the degree to which we can also preserve our humanity and life in all its infinite variety.
Mr President, Commissioner, I wish firstly to say to the rapporteur, Mr Kreissl-Dörfler, that I have rarely been involved in work on a report that has been handled as diligently and fairly as Mr Kreissl-Dörfler has handled this report. It is simply admirable, and I want to say thank you.
At the same time, I would draw attention to the fact that, by now abandoning the non-vaccination policy, we are creating changes that will be very significant for those countries that export extensively to third countries. I want at the same time to say that foot and mouth disease is so infectious that anyone who believes that all the problems are solved merely by opening the way for vaccination and who is also sure of being able in future to contain a future outbreak of the disease will have to think again, for that is not the way foot and mouth disease works.
I therefore choose to go on believing that it is the non-vaccination policy that we shall continue to work towards, and I acknowledge that the situation will meanwhile be one in which we shall use vaccine, as we did for example in the Netherlands, under the very proficient administration of the Dutch. Ring vaccination did prove effective as a way of containing the disease.
In that connection, it is also important for me to support what was said by my colleague in the Group of the European Liberal, Democrat and Reform Party, Mr Mulder, namely that it is important for the vaccinated animals not to remain in the food chain but to be removed from it. That is not something for which there appears to be a majority right now, but it must be remembered in this regard that the vaccinated animals are of course disease carriers, and, given that fact, it would be a disaster if any of these animals were to pass on the disease.
I should also like to point out that there can be no question of imagining, as is done for example in Amendment No 11, that milk and meat from vaccinated animals can be sold freely throughout the EU. In this area, we must be very clear in demanding regionalisation so that, if such milk and meat is to be sold, it is within, and not across, national borders.
Although I am aware that this is not Commissioner Byrne's area, I shall again draw attention to the fact that there is a need for export agreements, particularly with the Americans, so that we contain the losses there might be in connection with a future epidemic of foot and mouth disease and, especially, in connection with possible vaccination. It would not of course be of help to anyone if, instead of exporting fresh produce to third countries, we were to close the doors, with the result that these products were to end up on the European market at sharply falling prices. That is not of course what farmers need in this situation. There is also a real need for the Commission to undertake serious regionalisation and to conclude agreements with the Americans.
Mr President, I wish to begin by thanking Commissioner Byrne for the commitment he has shown to the work of the parliamentary Temporary Committee on Foot and Mouth and, indeed, for ensuring that the main findings of our report have featured prominently in the Commission's directive. I also thank Mr Kreissl-Dörfler for working so tirelessly on the matter since day one.
To have reached this final stage is a positive advertisement for the European Parliament. When the temporary committee visited regions affected by this terrible disease, including my own country of Wales, we were told by people how grateful they were that the European Parliament had set up this inquiry as they had no other way of voicing their grievances within their own Member States.
This directive makes several valuable recommendations relating to the tightening of import controls - which has already been mentioned - setting contingency plans, establishing expert groups and moving emergency vaccination to the forefront of disease control, in line with the welcome changes made to international trade rules. Central to the UK Government's mishandling of the 2001 crisis was its lack of a clear-cut policy on whether and when vaccination should have been used. This led to the unacceptable continuous culling, which was based on flawed scientific evidence, and the blinkered decision to reject vaccination. In the event of future outbreaks, slaughtering should be limited to infected premises, based on sound laboratory tests. We owe it to our rural communities everywhere to learn the lessons of 2001.
Mr President, there are situations in which emergency vaccination is very sensible, but there is no reason for causing difficulties in terms of exports. The problem arises due to the fact that the veterinary borders have been removed in connection with the introduction of the internal market. The EU has become a single veterinary zone. Denmark has lost its independent veterinary status. Understandably enough, the United States and Japan also regard the EU as a single country. They close the door to the import of pork from throughout the EU if there has been vaccination against foot and mouth disease in one location in the EU. Each year, the EU exports approximately 1.5 million tons of pork at a value of EUR 4 000 million. Of this, Denmark alone is responsible for 600 000 to 700 000 tons. If the exports were instead to be transferred to the EU's internal market, this would mean an increase approaching 10% in the supply of pork. This would lead to a total collapse of the market throughout the EU.
The Commission should, from the beginning, have taken account of the risk of third countries' introducing trade restrictions. The Commission has not remotely taken on board this loss of exports that occurs if no advance measures are taken regarding third countries' acceptance of exports.
It must of course be possible to change the vaccination strategy, partly so that what are otherwise good intentions are not pursued at the expense of the EU's absolutely vital export interests.
I must therefore call upon the Commission to ensure it takes account of all the factors - including those relating to trade - in evaluating what rules should apply in future. There is a lot to suggest that veterinary regionalisation should be introduced, involving a kind of 'export pocket' free from vaccinated animals, from which exports could be made even if there were foot and mouth disease outbreaks elsewhere in the EU, with corresponding vaccination against the disease.
Finally, Commissioner, do you intend to comply with my requests?
Mr President, I am very alarmed that no real effort has been made to act on the experiences that the UK had during the devastating outbreak of foot and mouth. We have a right, in this Parliament, to demand that there ought to be real action right across the European Union to put into place a strategy to defeat this terrible disease, should it again break forth. In Northern Ireland there are no such structures in place. The veterinary experts have told me that they are quite appalled at the apathy of the government in this field.
How different this experience has been in the United States of America. There, they have periodical dry-run operations and the strategy nationwide is tested, weaknesses are discovered and the fine-tuning of the whole programme is updated. This, I believe, is necessary in the European Union. I trust that all governments will be urged to accept that necessity. We in the UK know the cost of the foot and mouth outbreak and how it brought both agriculture and tourism to their knees. We know the emotional pain and human tragedy that resulted, largely because of the controversy about vaccination.
I welcome this report's dedication to a policy to vaccinate to live. I believe that policy is much better than the one of 'don't vaccinate but rather burn'. The Commission's proposals have been sensible, following the lines of the European Parliament's temporary committee. I strongly believe that Parliament should endorse the opinion of the report before it.
I congratulate the rapporteur and the committee for bringing it forward. The report points to a real way forward, in the fields both of preparation and deterrence.
The alarming rise of the incidence in animals of tuberculosis and brucellosis highlights the need for immediate action against these diseases.
Mr President, Commissioner, ladies and gentlemen, I really do not want to start without thanking our rapporteur, Mr Kreissl-Dörfler, for the truly outstanding work he has done with this report, but, today, I want also to thank Mrs Redondo, who chaired the committee on foot and mouth disease and who managed it with a great deal of circumspection.
Fundamentally, I believe, both the Commission proposal for a directive and this report are to be welcomed. It is fortunate that the proposal submitted by the Commission takes on board most of the demands made by Parliament's committee on foot and mouth disease, which, on 17 December 2002, adopted a resolution calling for the revision of the European Union's existing policy on the control and prevention of foot and mouth disease. As the contributions to today's debate make clear, the next epidemic is already rampant in Europe, and I believe that it really is five minutes to midnight when it comes to our changing the European Union's policy, for we have to avoid in future any epidemic spreading and becoming the tragedy that we saw in Great Britain in 2001. We are not talking here only in terms of the grave financial losses sustained by farmers, especially in the upstream and downstream sectors, or about the damage to rural areas and the profound public disquiet; this is, rather, an image issue for European farmers such as ourselves and for the agricultural policy as a whole.
One important point that has been taken on board is the retention of the ban on prophylactic vaccination, which strikes me as pointless until such time as there is a vaccine that covers all seven serotypes and the 80 subtypes within them. There is a need for research into this to be extended and improved. A further, and decisive, point is that the importance of emergency vaccination is recognised, so that it is no longer seen as a last resort.
In conclusion, it has to be said that the disease, which spread to such an immense extent in Great Britain that we all still shudder to recall it, could have been prevented. All that was needed was for appropriate control measures to be taken and for the existing vaccination requirements to be adhered to in the Member State in question. The one thing that has become perfectly clear is that the Member States really do have to discharge the responsibilities placed on them by the Treaties. I trust that we have learned our lessons from the past in order to be able, next time, to act with more responsibility and coordination. Never again must there be a catastrophe - for a catastrophe is what it was - of these dimensions.
Mr President, I wish to join the others in thanking the rapporteur, Mr Kreissl-Dörfler, for an excellent job well done. It is one of the few areas in which I have noticed that all political groups in this House had very little difference at the end of the day, and certainly our mission was exactly the same. I thank him and colleagues who were on the temporary committee for the first year. I should like to thank Mr Sturdy, Mr Parish and my UK colleagues who were at the forefront in promoting the original establishment of the temporary committee, for reasons that will be obvious.
It is not often that I agree fully with my Northern Ireland colleague, Mr Paisley. However, on this issue we would find very little to differ on, and I welcome his comments here this evening.
The outbreak of FMD in the European Union in 2001 was a disaster not only for agriculture but also for many related enterprises and organisations. The outbreak demonstrated without question that the European Union's FMD risk-management policy, and the risk assessment on which that was based, needed to be reviewed.
Farmers, vets and politicians all shared the great concern of the general public over the death and destruction of millions of animals, of which many, if not most, were not infected with the disease. There was huge psychological damage, in particular to farmers and their families when they had to depopulate or destroy their animals. It is not just in the UK - the epicentre of the outbreak - but even in the Cooley Peninsula in Ireland, which had to be depopulated that to this day the psychological damage to the families concerned is absolutely immense.
While I do not support the return to routine or preventive vaccination, a review of vaccination policy is very appropriate, especially the use of emergency or fire-break vaccination to control the spread of an outbreak. Further discussion with the OIE, the World Organisation for Animal Health, is urgently necessary to ensure that an infected country can regain its FMD-free status as soon as possible. After the last case and after the slaughter of the last vaccinated animal it is necessary to regain FMD status.
In contrast to a colleague, Mr Busk, who has just spoken, I do not have problems with vaccinated animals entering the food chain. However, as long as the OIE has concerns about exporting such animals for the food chain, we have to get in line. Therefore, we need our scientists to get their heads together on this and resolve it. FMD-vaccinated animals are not infectious when they get into the food chain. We already vaccinate our cattle for a whole array of diseases and consume them daily. Therefore we need to become rational in our approach to this particular issue.
Marker vaccines to distinguish vaccinated animals from animals carrying the virus will have a major role to play in this area in the future.
I would like to make a special plea to ensure that Member States' veterinary services are properly resourced. With serious financial losses now for many years in livestock enterprises, we cannot take for granted any longer the existence of rural large-animal veterinary practices, especially in our remote areas, let alone the development of urgently needed herd-health surveillance programmes involving routine visits by practising vets. The vet is in the front line of surveillance for indigenous and exotic diseases. The one thing we can be sure of is not whether there is another outbreak of an exotic disease in the EU, but when.
I would also like to thank the Commission for acceding to my plea for a special protocol for non-susceptible animals, in particular equidae. I refer to Annex VI on the restrictions on the movement of equidae in this area. A few amendments were accepted at committee and I would urge the Commission to indicate that it would take them on board.
An emergency must be documented by a veterinary surgeon on call 24 hours per day, 7 days a week. For the equestrian and racing industries, Saturday, Sunday and bank holiday Mondays must be covered for the movement of animals for breeding or for emergency operations or for competition purposes - because the horse does not carry, it is not susceptible. The transport must be authorised by the competent authorities, but they must be contactable 24 hours a day, 7 days a week. An on-call official veterinarian must be informed about the route prior to the departure of any horse transported in dedicated transport in an outbreak.
I declare an interest in the equestrian area. I thank the Commission and the authorities concerned for including for the first time a protocol in an FMD contingency plan for a non-susceptible species.
Following my presentation of the Commission's proposal on Community measures for the control of FMD to the Committee on Agriculture and Rural Development, I was very pleased to learn that Mr Kreissl-Dörfler had been appointed rapporteur for this dossier.
This prudent appointment ensured that the highly-valued expertise on FMD acquired by the temporary committee has been directly incorporated into your assessment of the proposed FMD directive.
At this stage, I should like to pay tribute to the officials in my own office - I do not normally do this - and point to the quick response of those, one of whom is here this evening, who, on that fateful night in February 2001, when informed by the competent authorities in the UK of this outbreak, at 9.30 p.m., were in a position to make sure that the competent authorities of all other Member States were aware of the outbreak by 10.30 p.m. Their quick reaction contributed considerably to the containment of this disease. This is true in circumstances where we deal with communicable diseases, whether animal or human diseases. A fast response is of critical importance. Containment saves the situation considerably.
Not surprisingly, the Commission's FMD proposal has prompted vigorous debate amongst all interested parties.
The proposal has been subject to in-depth analysis in the technical expert working groups chaired by the Greek Presidency in the Council.
The overall opinion emerging from various discussions has been positive. The Commission has received wide support for the general policy laid down in this proposal, not least because it is a carefully considered, pragmatic reform, rather than a revolution.
The Commission notes with satisfaction the general support of this House for the increased emphasis on emergency vaccination. This has also attracted the broad support of Member States.
I note, however, that some Members would have liked us to go even further in this regard, but to do so would have compromised the fundamental elements of choice and flexibility that we are aiming to promote.
We agree that disease preparedness must be enhanced and that contingency plans should be based on a worst-case scenario. In addition, and perhaps more importantly, contingency plans must be regularly reviewed and subject to critical analysis through carefully prepared and realistic exercises.
In the report of the Committee on Agriculture, 48 amendments are proposed. The Commission can, in fact, agree with 47 out of the 48 amendments tabled.
The Commission cannot agree to Amendment No 32 which, although in line with the report of the Scientific Committee of 1999, is against the current rules of the OIE. I would however add that the Commission's proposal provides for rapid adaptation, should the OIE recommendations be modified.
On the additional amendments tabled for this plenary session, the Commission can accept Amendments Nos 51, 52 and 53 in part.
In the international framework, the Commission is committed to addressing, at every suitable opportunity, the issue of regionalisation policy and to contribute to adaptation of the OIE Animal Health Code to reflect scientific and technological progress. To proceed unilaterally would block international trade of EU animals and their products. In this regard we hope to make progress within the next week at the General Session of the OIE.
Before concluding let me address one issue of particular concern - that of veterinary funding. The proposal before us today does not address Community rules on the veterinary funds because the principles of our control policy have not changed. Furthermore, a study on a possible future animal health insurance scheme is well advanced but not yet completed.
Finally, I would like to address some of the questions raised by a number of Members such as Mrs Corbey, who asked who is responsible for FMD vaccination. That responsibility rests with the Member States. However, as a matter of prudence, the Member States are advised to inform and get clearance from the Commission before embarking on this for a number of reasons, not least funding for compensation and also to ensure that there is an agreement with other Member States in the event of cross-border trade. She asked me how we could ensure that supermarkets sell meat from vaccinated animals. It is true to say that there is no law requiring the labelling of meat from vaccinated animals, but there is a requirement in respect of the stamping of carcasses of fresh meat but not in respect of other products. This is an issue that needs to be addressed but I cannot see how this can be dealt with by regulation. It is a matter for the free market.
Regarding Mr Mulder's question regarding insurance, this is being undertaken. Work has been done and a report is anticipated.
Mr Whitehead asked me about research on vaccines. I can assure him that work has been undertaken under the DG Research programme. There will be a report on that issue in due course.
I thank Members for the speed with which they have delivered their opinion, thus paving the way for these new provisions on the control of FMD to come into force as soon as possible.
Mr President, Commissioner Byrne did not answer my question about when the contract about research into better vaccines - marker vaccines, etc. against contagious animal diseases would be concluded. Fortunately, he said that the insurance study is almost completed. However, the study on market vaccines has not yet started. When will it start?
I am happy to be able to tell Mr Mulder that quite an amount of work has been undertaken in relation to this research at the moment. Public tenders have gone out. I understand some of them have been finalised quite recently and I expect the others to be finalised imminently.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0066/2003) by Mrs Ferrer, on behalf of the Committee on Development and Cooperation, on capacity-building in the developing countries (2002/2157(INI)).
Mr President, Commissioner, I am sorry to have to discuss this report this evening, at this late hour, when it was initially scheduled for Thursday, which could have enhanced this debate on development cooperation. Unfortunately, however, this is the way things are.
Commissioner, the experience acquired over the past few decades in the field of development cooperation and the lack of significant results in this field have highlighted the need for a change in the focus of development policies, in order to improve the effectiveness of aid, reduce the chasm between rich and poor countries and thus fulfil the objectives of sustainable development that we have set for ourselves.
There are certainly many and varied factors preventing the poorest countries from being able to board the development train and win the battle to eradicate poverty: external debt, first and foremost, the great shame hanging over developing countries, the fratricidal wars that devastate so many poor countries, the AIDS pandemic, corruption at every level of public life, but this failure can also be explained by the use of foreign models and the fact that development objectives have in the past been set without the participation of those receiving aid.
We should not be surprised, therefore, that the idea of capacity-building as an essential factor in improving the results of development policies has been gaining ground, in particular since the Rio Declaration of 1992, which recognises the fact that a country's ability to follow the path of sustainable development is largely determined by the capacity of its people and institutions. The Committee on Development and Cooperation, which fully agrees with this principle, therefore organised a public hearing a few months ago on capacity-building and then agreed that a report should be drawn up on the subject, for which I was given responsibility as rapporteur. It should be noted that this report was unanimously approved, since it was unanimous in committee that capacity-building should constitute a fundamental element in development cooperation, essential to ensuring effective aid.
In order better to understand the scope of the proposals contained in the report, I believe it should be specified that, in my eyes, capacity-building is first and foremost a new form of understanding and, above all, implementing development cooperation policy which requires a long-term global strategy that is individually tailored for the various players according to the different environments represented by their society. This strategy should aim to improve skills and the conditions required for a country to be able to improve its levels of economic and social growth. All this should take place in support of national efforts to be carried out by each country for itself based on the plan drawn up by each country according to their specific interests and needs along the lines of what is being done, in particular, with strategy documents for each country.
The European Union and its Member States - although not only them, but all international donors - should therefore review their cooperation methods and change the focus of their development policies so that capacity-building, as a participative process based on appropriation, constitutes the basis for the policy, with the aim of enabling individuals, as well as bodies within civil society, to develop their potential and the skills that should allow them to achieve the development objectives that they themselves must also be in a position to determine. We should provide them with the means - in a word - to play a leading role in their own development, to which they have a right. In other words, help them to improve their institutional capacities and achieve the level of training that is necessary in order to open the door to development. We should also help them to diversify and improve production capacity, develop infrastructures and the macroeconomic framework required to attract investment, provide them with technical assistance to increase trade capacity so that they can integrate world trade and thus share in the profits it generates.
A development cooperation policy focused along these lines constitutes the most suitable instrument for progress to be made towards eradicating poverty and achieving fair, sustainable development for all. That, Commissioner, is why there is a need - I would say an imperative - for a Commission communication in this regard, to instigate action in the field of development aid from the European Union and its Member States and also the various formulas contained in the motion for a resolution on which we are to vote. For it is only by means of these policies, by providing the necessary means for capacity-building, that we shall be able to put an end to the injustice which means that 20% of the world's population enjoys 80% of the world's wealth, while 80% are deprived of the right to live in the dignity that is the inalienable right of each individual.
. Mr President, Mrs Ferrer's report provides very interesting ideas for developing the concept of capacity building and to describe the means to implement it. This is an area we have identified as a priority for our development cooperation. It is the main element in our overall policy statement dating back to November 2000, and adopted also by Parliament.
We are working to improve the strategic approach to European Union action on capacity building and are approaching it from the perspective of good governance.
The report is therefore timely, because it comes as we prepare the communication on governance in Community development policy. This being said, capacity building is typically an area that has to be mainstreamed in all our interventions, and is increasingly recognised as a key factor in all areas of development. Our communication will give priority attention to three specific topics - governance in general, political governance and economic governance - three themes which we see as part of the broader agenda of capacity building.
I fully agree with the approach followed in Mrs Ferrer's report on searching for a definition. Particularly relevant are the need to adapt capacity building to the context and the rather broad notion of capacity building, which includes not only the 'classic' inputs such as 'training and materials', but also a range of innovative aspects.
The reference to the need to avoid imposing foreign models is also highly welcome - ownership has to be promoted. The different priority sectors mentioned also show an innovative approach to institutional development; the security issue, in particular, has indeed become one of the new political concerns.
The specific problem that we face is that of setting priorities within the area of capacity building, linked to the scaling-up of activities. The need for capacity building is accepted everywhere. There is interest in the issue and, in principle, there is a readiness to provide funds. However, when one takes a snapshot of what happens in practice in this area, one sees a patchwork of uncoordinated activities, usually very small-scale and attached to specific projects or programmes. If we really want to promote ownership, this situation has to change. What is needed is improved priority-setting by developing countries themselves and more coordination and harmonisation among donors to promote activities on a larger scale and over the longer term. In fact, the formula I keep using in addressing what needs to be done on capacity building is that instead of having it as an additional measure here and there in the actions we are implementing, we have to turn capacity building into hard-core, big-money development cooperation and not shy away also from agreeing to cover recurrent costs as part of the capacity building effort.
Finally, I agree with the criticism of the problems in assessing the impact of the Community-financed interventions within our statistics in the Commission. This problem is being addressed. It is one of many aspects of the same problem that we are working on. The communication will deal with this issue by devoting a chapter to current practices within the Commission and lessons learned. The recommendations of the rapporteur in this respect are very welcome.
I conclude by once again thanking the rapporteur.
Mr President, if the world were a village with a population of one hundred, 61 would be Asian, 13 African, 12 European, eight North American and six South American.
Two or three of the people in the village would have an Internet connection at their disposal. Sixteen would own a telephone. Sixty-five of the inhabitants of the global village would have gone to school at some stage of their life, at least for a while. Every year in the village there would be one funeral, and at least two more children would be born there.
The World Bank classifies those living on an income of less than one dollar a day as the absolutely poor. This is a partly misleading indicator because it does not, for example, take account of how important public and community services are to the poor. Neither does it say anything about the significance of health, powerlessness, or insecurity.
Besides wealth we should also be speaking about power. Apart from the matter of wealth being amassed by just a few, we should turn our attention to how the common wealth is managed, as represented, for example, by common lands and areas, the oceans, most forest areas, natural diversity, the earth's climatic system, public areas in cities, public libraries, schools, hospitals, and scientific and traditional knowledge.
The debate on globalisation and poverty is generally about one of the dimensions of poverty only: income and consumption poverty. Furthermore, the arguments in favour of and against globalisation are often tied to the economic definitions of poverty: its advocates say it increases GNP, and its opponents point out that food is becoming more expensive and unemployment is growing.
Consumer culture and thinking that centres on the economy result in a paradox: the richer we are the more things are also in short supply, because globalisation alters needs and changes the nature of poverty. Many local communities, which have not been stripped of their natural resources or where the natural resources have not been destroyed, which have sufficient food and shelter, and where the community culture thrives, may be at least as good places to live as cities in rich countries. One consequence of globalisation, however, is that many members of what was once a prosperous local community become members of the global community and suffer as a result.
For that reason it is a very good thing that the excellent report drawn up by my colleague, Mrs Ferrer, argues the case for partnership strongly and on every page. It acknowledges those errors and mistaken attitudes of development policies which prevailed for far too long, such as the concentration on technical solutions and the reliance on foreign models. It recognises the need for a participatory process and grassroots opinion. I would also like to emphasise how important it is for people to have a right to their own natural resources.
I can only hope that this will be taken seriously in the Member States when development cooperation resources are distributed and allocated. In my country there were elections in March. During the election campaign nearly all the parties promised to increase appropriations for development cooperation. As a pious hope, it even got as far as the government programme; however, the actual implementation was left to the next government. Thus, preparations are not being stepped up, and in the globalising world we too will have to pay for that before long.
Mr President, capacity-building in developing countries is one of the new concepts underpinning the current cooperation policy, based on the appropriation of development processes by societies receiving aid. It is an endogenic process, by means of which a society increases its social capital, through the activities of individuals, organisations and institutions, in order to carry out its duties and set and achieve its objectives in every field.
It is therefore a very broad concept, which has been effectively summarised in the report we are discussing today, for which I would like to congratulate Mrs Ferrer. However, although capacity-building in the developing countries should affect all aspects of development, it must be based on essential capacities, which, in the opinion of the Group of the Party of European Socialists, are, on the one hand, organising civil society and strengthening democratic institutions, and, on the other, building individual capacity through education. All this should of course take place through certain minimum development requirements that guarantee the survival of the people. This means compliance with certain minimum basic health standards.
The organisation of civil society refers to the structure of citizenship and citizen participation in social and decision-making processes. All this should take place within the context of an endogenic dynamic and external aid, as we have requested of the Commission, should therefore be devoted to strengthening basic organisations, urban and rural citizens' associations, local NGOs and traditional social institutions, more than to direct aid to the budgets of the countries receiving aid.
This evening the Commissioner has recognised that this report is timely and necessary and that it effectively details the capacity-building that must take place for development.
Strengthening democratic institutions is one of the matters pending cooperation in general and Community cooperation in particular. Democracy goes far beyond periodic elections and requires the implementation of flexible participation and dialogue mechanisms between citizens and institutions, as well as their democratisation, based on the concepts of good governance, transparency and combating corruption.
Individual capacity-building through education is the ultimate capacity-building system. The Socialist Group considers education to be a sine qua non condition for development and reducing poverty, as we pointed out in the Community budget.
With this own-initiative report, the European Parliament calls on the Commission to join large aid organisations in including capacity-building among the general elements of its cooperation policy. I would like to congratulate Mrs Ferrer once again, as well as all the groups who contributed, with their amendments, to ensuring that this report contains guidelines for updating and improving the Community development cooperation policy.
Mr President, ladies and gentlemen, I too would like to most warmly congratulate Mrs Ferrer on her report, which has quite rightly been adopted unanimously, and in which she also addresses the significance of the new technologies, especially of the Internet. It is this point that I wish to pick out particularly in order to deal with it in greater detail.
Whilst we support all the good proposals made in this report with regard to the urgent necessity of building capacity, they will be only halfway useful if the developing countries do not acquire widely-available access to modern information and communication technology, thereby leaping over the digital gulf. There are still, in New York, more telephone lines than there are in the whole of Africa. On average, people in Africa are still 50 kilometres away from the nearest telephone, let alone from the Internet. You may perhaps have read that it took three days for a recent massacre on the border between Sierra Leone and Liberia to become public knowledge, those three days being the time it took to reach the nearest telephone. What this means, in both a positive and a negative sense, is that capacity-building requires that it be possible to transmit information for such purposes as the speedy provision of help in disaster situations, for the transmission of educational material enabling great advances in capacity-building, for enhancing the competitiveness of local, regional and national economies, for empowering civil society, especially women, to improve health service provision and eventually also the development of administrative capacity, to implement innovative techniques - if I had the chance, the list could go on forever.
This is a necessary aspect of any capacity-building strategy, but there is a virtually total lack of any such strategy for Africa, where the need is greatest. In this respect, the Commission owes much to the ACP countries in particular, and I wish to urge most strongly that serious consideration be given, when examining all the concepts that have been set out so well in this report, as to how the communication gap can be closed, for it is demonstrable - there are calculations to prove it - that it results in economic failure for a very large number of people. To do so will be to the benefit of the capacity-building that Mrs Ferrer has described.
Thank you very much, Mrs Junker.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is report (A5-0126/2003) by Mr Van den Berg, on behalf of the Committee on Development and Cooperation, on the Commission communication to the Council and the European Parliament on education and training in the context of poverty reduction in developing countries (COM(2002) 116 - C5-0333/2002 - 2002/2177(COS)).
. (NL) Mr President, Commissioner, 'DOUBLE NOW' cried 200 European schoolchildren last week in the Chamber of the European Parliament in Brussels. They were referring to the part of the Commission budget for development cooperation that is devoted to primary education. Currently, that is only 4%, and it must therefore be doubled to 8%, hence the famous 'double now' slogan. Education is an important means, if not the most important means, of combating poverty. Literacy breaks the vicious poverty circle in which many families have been imprisoned for generations. If countries are to develop further, they need an educated population. Education is also the key to improving the position of women.
Across the world, 113 million children are still not receiving any education, and approximately two-thirds of these are girls. In 2000, the international community in North and South agreed that, by 2015, all children should be able to attend school. If that Millennium Development Goal, education for all, is to be achieved, we need more funds between us: an estimated EUR 8 billion extra to be able to educate every child by 2015. Incidentally, that is the same amount in total over the next few years as the war in Iraq cost in three weeks. Primarily, of course, developing countries themselves have to make approximately 20% of their budgets available for basic social services such as education and health care. The North must commit itself to the aim of together having produced additional resources for education by 2015. Some countries have to increase their total contribution, whilst others, within theirs, have to move funds over to education. Without that commitment on the part of North and South, all our combined efforts at effective poverty reduction have little chance of success.
Fortunately, the European Union has a special responsibility in the field of education. The Commission and the Member States together constitute the world's largest donors active in development cooperation. Therefore, they have to - and do - take the lead in policies aimed at sustainability and long-term solutions. Europe's share of the figure of EUR 8 billion per year mentioned earlier is available. Much of it is lying dormant within the European budget, or can be released by the movement of funds.
As the Commissioner knows, the Parliament is no advocate of granting budget support just like that, because money intended for education, for example, is then often used for completely different purposes, as we saw from the recent example of money being spent on defence in Uganda. Instead we advocate sectoral support, whereby not only the Finance Ministers are involved but, in this case, also the Ministers for Education. In addition, my report advocates an active role for teaching unions and parental organisations in the development of education plans in the developing country. After all, it is not we who develop a country; it develops itself.
In response to our questions yesterday, Commissioner Nielson said that the Commission has, to date, made EUR 1.3 billion available for the next five years. That is a significant and important start. I also understood from his answers that the Commission is in the process of systematically looking into where, within the dormant funds, further possibilities lie for achieving a considerable increase. In addition to the funds within the ninth European Development Fund that are to be devoted to education, still more is needed if all the education targets are really to be achieved. Progress is too slow; we need to speed it up considerably. Priority must be given to doubling the budget for primary education, and, as part of this, it is equally important that the Commission's Education for All Fast Track Initiative should play a leading role. The Fast Track Initiative is an initiative of Unesco, the World Bank and various donors, including the Commission. Developing countries - Mauritania and Niger, to name but two - receive accelerated, supplementary funding on the basis of education proposals. My report urges the Commission to convert its pledges into tangible financial resources.
I am enormously pleased that my report can already be regarded as outdated on that point on account of the Commission's pledge to finance the first seven countries. I appreciate that very much. It is a success for us all. Unfortunately, on many other points my report is very current, and by no means outdated. There remains to be addressed the important issue of girls, who still constitute the majority of the 113 million children not receiving any education. Many children still cannot attend school because they are working, whether voluntarily or against their will. Education is still not provided free of charge in many cases, which means that many parents cannot afford to send their children to school. In addition, education in developing countries has to contend with the loss of teachers due to AIDS, with an absence of, or too little, reading material, and with schools that are difficult to reach. In the post-conflict situations in Afghanistan and Iraq, education remains imperative, precisely because these are situations in which reconstruction is to be achieved from devastation and a heap of rubble.
Fortunately there is a fair amount of good news, too. Benin and Gambia recently abolished school fees for girls, and Eritrea, for years ravaged by war, was recently awarded the International Literacy Prize. My report asks the Commission to report back in a year's time on the implementation of this resolution, if it is adopted tomorrow, and I am assuming with some confidence that it will be. I hope that that progress report will be full of good news, and I consider it a tremendous stroke of luck for those sympathetic to the cause of education that the Commission has been prepared to make that EUR 1.3 billion available.
By way of conclusion, I should like to say that last week it was 200 children in Brussels, this week it is in excess of 10 000 cards and petitions from Europeans sent to the Commission Representations in support both of my report and of the Commissioner. It is good that the public is aware of what we are doing here and that we are all proud of the work the European Union does.
'Double now': that was the slogan, and I shall keep saying it.
I would like to thank Parliament, and Mr Van den Berg in particular, for the extensive work and interest put into the examination of the Commission's communication on education and training.
Education has a major impact on reducing poverty and our purpose is to maximise it. This is in line with the Millennium Development Goals and Education for All objectives. Ownership by our partner countries and complementarity with other donors are also vital aspects. In fact, when we talk about this, not only focusing on the actions of the Commission, we should take a tour around Europe and clarify what each of our Member States is doing, because complementarity is supposed to work both ways. Even in Maastricht this is a common activity and not a Commission-only activity. Of course it is a privilege for the Commission to have an organised dialogue with Parliament on all occasions.
We support education both through budgetary support and sector funding. I would agree with Mr Van den Berg about the special quality of sector programme funding but we are, in the name of complementarity, very happy that the Commission can provide budget support. Where we do it we try to link it to policies that have also been worked out and contributed to by other donors, thus improving the quality of the recipient or partner country's actions.
The Commission's communication on this subject also opens up the possibility for the Commission to fund recurrent expenditure in education budgets of partner countries. This has been a missing element. It is nice to build a teacher training college, but if we only build the bricks, and not the curriculum and especially the professors' salaries, we will never meet the challenge.
At the same time, we must make sure that resources reach those who truly need them and create results.
Our partner countries have to improve the efficiency and quality of their education systems and, as regards donors, a flexible attitude toward financing mechanisms is necessary.
The first priority in our education policy is basic education - six-year primary school. This is in line with the Millennium Development Goals on education, which give priority to universal primary education.
The second priority is to ensure a balanced strategy encompassing secondary and higher education, vocational training and adult literacy. Work-related training is of particular importance in countries that have attained an acceptable level of schooling as a first step. We also included additional policy priorities for our support for education.
In particular, more attention should be given to the impact of HIV/Aids on education systems and the role of education in preventing HIV/Aids and in improving health in general.
Furthermore, the Community policy focuses on the needs of the poorest countries and poorest people, with particular attention to women, orphans and children in conflict and post-conflict areas.
The communication highlights that resources for education and training must be substantially increased, so the slogan about doubling the effort is very meaningful. The international community should give preference to countries that have the most clear-cut commitments to Education for All. This is the important outcome of the whole effort in Education for All, not only highlighting it but also creating some sort of peer pressure on all concerned to give this higher priority.
Education budgets should be geared towards vulnerable populations and equity in access to education: primary education should be compulsory and free, girls and boys should have the same opportunities, rural areas should be given priority, indigenous populations should be supported and the special educational needs of orphans or disabled should be met.
Finally, the Commission highlights the importance of a shift in the monitoring of education, focusing more on outcomes and results. Clear indicators are being developed using and reinforcing our partner countries' own monitoring systems in close coordination with other donors. This is an issue we have been discussing in our dialogue between the Commission and Parliament. We have seen some real progress in improving these monitoring systems.
We work with other donors to agree on common, but country-specific indicators. It is not possible, or desirable, to evaluate the impact of a single donor's activity in isolation from the country's activity and other donors' operations. In the coming years we will be able to have a better-founded discussion because we will have figures available in order to clarify our position.
We can see a place for a mix of input and output targets, but we do not support a specific target as a percentage for the education sector. This is in respect of the reality of ownership. There is no disagreement about the wish for increasing it, but we cannot give a specific figure.
Finally, I thank the European Parliament and the rapporteur for this resolution and the strong commitment to promoting education it always demonstrates.
Mr President, I also wish to commend and thank Mr Van den Berg for his excellent efforts on this most important of issues.
If there were only 100 people living on this earth, 15 would be illiterate. While societies enter into the information and knowledge society and modern technologies develop and spread at rapid speed, 860 million adults are illiterate. Over 100 million children have no access to school and countless children, youths and adults who attend school or other education programmes fall short of the required level to be considered literate in today's complex world and society.
One of the main effects of low or no income is lack of education, insufficient schooling or, worse, lack of access to school education, which is one of the single most limiting factors in life. The poor have no access at all to training. Those deprived of an education or skills and vocational training have difficulty in finding work or developing their business talents. Poverty prevents both children and adults from going to school. Modern technology is not open to all on an equal footing, so the gap between rich and poor is widening.
Poor people in far-flung rural areas often find it hard, if not impossible, to attend school because it is just too far for them to go. Insufficient education also prevents lots of people from knowing their rights or the benefits to which they are entitled. It makes it more difficult to handle any kind of relationship with local or national administrations, to obtain loans from a credit institution or to resist all sorts of abuses. Insufficient education also makes it more difficult to analyse information given by the media and political rhetoric.
Overall Community programmes are still not sufficiently focused on reducing poverty. The proportion of Community aid spent in low-income countries has fallen from 70% in 1990 to 38% now. There are also too many programmes. What is needed is a radical simplification of development programmes. The unhealthy focus on geopolitical regions should be ended and a global approach to poverty reduction should be central. Resources should be allocated where they can do most to reduce poverty.
Although, as I said, the European Union is the world's largest aid donor, the Commission and Member States should give this area greater financial attention as it is through investing in education in developing countries that we can begin to put an end to poverty.
Mr President, we feel the Commission Communication is highly relevant and Mr van den Berg's report adds certain contributions that enrich the original text. He has shown flexibility by accepting the majority of the amendments tabled, and, on behalf of my parliamentary group, I would like to say that we shall vote for the report.
In fact, many fora and macroconferences have already been held in relation to the need to increase efforts to eradicate poverty, which is undoubtedly the most serious problem we face. It is something of a coincidence that, with the resources now available, it will not be possible to achieve the objectives set for 2015. It is good, however, that, within our limited means, we are focusing our attention on health and education, which are so closely linked and interdependent.
It has been clearly shown that health and education, education and health, are the best policies for development, that they enable millions of human beings to escape poverty. It is true that some progress is being made, as stated by the rapporteur. In Africa, for example, 60% of children today attend school, which means that 40% are still not attending. In other words, 45 million children are condemned to illiteracy and poverty, probably for life.
New difficulties have arisen in some countries. The tragedy of child soldiers means that, in some West African countries, mothers prevent their sons from attending school for fear that they will be kidnapped and not return home, as we have seen recently, last week, in Ivory Coast, in a report by various agencies and other NGOs present on the ground.
The problems of gender segregation are still causing an unsustainable situation in some Asian and Middle Eastern countries. In Latin America investment in education has dropped alarmingly over the past few years of crisis throughout the region, and this affects ethnic minorities in particular, as the Commissioner has pointed out today, in Brazil, Ecuador, Guatemala, but also in countries such as Argentina, which until now had an excellent education system but is now moving backwards.
By attending school, both boys and girls can and should receive a basic education that contributes to improving health, not just in relation to HIV and the ways in which it is transmitted - as the rapporteur reminds us - which, although it is a serious problem, is no more serious than other problems that could be alleviated more cheaply. This is the case of food hygiene, to cite just one example.
I feel it is particularly necessary for international financial organisations, the World Bank and the International Monetary Fund, to review their criteria and make them more flexible in order to promote free, universal education. That is now one of the priorities we must address and try to achieve some progress in this specific area.
Mr President, I do not think anyone in this Chamber tonight would disagree with the concerns about the education crisis in our world: 115 million children worldwide do not attend school and two in five children in Africa receive no education whatsoever. Nor would we in this Chamber seek to deal with this issue in a purist way: we recognise the links between education and other development goals; that the fight against HIV/AIDS is crucial, given the 1000 teachers per year in Mozambique who die from that disease; the trade liberalisation issues - regularly discussed in this Chamber - which lead directly to lost revenue to developing country governments, and cutbacks in education. These are all complex and interrelated issues.
Nevertheless, the Commissioner will not be surprised that we continue tonight the debate about the budget we have had with him for four years. There is a need to move more consistently in the budget to ensure that Commission support goes to the education sector. There is just 3% in terms of education as a focal sector in the 7th and 8th EDF Funds. I acknowledge what he said tonight, supporting our call for a doubling of funds. We thank him for what he said, but the test for all of us will be delivering that in the ACP countries and elsewhere through the mid-term review and continuing the good beginning he has made in terms of re-allocating non-disbursed expenditure to support the fast-track initiative, as my friend and colleague, Mr Van den Berg, has said.
Of course, macroeconomic support is important. I know he will be thinking that. We should support initiatives like those promoted by UNESCO in its Education for All Global Monitoring Report that ensures the budgetary support of all international donors goes to the education sector. As my colleague just said, we should soberly recognise that on current trends the UN Millennium Development Goal of getting all children into basic education by 2015 - the most achievable and affordable of all those development goals - is going to fall short by 70 countries. We have to take our own responsibility in the European Union for putting that right and that means, in the Commission's annual report, year-by-year measuring of how EU Commission support is trying to turn that situation around.
Mr President, Commissioner, ladies and gentlemen, since I was the draftsman of the opinion of the committee on women's rights and equal opportunities on this report, I should like first of all to offer my sincere thanks to Mr van den Berg for his excellent work and of course for having adopted portions of our committee's recommendations. So what is the situation? We have a good report, we have a good rapporteur, we have a highly-motivated Commissioner here among us, and many committed people in the field, overseas aid workers, and educationalists. Yet there are a number of infuriating aspects, because everything takes so long. The clock is ticking and yet I see so many organisations in the field that have to beg in order to be able to build schools and pay teachers. We have a long road ahead of us.
The right to education and access to education are often empty words in developing countries. That is right: there are still 113 million children who do not attend school and most of them are girls, as Mr van den Berg has already said. They have to help with the housework, they have to contribute to the daily provision of food for the whole family, they have to look after the infants, they have to sell any leftovers at market and they have to fetch drinking water. That means that they have no time to devote to themselves. I can therefore wholeheartedly endorse the conclusions of this report, namely that education is the key to combating poverty.
Only through education can a country develop, only through an adequately educated population can a country progress. Give a girl or a woman education and you are educating the whole family. We also all know that equal opportunities for women are not only achieved by changing legislation and social conditions. No! It happens through education. Participation of women in all sectors of society and the achievement of general social, cultural and economic progress begin with reasonable qualitative and quantitative education. We have already seen this in Europe. Only when women were given reasonable schooling and access to education did emancipation take off in all sectors of society, including politics. But it is a long road.
As the rapporteur rightly says in the notes to his report, educated women have more opportunities for improving the economic situation of themselves and their family, and even down to their choice of husband. The individual personal development of women also offers more protection against exploitation in all its forms, including prostitution, forced or otherwise, and human trafficking, particularly trafficking in women and children.
I have, despite this, three further observations. The time frame indicated in this report is in my view somewhat unclear. The financial consequences are not properly set out. And I therefore hope that the Commission, jointly with the Member States, will set to work in a coordinated way to achieve the objectives contained in the statement of the Commission.
Secondly the problem of AIDS, and finally, in conclusion, education, which as Commissioner Nielson said at the outset, must be adapted to the local culture.
Mr President, tackling the education crisis is one of the most effective means we have at our disposal for breaking the cycle of poverty and achieving the 2015 human development targets. The Committee on Development and Cooperation and our rapporteur, Mr van den Berg, therefore deserve thanks for a report that demonstrates a thorough knowledge of the subject and genuine concern.
Now it appears that the 2015 target for universal primary education remains a long way off. That is the single factor which is significantly undermining all the other work that is being done in the world to reduce poverty. The financing needed is EUR 8 billion per year. It is a lot, but not impossible, in order that everyone's right to education, as stated in the UN's Universal Declaration of Human Rights more than 50 years ago, might come about.
The rapporteur quite rightly mentions that the Commission must participate in the World Bank's 'Education for all - Fast track' programme. Likewise, he warns the EU, and with good reason, not to agree to schooling being included as a service in the WTO's General Agreement on Trade and Services. Primary education must be regarded as being independent of free-market rules and productivity criteria. We must trust in the notion that raising standards of education and the literacy rate is the best thing global trade can hope for. That is why the G8 countries must also be reminded of their promise to finance the Fast Track Initiative.
My own experience of cooperation development work reinforces my conviction that it is especially necessary to invest in girls' education. That is the key to development. That way we can combat excessive population growth, as an educated woman will have fewer children. Women's education is also a way out of the vicious circle, where, for example, many Asian women and girls find themselves: in mortal danger from the womb to the grave, with discrimination starting even before birth and continuing all their life. Where a girl is a liability and a burden on the family only a determined shift in attitudes and the commencement of education opportunities will ensure there is any change.
Mr President, ladies and gentlemen, I would like to start by thanking my colleague Mr van den Berg most warmly for his splendid report and, of course, also for his other activities, such as education for all.
As is set out in this report, the proportion of people who are illiterate is depressingly high in many countries, particularly in Africa, where there are few opportunities, especially in sparsely-populated areas. As it would, in desert or other uninhabited areas, be unrealistic to build a large number of schools near to where people live, we have to take a good look at other solutions to reduce the educational deficit. This is one of the things Mr van den Berg takes up in his report, proposing, for example, the setting-up of mobile schools, which are of particular importance in providing basic education.
In this context too, though, I will come back to the subject of modern information and communication technologies, the use of which enables distances to be overcome, the digital gap to be crossed, and education to become more widespread. It is certain, though, that in the long term, the most important mass medium is radio, which could - and should - be even more widely used as a means of providing education than it has been so far. The example of what is done in the Australian outback can certainly not be followed exactly in African countries, but is one from which one can learn, and it too must form part of any strategy for education.
I am glad that I do not have to point out the need to take especial account of girls and women in all educational endeavours. In this report, at any rate, this has become a generally accepted fact. It is not, however, generally known that education - particularly basic education - conducted in the predominant regional languages results in a marked increase in the desire for education and reduces parents' misgivings about sending their children to school. This is where we must help with the investment in appropriate teaching material, play our part in promoting the education of teachers and contributing to the dissemination of knowledge that relates to local interests and is therefore an indispensable necessity in terms of raising the consciousness of civil society.
Mr President, Commissioner, I would also like to thank you for your Communication and congratulate the rapporteur on his excellent work concerning this fundamental issue of education and training in the context of reducing poverty.
This is not the first time Parliament has addressed this matter and I do not think it will be the last, and not only because for many of us - and for me, of course - achieving obligatory, free, high-quality universal education for all is the absolute priority of development cooperation. I said that we will continue to talk about it because we are far from being able to achieve the objectives set in Dakar within the anticipated timescale, and we must therefore continue to be vigilant so that there are no further delays and, if possible, to ensure that at least the European Union and the Member States turn the commitments they have made into reality, into practical action, and that they decide not just to give the appearance of making education the priority in development, but really make it a priority, if we genuinely want a fairer society, in which each individual has the same choices and opportunities.
In a moment we shall discuss the report for which I am rapporteur, on capacity-building and its key role in improving the effectiveness of development aid. How, though, can we think of capacity-building if 113 million children have never been to school and 150 million have not completed primary education, as the rapporteur points out in his report? For this reason, I can but agree with the measures proposed to give education its rightful place in development cooperation policy and overcome the obstacles that prevent so many boys and girls from having access to education and, with it, the right to a better life.
In conclusion, I would like to ask the rapporteur to accept the amendment I tabled together with Mr Corrie, on behalf of the PPE-DE, requesting recognition for the State's obligation to guarantee the right to education and the role that the private sector can play in making the universal right to education, which sadly is currently the most violated right, a reality.
Mr President, education is a crucial weapon in the fight against poverty. This might be common sense, but it is also a choice in terms of development strategies. It is a question of priorities. Some people claim that education is an optional extra and that what is really needed is work, even low paid work requiring no qualifications. I believe that the low cost option tends to create perverse self-perpetuating mechanisms and that education is not an optional extra. Education and training involve an effort to provide opportunities to all individuals, in order to give the greatest number of people the ability to form part of society and to participate in shaping that society.
The European Union has distinguished itself internationally for its adherence to this approach, both in Europe and with regard to those countries whose development we support.
We therefore welcome the Commission communication, the content of which fully warrants Parliament's support. We also congratulate the rapporteur on his excellent work. I simply wish to emphasise some points: the importance of the balance between quality and quantity in education, with a decisive commitment to eradicating illiteracy; the importance of involving local actors in the programmes we support, strengthening the practice of decentralised cooperation; a commitment to achieving gender balance - the education and vocational training of girls and women not only have a direct impact on the economy, but also in the medium term, on changing minds and even on liberating societies; the commitment to protecting education, even in times of conflict and following conflicts and the priority to normalise and improve education and training. I would also add the need for further efforts with regard to training for the purpose of reintegrating ex-combatants.
Mr President, I would like to welcome the Commission's Communication, but above all I would like to congratulate Mr van den Berg on his excellent report, which I believe contains elements and measures that are essential in this task.
Mr President, 65 million girls in the world are deprived of their right to education and we are doing very little to resolve this situation. The framework presented by the Commission, as stated by Mr van den Berg, contains very few proposals for action that specifically promote education for girls. This in itself is serious, but it is even more serious if we take into account the fact that babies whose mothers have not had access to education are twice as likely to suffer from malnutrition and die before the age of five than those whose mothers have completed primary education. Just one or two years of school for the mother reduce the infant death rate by 15%.
The education of mothers is far more effective in reducing malnutrition than any other measure, including the availability of food. We know that women are a determining factor in development: better-trained women mean a higher level of development for their societies. The strategy to combat poverty and, of course, the fight against AIDS can only be successful if specific emphasis is placed on education for girls. Therefore, and because it is their fundamental right, education must be our priority: high-quality, obligatory, general, public, primary education lasting at least six years.
Education - I repeat - must be our priority. That is the reason why I shall use my final seconds of speaking time to plead the case, as the rapporteur has done, against including education in the general agreement on trade and services at the next WTO negotiations. The right of boys and girls to education cannot be subject to market laws.
Mr President, I just want to reply to a few points that have been raised.
Mr Wyn said that the proportion of Community aid spent in low-income countries had fallen from 70% in 1990 to 38% now. However, he should remember that in 1990 there was no expansion of assistance to the central and eastern European countries that are about to join the Union and the activities in the Balkans were not part of the picture. The reality is that in absolute figures we have not reduced the effort in favour of the least-developed countries and the really poor developing countries, but have increased the effort in other areas. Therefore, the percentages may be correct but the interpretation is wrong. I hope Mr Wyn will report back to the UK on this because it is something the UK has been slower to realise than some other countries.
I agree very much with Mr Howitt's remarks about the mid-term review being an occasion to raise the issue of this sector's priority. To put it bluntly, we were disappointed with our partners' priorities, on both education and health, in the planning of what we are doing country by country. This is one reason we are trying to find old money, free it up and reallocate it through cross-cutting initiatives, such as the Fast Track Initiative for education. The water initiative is one other such case. This runs somewhat contrary to our planning methodology, but we are pushing this, and tomorrow I will be raising the issue with our ACP partner governments.
Finally, Mrs Junker and others mentioned the essential role of regional languages in these primary education systems. A few months ago in Mali I asked people in a village why they had not started their children at the local primary school a few kilometres away. The answer was that the education in the school was in French, a language they do not speak in the village. Therefore they are excluded from the system. That is quite tough! This is an important point. On the other hand, to be taught a language that reaches beyond the very local sphere is a gateway to the world. There is no easy answer to this question, but it is important to push for a dual solution to it.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is oral question (B5-0092/2003), on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the protection of audio-visual performers.
A very good evening to you, Mr President, at this late hour, shortly before midnight, when we few are together. I would just like to play a question and answer game with you. Let us talk about an international hit film, a European film that has been a success around the world. Let us take as our example the film 'Four Weddings and a Funeral'. Do you know who wrote the script? No? Shame on you! Do you know who composed the music for it? That neither! Do you know who directed it? Perhaps someone can remember? No, they cannot. Could you tell me who the film's backers were, or who its producer was? Hmm. I assume, though, that you have heard of its two stars, Hugh Grant and Andy McDowell. We could carry on this question-and-answer game for ever and a day, whether with 'Amélie' or with 'The Pianist', it does not matter which.
Both directors and producers know all too well what is valuable to them about their actors - firstly, their talent, and secondly their name - whilst the public have quite personal reasons for their adulation of their celluloid heroes and heroines. Successes at film festivals, the sought-after jangling of money in box-office tills, good viewer figures - all these things are directly dependent on a performer's quality as an actor and on his or her popularity with the public. Let me clarify this by saying that I do not want to be misunderstood as attempting to assess the merits of any one of the creative professions in the film world; such is not my objective. Film-making is a collaborative effort in which everyone is important, from the author to the producer. All are doing their work, and all of them - with the exception of one professional group - are protected internationally. Authors enjoy the protection of the Berne Convention and of the WIPO copyright treaties. Producers and players of music are protected internationally by the Rome Convention and the WIPO Performers and Phonograms Treaty. Even television stations, which are, primarily, more consumers than creators, have their rights guaranteed by the Rome Convention, and these are to be brought up to date by the WIPO treaty on the rights of broadcasting companies, something that is awaited, being urgently necessary, right and important. Performers in films, though, are still not covered by the Performers and Phonograms Treaty. Why? Since 1996, negotiations within the WIPO have produced no favourable outcome for the heroes and heroines of the screen, who also got no result from the diplomatic conference in December 2000; nor did bilateral meetings between WIPO members achieve the desired objective. The signatory states are now to meet again, in Geneva, from 18 to 20 June.
Performers in films have been waiting for years for a minimum of protection for their copyrights at an international level. Whilst the EU has always acknowledged the economic importance of artistic output, we know all too well that what is today the work of an artist will tomorrow be part of our cultural heritage. Within the EU, performers are protected by national legislation, but in most countries their rights are minimal or non-existent. The failure to harmonise these rights internationally means that the performers in works originating in the EU are no longer protected, so that their free circulation is curtailed, with adverse effects on the distribution of European works at an international level. All in all, then, these are hardly good conditions.
You will be familiar with the saying that 'the world is a village'. Technological developments over recent years, media convergence and technological developments yet to come mean that this saying is more true than ever before. Borders are eliminated and obstacles removed, legislators and all interested parties are faced with a plethora of challenges. One of them is that of providing international protection for the work of performers, in respect of which the Committee on Culture, Youth, Education, Media and Sport wishes to send Geneva a political signal.
As it is the Commission that will be representing the EU's Member States at the WIPO negotiations in June of this year, we would like to put the following questions to you and be given answers to them. What view does the Commission take of this discrepancy between audiovisual performers and other creative artists? Should they not enjoy the same international protection as all their colleagues in the music world? Is the Commission able to inform us of the current position in the WIPO negotiations as regards audiovisual performers? Thirdly, what actions does the Commission contemplate taking in order to do away with this discrimination against one single professional group?
The Commission shares the concern of the honourable Member that on the international level the rights of audio-visual performers, unlike the rights of authors, oral performers and phonogram producers, have not yet been updated and adapted to the new digital environment.
It recalls that the European Community and its Member States on 26 September 2002, at the WIPO General Assembly, reiterated their continued commitment to a meaningful update of the Rome Convention of 1961 as regards the protection of audio-visual performances in order to provide audio-visual performers with the international protection they deserve.
The Commission attaches great importance to finally settling this issue of unfinished business from the 1996 WIPO Diplomatic Conference, which adopted the WIPO Copyright Treaty and the WIPO Performances and Phonograms Treaty.
While some progress was made on this issue during the WIPO Diplomatic Conference on the Protection of Audio-visual Performances of December 2000, the existing differences could not be bridged during three weeks of intensive negotiations at the conference, nor during other contacts over the last two years.
The European Community and its Member States are committed to resolving this issue and can therefore support the organisation by the WIPO Secretariat of an ad hoc informal meeting in Geneva from 18 to 20 June 2003. The Commission will actively participate at this meeting, where all participants, including WIPO member states, and interested intergovernmental and non-governmental organisations, should have the opportunity to exchange views and information. The issue of the protection of audio-visual performances should remain on the Agenda of the WIPO General Assembly for its session in September 2003.
Mr President, Commissioner, ladies and gentlemen, I am able to say, speaking on behalf of my group, that we strongly support this initiative, and I wish, through you, to extend warm thanks to the Commission, which evidently takes the same view. The fact is that it is only together that we can reach the goal that is set before us - that of more protection for the rights of audiovisual artists.
I regret the fact that we did not have time to discuss these issues in committee, but time is pressing upon us, 18 June is getting closer, and it is right that we should today send a strong signal of our resolve to see the WIPO Treaties supplemented as soon as possible in order to bridge this gap and finally bring about the legal protection that audiovisual artists need. I would like, therefore, to suggest that the Commission should forward to us, not only here in plenary in good time before the conference, but also after it in the relevant specialist committee, a report on the outcome of the negotiations and on the progress that - it is to be hoped - will have been achieved. Should you come up against serious difficulties in preparing for the conference, I would say that we needed, as soon as the next meeting of the Committee on Culture, Youth, Education, the Media and Sport, to receive a report on the subject from the Commission, that is to say, one with comprehensive information before and after the deliberations, so that we can in fact take this matter forward.
Please allow me to draw your attention to a point that I regard as crucial, but which does not put a question mark against our fundamental support. I refer to the issue of the relationship of artists to those who play the most important part in transmitting their artistic performances, that is, the radio and television stations. It is, I think, something of an over-simplification to say that the radio and television stations do not create works, but do nothing more than consume them. What I would like to make clear in this regard is that what is at issue here is exclusivity. This is, of course, primarily about artists and the protection of their work, and it is precisely that loophole that the law has to close, but I do think that it is also important that we should find a way of bringing on board potentially competing interests, so that they do not, overtly or covertly, tend to prevent us from finding a solution to the problems. So we wish you good luck with the negotiations, and ask that you keep Parliament informed about what comes out of them.
Mr President, Mrs Echerer, having kept us all informed on a subject which too often is relegated to the sidelines of our debates here, has shown herself to be a late night performer deserving of her intellectual property and of successive royalties.
I have to declare an interest: as a broadcaster and a film producer in my time, I am still in receipt of hard-won royalties of one kind or another from some of these activities. We are looking today in the world from which I emerged, at a situation where diversity of output is growing and where the power of those who control that output and buy the rights in it is also growing. Those who currently do not have a negotiated position for more than one payment for their own activities are the losers in all of that. For those in the audio-visual sector, this is a situation which has worsened, not improved.
As the questioner pointed out, music performers have a very strong union which over the years has been able to protect their position. For producers there is now some degree of recompense and this can be negotiated over time. No such rights apply in the case of audio-visual performers. We know precisely what they face because without the protection of treaty they are constantly confronting a larger power - one which has all the power and all the regiments of lawyers you could possibly want - which can smash them down.
It took the great artist Peggy Lee nearly 20 years to outface the Disney Corporation to receive continuing payments for the voiceovers that she had done for some Disney cartoon films. If it took her that long because she had no power of treaty to support her, what happens to the unknown and obscure artist who is placed in the position which the questioner has raised tonight?
I have one final question which perhaps will not be answered now, but which will recur in the Committee on Culture, Youth, Education, the Media and Sport. We know that on the eve of the WIPO informal meeting, we have one further chance to address this matter in September. What happens if those negotiations fail, as the last ones and the ones before that failed? What is the Commission going to do then? Are we going to persist with this issue, or are we going to lay it aside with a regretful sigh while the power of those who own the rights and jealously maintain them is extended, and while the audio-visual artists remain confined in the shadows?
Mr President, I would like, first of all, to thank the Commission for its explanations and then also all the members of the Committee on Culture, Youth, Education, Media and Sport, especially the coordinators, who were able to find a solution to this issue, something that the short time available made a matter of urgency. In order to clarify my - perhaps somewhat over-simplified - statement to the effect that broadcasting companies were more consumers than creators, I would like to add that this is not a value-judgment, but simply a statement of fact. They are both consumers and creators, but not exclusively so, and even so they can enjoy protection at international level, which film performers cannot. On this I agree absolutely with Mrs Hieronymi. This is a loophole that we should close, and I am glad that the various powers are making a united effort to do this.
When we talk about this international protection for audiovisual performers that we desire, what do we mean by it? This is, primarily, about their moral rights. Imagine that one of your speeches here in plenary were to be used without your authorisation, in a modified form, or perhaps even misused; as its author, you would be able to defend yourself, but, as a performer, you would have hardly any options, and only rarely the right to do anything about it. A second aspect, and an important one, is the use of names. It is of immense importance to any creative artist that he should be able to put his name to his work, even if he is a mere cog, a part of the whole. That is every bit as important to performers, including those outside the European Union. Now, although one does not perhaps have to worry as much about the likes of Hugh Grant as about the thousands who are less prominent, even national film celebrities sometimes go through bad years, when it just happens that they are not on set for a single day all year. That may be the luck of the artist and something that one cannot do anything about, but the rent still has to be paid. What would help them is something to which they do, in fact, have every right - to have a share in the added value of successful productions - whether this be through the practice of buy-outs, through appropriate remuneration, or by way of the options that are open to us in the European Union. I do think that all the audiovisual performers outside the EU, who do not enjoy these rights, are waiting expectantly for a signal from us. I am glad that we are fighting this battle side by side, and I wish you good luck, or, to put it in thespian language: break a leg! May the exercise be a success!
In conclusion of this debate, I have received a motion for a resolution
The next item is the proposal for a Council decision, by the Committee on Regional Policy, Transport and Tourism, on the conclusion of an agreement in the form of a letter between the European Community and the Republic of Croatia on the ecopoint system applicable to Croatian transit traffic through Austria.
Mr President, I wish to begin by expressing the Commission's gratitude to Parliament for agreeing to deal with this matter under urgent procedure.
As you know, the agreement we are discussing tonight will establish the number of ecopoints allocated to Croatian trucks transiting through Austria for 2003. This agreement, in the form of an exchange of letters, is foreseen in the Road Transit Protocol to the Interim Agreement between the EC and Croatia on Trade and Related Matters, which took effect on 1 March 2002.
The number of ecopoints and the other administrative aspects of the agreement were agreed in order to ensure non-discriminatory treatment of Community trucks during the validity of the ecopoints system inside the Community.
I understand the agreement is already applied on a de facto basis.
I very much hope therefore that the European Parliament will be able to give a favourable opinion on the draft agreement.
Mr President, Commissioner, ladies and gentlemen, I would like to thank you, Commissioner, most warmly for making it so clear that what we are dealing with here is not of interest to Austria alone, but that this is about the legitimate enforcement of treaties between the EU and our neighbouring states. In fact, the Commission proposal for a Council resolution on the conclusion of an agreement between the EU and Croatia deals simply with a matter of routine, the object of which is to make the present system of ecopoints applicable to transit traffic through the Republic of Austria binding upon Croatia.
Everything that has been decided about this, Commissioner, is already the subject of an agreement under international law between the European Community and the Republic of Croatia, and must therefore be adhered to even now. It is the dates applicable under the interim agreement concluded at that time that make the submission of a resolution such a matter of urgency. As the Agreement, as the Commissioner has said, applies to the year 2003, then, as far as implementing this exchange of letters is concerned, it is already five minutes past midnight. We Austrians - myself included - cannot, then, understand the arguments that are often adduced against it, as we are inclined to see this as another attempt at obstructing the quest for a replacement for the ninth Transport Protocol in the treaty with Austria at the time it acceded to the EU. Such a thing should, though, be repudiated clearly and without equivocation.
Any discussion of the ecopoint system resulting from this Common Position of the Council must be conducted in serious and reputable manner. What we will be voting on tomorrow will be the fulfilment of an international undertaking on the part of the European Union in a manner commensurate with the EU's status as a community based on law. This is, therefore, a duty incumbent on all of us, and so I ask all members of this House to express their approval of the Commission proposal tomorrow.
Mr President, Commissioner, as has already been said, this is about the consummation of a relationship that in fact already exists. This being so, we were not entirely convinced that this was a matter of urgency, as it might have been possible to submit a motion on this subject at a rather earlier date. That is why my colleagues and I have not been able to agree to this being treated as a matter of urgent and topical importance, but the majority have done so, and we will, of course, agree to the terms whereby the agreement is implemented.
Like Mrs Schierhuber, I would like to reiterate very briefly that the ecopoint rules as such keeps on being criticised, and I can also see that it cannot be of long-term duration, but what is at issue at present is to what extent these ecopoint rules can or should be extended until 2006, because we are working on the assumption that we will then at last have what is termed the infrastructure costs directive, by which is meant a set of general rules applicable not only to transit traffic, but also to HGV traffic on the roads in general, especially HGVs that are not very environmentally friendly.
The fact is that we have to see that the ecopoint rules have helped a great deal to make road traffic more environmentally friendly, quite simply because the fact that HGVs, which are worse in terms of the environment, use up more ecopoints has led many operators and haulage firms to acquire more environmentally-friendly HGVs, these being cheaper in terms of ecopoints and capable of making more journeys. It was also very smart - and, one might say, ultimately consistent with market conditions - to enact a rule that, rather than prohibiting transit, prompted enterprises to acquire environmentally-friendly HGVs; and that, in fact, is what the present debate with the Commission and the Council is all about.
We are very grateful to the Commission for giving us a great deal of help in finding a transitional arrangement with which another technological advance can be achieved. Even now, it is a matter of debate whether, if we impose more ecopoints on the HGVs in Euro-category 2 - that is, those that are very bad for the environment - while exempting entirely those in Euro-category 4, companies will promptly change over from Euro-category 2 to Euro-category 4 in order to use HGVs that are environmentally friendly and exempted for the purposes of transport. Contrary to the impression - one that should not be given - that we are extending rules that are fundamentally wrong and unworkable, this arrangement with Croatia is one that will be good for the environment not only in Austria, but also throughout Europe, for these environmental effects make themselves felt not only in the Austrian Alps, but in Europe as a whole, and so I thank the Commission for its support, and we will, tomorrow, as a group, be voting to approve these rules.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.45 p.m.)